Exhibit 10.1

 

 



[EXECUTION COPY]



 



 

 

 

 

 

CREDIT AGREEMENT

 

Dated as of October 24, 2017

 

among

 

ANIKA THERAPEUTICS, INC.,
as the Borrower,

 

CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO,
as the Subsidiary Guarantors,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swingline Lender and
L/C Issuer,

 

and

 

THE LENDERS PARTY HERETO

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Lead Arranger and Sole Bookrunner

 

 

 

 

 

 

 

 

 



 

 

 



TABLE OF CONTENTS

 













    Page       ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 1.01 Defined Terms 1
1.02 Other Interpretive Provisions 36 1.03 Accounting Terms 37 1.04 Rounding 38
1.05 Times of Day 38 1.06 Letter of Credit Amounts 38 1.07 UCC Terms 38 1.08
Rates; Currency Equivalents 38       ARTICLE II COMMITMENTS AND CREDIT
EXTENSIONS 39 2.01 Loans 39 2.02 Borrowings, Conversions and Continuations of
Loans 39 2.03 Letters of Credit 41 2.04 Swingline Loans 50 2.05 Prepayments 54
2.06 Termination or Reduction of Commitments 55 2.07 Repayment of Loans 56 2.08
Interest and Default Rate 56 2.09 Fees 57 2.10 Computation of Interest and Fees;
Retroactive Adjustments of Applicable Rate 58 2.11 Evidence of Debt 58 2.12
Payments Generally; Administrative Agent’s Clawback 59 2.13 Sharing of Payments
by Lenders 61 2.14 Cash Collateral 62 2.15 Defaulting Lenders 64 2.16 Increase
in Commitments 66       ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 69
3.01 Taxes 69 3.02 Illegality 74 3.03 Inability to Determine Rates 75 3.04
Increased Costs; Reserves on Eurodollar Rate Loans 75 3.05 Compensation for
Losses 77 3.06 Mitigation Obligations; Replacement of Lenders 78 3.07 Survival
78       ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 79 4.01 Conditions
of Initial Credit Extension 79 4.02 Conditions to all Credit Extensions 82      
ARTICLE V REPRESENTATIONS AND WARRANTIES 83 5.01 Existence, Qualification and
Power 83      

i 

 

      5.02 Authorization; No Contravention 83 5.03 Governmental Authorization;
Other Consents 83 5.04 Binding Effect 84 5.05 Financial Statements; No Material
Adverse Effect 84 5.06 Litigation 85 5.07 No Default 85 5.08 Ownership of
Property 85 5.09 Environmental Compliance 85 5.10 Insurance 86 5.11 Taxes 86
5.12 ERISA Compliance 87 5.13 Margin Regulations; Investment Company Act 87 5.14
Disclosure 88 5.15 Compliance with Laws 88 5.16 Solvency 91 5.17 Casualty, Etc
91 5.18 Sanctions Concerns and Anti-Corruption Laws 91 5.19 Responsible Officers
91 5.20 Subsidiaries; Equity Interests; Loan Parties 91 5.21 Collateral
Representations 92 5.22 Compliance with Material Contracts 94 5.23 Intellectual
Property; Licenses, Etc 94 5.24 Warning Letters 94 5.25 EEA Financial
Institutions 94 5.26 Regulation H 94       ARTICLE VI AFFIRMATIVE COVENANTS 95
6.01 Financial Statements 95 6.02 Certificates; Other Information 96 6.03
Notices 98 6.04 Payment of Obligations 99 6.05 Preservation of Existence, Etc 99
6.06 Maintenance of Properties 100 6.07 Maintenance of Insurance 100 6.08
Compliance with Laws 101 6.09 Books and Records 101 6.10 Inspection Rights 101
6.11 Use of Proceeds 101 6.12 Material Contracts 101 6.13 Covenant to Guarantee
Obligations 102 6.14 Covenant to Give Security 102 6.15 Further Assurances 104
6.16 Reserved 104 6.17 Compliance with Environmental Laws 104 6.18
Anti-Corruption Laws 105 6.19 Post-Closing Covenants 105      

ii 

 

      ARTICLE VII NEGATIVE COVENANTS 105 7.01 Liens 106 7.02 Indebtedness 108
7.03 Investments 109 7.04 Fundamental Changes 111 7.05 Dispositions 111 7.06
Restricted Payments 113 7.07 Change in Nature of Business 114 7.08 Transactions
with Affiliates 114 7.09 Burdensome Agreements 114 7.10 Use of Proceeds 114 7.11
Financial Covenants 115 7.12 Amendments of Organization Documents; Fiscal Year;
Legal Name, State of Formation; Form of Entity and Accounting Changes 115 7.13
Sale and Leaseback Transactions 115 7.14 Prepayments, Etc 115 7.15 Amendment,
Etc 116 7.16 Sanctions 116 7.17 Massachusetts Security Corporation 116 7.18
Anti-Corruption Laws 116       ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 116
8.01 Events of Default 116 8.02 Remedies Upon Event of Default 119 8.03
Application of Funds 120       ARTICLE IX ADMINISTRATIVE AGENT 121 9.01
Appointment and Authority 121 9.02 Rights as a Lender 122 9.03 Exculpatory
Provisions 122 9.04 Reliance by Administrative Agent 124 9.05 Delegation of
Duties 124 9.06 Resignation of Administrative Agent 124 9.07 Non-Reliance on
Administrative Agent and Other Lenders 126 9.08 No Other Duties, Etc 126 9.09
Administrative Agent May File Proofs of Claim; Credit Bidding 127 9.10
Collateral and Guaranty Matters 128 9.11 Secured Cash Management Agreements and
Secured Hedge Agreements 129       ARTICLE X CONTINUING GUARANTY 129 10.01
Guaranty 129 10.02 Rights of Lenders 130 10.03 Certain Waivers 130 10.04
Obligations Independent 131 10.05 Subrogation 131 10.06 Termination;
Reinstatement 131      

iii 

 

      10.07 Stay of Acceleration 131 10.08 Condition of Borrower 132 10.09
Appointment of Borrower 132 10.10 Right of Contribution 132 10.11 Keepwell 132  
    ARTICLE XI MISCELLANEOUS 133 11.01 Amendments, Etc 133 11.02 Notices;
Effectiveness; Electronic Communications 135 11.03 No Waiver; Cumulative
Remedies; Enforcement 137 11.04 Expenses; Indemnity; Damage Waiver 138 11.05
Payments Set Aside 141 11.06 Successors and Assigns 142 11.07 Treatment of
Certain Information; Confidentiality 147 11.08 Right of Setoff 149 11.09
Interest Rate Limitation 149 11.10 Counterparts; Integration; Effectiveness 150
11.11 Survival of Representations and Warranties 150 11.12 Severability 150
11.13 Replacement of Lenders 151 11.14 Governing Law; Jurisdiction; Etc 151
11.15 Waiver of Jury Trial 153 11.16 Subordination 153 11.17 No Advisory or
Fiduciary Responsibility 154 11.18 Electronic Execution 154 11.19 USA PATRIOT
Act Notice 155 11.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 155 11.21 ENTIRE AGREEMENT 156



 



 



iv 

 

 

SCHEDULES

 



Schedule 1.01(a) Address for Notices Schedule 1.01(b) Commitments Schedule
1.01(c) Responsible Officers Schedule 1.01(d) Material Contracts Schedule
1.01(e) Non-Core Assets Schedule 5.09(b) Environmental Matters Schedule 5.12
Pension Plans Schedule 5.20(a) Subsidiaries, Joint Ventures, Partnerships and
Other Equity Investments Schedule 5.20(b) Loan Parties Schedule 5.21(b)
Intellectual Property Schedule 5.21(c) Documents, Instrument, and Tangible
Chattel Paper Schedule 5.21(d)(i) Deposit Accounts & Securities Accounts
Schedule 5.21(d)(ii) Electronic Chattel Paper & Letter-of-Credit Rights Schedule
5.21(e) Commercial Tort Claims Schedule 5.21(f) Pledged Equity Interests
Schedule 5.21(g)(i) Mortgaged Properties Schedule 5.21(g)(ii) Other Properties
Schedule 7.01 Existing Liens Schedule 7.02 Existing Indebtedness Schedule 7.03
Existing Investments Schedule 7.08 Transactions with Affiliates     EXHIBITS  
Exhibit A Form of Administrative Questionnaire Exhibit B Form of Assignment and
Assumption Exhibit C Form of Compliance Certificate Exhibit D Form of Joinder
Agreement Exhibit E Form of Loan Notice Exhibit F Form of Permitted Acquisition
Certificate Exhibit G Form of Revolving Note Exhibit H Form of Secured Party
Designation Notice Exhibit I Form of Solvency Certificate Exhibit J Form of
Swingline Loan Notice Exhibit K Forms of U.S. Tax Compliance Certificates
Exhibit L [Intentionally Omitted] Exhibit M Form of Landlord Waiver Exhibit N
Form of Authorization to Share Insurance Information Exhibit O Form of Notice of
Loan Prepayment





 



v 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of October 24, 2017, among ANIKA
THERAPEUTICS, INC., a Massachusetts corporation (the “Borrower”), the
Subsidiaries of the Borrower as are or may from time to time become parties to
this Agreement as Subsidiary Guarantors (defined herein), the Lenders (defined
herein), and BANK OF AMERICA, N.A., as Administrative Agent, Swingline Lender
and L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Borrower has requested that the Lenders, the Swingline Lender and
the L/C Issuer make loans and other financial accommodations to the Borrower in
an aggregate amount of $50,000,000, in the form of a revolving credit facility.

 

WHEREAS, the Lenders, the Swingline Lender and the L/C Issuer have agreed to
make such loans and other financial accommodations to the Borrower on the terms
and subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

 

“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements and (b) to the extent
provided for in this Agreement and the Loan Documents, all out-of-pocket costs
and expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of outside counsel, in
each case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, expenses and fees are allowed claims in
such proceeding; provided that (i) Additional Secured Obligations of a Loan
Party shall exclude any Excluded Swap Obligations with respect to such Loan
Party, (ii) any obligations or liabilities pursuant to any Secured Cash
Management Agreement or Secured Hedge Agreement shall be guaranteed pursuant to
the Loan Documents only to the extent that, and for so long as, the other
Obligations are guaranteed and (iii) any release of any Guarantor effected in
the manner permitted by this Agreement shall not require the consent of
holders/lenders party to any Secured Cash Management Agreement or Secured Hedge
Agreement.

 



1

 

 

“Administrative Agent” means Bank of America (in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(a), or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means the percentage (carried out to the ninth decimal
place) of the Revolving Facility represented by such Revolving Lender’s
Revolving Commitment at such time, subject to adjustment as provided in Section
2.15. If the Commitment of all of the Revolving Lenders to make Revolving Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Commitments have
expired, then the Applicable Percentage of each Revolving Lender shall be
determined based on the Applicable Percentage of such Revolving Lender in
respect of the Revolving Facility most recently in effect, giving effect to any
subsequent assignments. The Applicable Percentage of each Lender in respect of
the Revolving Facility is set forth opposite the name of such Lender on
Schedule 1.01(b) or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto or in any documentation executed by such Lender
pursuant to Section 2.16.

 

“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Leverage
Ratio), it being understood that the Applicable Rate for (a) Revolving Loans
that are Base Rate Loans shall be the percentage set forth under the column
“Base Rate Loans”, (b) Revolving Loans that are Eurodollar Rate Loans shall be
the percentage set forth under the column “Eurodollar Rate Loans & Letter of
Credit Fee”, (c) the Letter of Credit Fee shall be the percentage set forth
under the column “Eurodollar Rate Loans & Letter of Credit Fee”, and (d) the
Commitment Fee shall be the percentage set forth under the column “Commitment
Fee”:

 



2

 

 

Applicable Rate Level Consolidated Leverage Ratio Eurodollar Rate Loans
& Letter of Credit Fee Base Rate Loans Commitment Fee 1 < 1.00:1.00 1.25% 0.25%
0.25% 2 > 1.00:1.00 and
< 2.00:1.00 1.50% 0.50% 0.25% 3 > 2.00:1.00 1.75% 0.75% 0.25%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that (i) if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the election of
the Administrative Agent, or at the request of the Required Lenders, Level 3
shall apply, in each case as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the first Business Day following the date on which
such Compliance Certificate is delivered and (ii) at the election of the
Administrative Agent or the Required Lenders, while the Default Rate is in
effect, the highest rate set forth in each column of the Applicable Rate shall
apply.

 

Notwithstanding anything to the contrary contained in this definition, (x) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b), and (y) the initial Applicable Rate shall be set
forth in Level 1 until the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b) for the fiscal
quarter ending September 30, 2017. Any adjustment in the Applicable Rate shall
be applicable to all Credit Extensions then existing or subsequently made or
issued.

 

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

 

“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Facility, a Lender that has a Commitment with respect to the Revolving Facility
or holds a Revolving Loan thereunder at such time, (b) with respect to the
Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit
have been issued pursuant to Section 2.03, the Revolving Lenders and (c) with
respect to the Swingline Sublimit, (i) the Swingline Lender and (ii) if any
Swingline Loans are outstanding pursuant to Section 2.04(a), the Revolving
Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole lead arranger and sole bookrunner.

 



3

 

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease, (c) all
Synthetic Debt of such Person, and (d) in respect of any Sale and Leaseback
Transaction, the present value (discounted in accordance with GAAP at the debt
rate implied in the applicable lease) of the obligations of the lessee for
rental payments during the term of such lease.

 

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Authorization to Share Insurance Information” means the authorization
substantially in the form of Exhibit N (or such other form as required by each
of the Loan Party’s insurance companies).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Revolving Commitments pursuant to Section 2.06, and (c) the date of termination
of the Commitment of each Revolving Lender to make Revolving Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate,” and (c) the Eurodollar Rate plus
1.00%, provided that if the Base Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement. The “prime rate” is a rate set by
the Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such prime rate announced by
the Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

 



4

 

 

“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Borrowing or a Swingline Borrowing, as the context
may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, “Capital
Expenditures” shall exclude (a) expenditures made in connection with the
acquisition, replacement, substitution or restoration of assets to the extent
(i) financed with insurance proceeds (or other similar recoveries) paid on
account of the loss of or damage to the assets being replaced or restored, up to
the amount so financed, (ii) financed with cash awards of compensation arising
from the condemnation or other taking for public us of the assets being
replaced, up to the amount so financed or (iii) simultaneously made with the
trade-in of existing equipment, up to the credit granted by the seller of such
equipment for the equipment being traded in at such time, and (b) expenditures
made to fund the purchase price for assets acquired in Permitted Acquisitions.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer or Swingline Lender (as
applicable) or the Lenders, as collateral for L/C Obligations, the Obligations
in respect of Swingline Loans, or obligations of the Revolving Lenders to fund
participations in respect of either thereof (as the context may require), (a)
cash or deposit account balances, (b) backstop letters of credit entered into on
terms, from issuers and in amounts satisfactory to the Administrative Agent and
the applicable L/C Issuer, and/or (c) if the Administrative Agent and the L/C
Issuer or Swingline Lender shall agree, in their sole discretion, other credit
support, in each case, in Dollars and pursuant to documentation in form and
substance satisfactory to the Administrative Agent and the L/C Issuer or
Swingline Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 



5

 

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):

 

(a)       readily marketable obligations issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred sixty days (360) days from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

 

(b)       time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than one hundred eighty
(180) days from the date of acquisition thereof;

 

(c)       commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than one hundred eighty (180) days from
the date of acquisition thereof; and

 

(d)       Investments, classified in accordance with GAAP as current assets of
the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

 

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party or any Subsidiary, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party or any Subsidiary, in each case in
its capacity as a party to such Cash Management Agreement (even if such Person
ceases to be a Lender or such Person’s Affiliate ceased to be a Lender);
provided, however, that for any of the foregoing Cash Management Agreements to
be included as a “Secured Cash Management Agreement” on any date of
determination by the Administrative Agent, the applicable Cash Management Bank
(other than the Administrative Agent or an Affiliate of the Administrative
Agent) must have delivered a Secured Party Designation Notice to the
Administrative Agent prior to such date of determination.

 



6

 

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued by any
Governmental Authority in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued .

 

“Change of Control” means an event or series of events by which:

 

(a)       any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty percent (30)% or more of the Equity Interests of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such “person” or “group” has the right to acquire
pursuant to any option right); or

 

(b)       during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

 



7

 

 

(c)       a “change of control” or any comparable term under, and as defined in,
any Subordinated Debt Document or other Material Indebtedness shall have
occurred.

 

“Closing Date” means the date hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties. For the
avoidance of doubt, “Collateral” does not include Excluded Property.

 

“Collateral Documents” means, collectively, the Security Agreement, any
Mortgages, any related Mortgaged Property Support Documents, each Joinder
Agreement, each of the other mortgages, collateral assignments, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 6.14, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

“Commitment” means a Revolving Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

 



8

 

 

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP, (a) Consolidated Net Income for the most
recently completed Measurement Period plus (b) the following to the extent
deducted in calculating such Consolidated Net Income (without duplication): (i)
Consolidated Interest Charges, (ii) the provision for federal, state, local and
foreign income taxes payable, (iii) depreciation and amortization expense, (iv)
non-cash stock-based compensation expense (net of any cash payments related to
stock-based compensation), (vi) non-cash charges and losses, including, without
limitation, non-cash charges and losses relating to accounts receivable,
inventory and intangibles and other asset charges and/or write-offs (but
excluding any such non-cash charges or losses to the extent (A) there were cash
charges with respect to such charges and losses in past accounting periods or
(B) there is a reasonable expectation that there will be cash charges with
respect to such charges and losses in future accounting periods), (vii)
transaction fees and expenses incurred on or prior to the Closing Date in
connection with the transactions contemplated under this Agreement and the other
Loan Documents (including fees paid to the Administrative Agent, the Arranger or
any Lender pursuant to this Agreement or the Fee Letter) in an aggregate amount
not to exceed $500,000, (viii) transaction fees and expenses incurred in
connection with any Permitted Acquisition, provided that the aggregate amount
added back pursuant to this clause (viii) for any Measurement Period shall not
exceed 10% of Consolidated EBITDA for such Measurement Period (prior to giving
effect to the add-back in this clause (viii)), and (ix) transaction fees and
expenses incurred in connection with any amendment, modification or waiver in
respect of this Agreement or any other Loan Document, less (c) without
duplication and to the extent reflected as a gain or otherwise included in the
calculation of Consolidated Net Income for such period non-cash gains (excluding
any such non-cash gains to the extent (A) there were cash gains with respect to
such gains in past accounting periods or (B) there is a reasonable expectation
that there will be cash gains with respect to such gains in future accounting
periods).

 



“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) all purchase money Indebtedness; (c) the maximum amount
available to be drawn under issued and outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments; (d) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business); (e) all Attributable Indebtedness; (f) all obligations to
purchase, redeem, retire, defease or otherwise make any payment prior to the
Maturity Date in respect of any Equity Interests or any warrant, right or option
to acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (f) above of Persons other than the Borrower or any Subsidiary thereof;
and (h) all Indebtedness of the types referred to in clauses (a) through (g)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which the Borrower or a
Subsidiary thereof is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary.

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period.

 



9

 

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed Measurement
Period to (b) Consolidated Interest Charges for the most recently completed
Measurement Period

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a Consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary non-cash gains and extraordinary non-cash
losses for such Measurement Period, (b) the net income of any Subsidiary during
such Measurement Period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period, except that the Borrower’s equity in any net loss of any
such Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, and (c) any income (or loss) for such Measurement
Period of any Person if such Person is not a Subsidiary, except that the
Borrower’s equity in the net income of any such Person for such Measurement
Period shall be included in Consolidated Net Income up to the aggregate amount
of cash actually distributed by such Person during such Measurement Period to
the Borrower or a Subsidiary as a dividend or other distribution (and in the
case of a dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to the Borrower as described in
clause (b) of this proviso).

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

 

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (a) the value of the Equity Interests of the Borrower or any
Subsidiary to be transferred in connection with such Acquisition, (b) the amount
of any cash and fair market value of other property (excluding property
described in clause (a) and the unpaid principal amount of any debt instrument)
given as consideration in connection with such Acquisition, (c) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Borrower or any Subsidiary in connection with such Acquisition, (d) all
additional purchase price amounts in the form of earnouts, milestone payments,
royalty payments, working capital adjustments and other contingent obligations
that should be recorded on the financial statements of the Borrower and its
Subsidiaries in accordance with GAAP in connection with such Acquisition, (e)
all amounts paid in respect of covenants not to compete and consulting
agreements that should be recorded on the financial statements of the Borrower
and its Subsidiaries in accordance with GAAP, and other affiliated contracts in
connection with such Acquisition, and (f) the aggregate fair market value of all
other consideration given by the Borrower or any Subsidiary in connection with
such Acquisition. For purposes of determining the Cost of Acquisition for any
transaction, the Equity Interests of the Borrower shall be valued in accordance
with GAAP.

 



10

 

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 7.02(a), (b) and
Section 7.02(d) - (f).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) with respect to any Obligation (other than fees under
Secured Cash Management Agreements and Secured Hedge Agreements) for which a
rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto and (b) with respect to any Obligation (other
than fees under Secured Cash Management Agreements and Secured Hedge Agreements)
for which a rate is not specified or available, a rate per annum equal to the
Base Rate plus the Applicable Rate for Revolving Loans that are Base Rate Loans
plus two percent (2%), in each case, to the fullest extent permitted by
applicable Law.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the
Swingline Lender and each other Lender promptly following such determination.

 



11

 

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or Subsidiary thereof (or the granting of any option or other
right to do any of the foregoing), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith, but excluding any Involuntary
Disposition.

 

“Disqualified Stock” shall mean, with respect to any Person, any Equity
Interests of such Person that, by its terms (or by the terms of any security or
other Equity Interest into which it is convertible or for which it is
exchangeable) or upon the happening of any event or condition or pursuant to any
agreement, (a) matures or is mandatorily redeemable (other than solely for
Qualified Stock), pursuant to a sinking fund obligation or otherwise (except as
a result of a Change of Control or asset sale so long as any rights of the
holders thereof upon the occurrence of a Change of Control or asset sale event
shall be subject to the prior occurrence of the Facility Termination Date), (b)
is redeemable at the option of the holder thereof (other than solely for
Qualified Stock) (except as a result of a Change of Control or asset sale so
long as any rights of the holders thereof upon the occurrence of a Change of
Control or asset sale event shall be subject to the prior occurrence of the
Facility Termination Date), in whole or in part, (c) provides for the scheduled
payments of dividends in cash or (d) is or may be convertible into or
exchangeable for Indebtedness or any other Equity Interest that would constitute
Disqualified Stock, in each case, prior to the date that is ninety-one (91) days
after the Maturity Date; provided, that Equity Interests issued pursuant to a
plan for the benefit of directors, officers, employees and consultants of
Borrower or its Subsidiaries or by any such plan to such employees shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

 



12

 

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 



13

 

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Issuance” means, any issuance by any Loan Party or any Subsidiary
thereof to any Person of its Equity Interests, other than (a) any issuance of
its Equity Interests pursuant to the exercise of options or warrants, (b) any
issuance of its Equity Interests pursuant to the conversion of any debt
securities to equity or the conversion of any class of equity securities to any
other class of equity securities, (c) any issuance of options or warrants
relating to its Equity Interests, and (d) any issuance by the Borrower of its
Equity Interests as consideration for a Permitted Acquisition. The term “Equity
Issuance” shall not be deemed to include any Disposition or any Debt Issuance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate or (i) a failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 



14

 

 

“Eurodollar Rate” means:

 

(a)       for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time, two (2) Business Days prior to the commencement
of such Interest Period, for Dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; and

 

(b)       for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, two (2) Business Days prior to such date for Dollar deposits with a term
of one (1) month commencing that day;

 

provided that: (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

 

“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate”.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Property” has the meaning set forth in the Security Agreement.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.11 and any other “keepwell, support or other agreement for
the benefit of such Loan Party and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such Loan
Party, or grant by such Loan Party of a Lien, becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

 



15

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit that have been Cash Collateralized or as to which other
arrangements with respect thereto satisfactory to the Administrative Agent and
the L/C Issuer shall have been made).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
implementing the foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

 

“Fee Letter” means the letter agreement, dated the Closing Date, between the
Borrower, the Administrative Agent and the Arranger.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 



16

 

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national bodies such as the European Union or the
European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through (g)
of the definition thereof or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 



17

 

 

“Guaranteed Obligations” has the meaning set forth in Section 10.01.

 

“Guarantors” means, collectively, (a) the Subsidiary Guarantors, and (b) with
respect to Additional Secured Obligations owing by any Loan Party or any of its
Subsidiaries and any Swap Obligation of a Specified Loan Party (determined
before giving effect to Sections 10.01 and 10.11) under the Guaranty, the
Borrower.

 

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.13.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract not prohibited under
Article VI or VII, is a Lender or an Affiliate of a Lender, or (b) at the time
it (or its Affiliate) becomes a Lender, is a party to a Swap Contract not
prohibited under Article VI or VII, in each case, in its capacity as a party to
such Swap Contract (even if such Person ceases to be a Lender or such Person’s
Affiliate ceased to be a Lender); provided, in the case of a Secured Hedge
Agreement with a Person who is no longer a Lender (or Affiliate of a Lender),
such Person shall be considered a Hedge Bank only through the stated termination
date (without extension or renewal) of such Secured Hedge Agreement and provided
further that for any of the foregoing Secured Hedge Agreements to be included as
a “Secured Hedge Agreement” on any date of determination by the Administrative
Agent, the applicable Hedge Bank (other than the Administrative Agent or an
Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.

 



18

 

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“Increasing Revolving Lender” has the meaning specified in Section 2.16(a).

 

“Incremental Revolving Facility” has the meaning specified in Section 2.16(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)       all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)       the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)       net obligations of such Person under any Swap Contract;

 

(d)       all obligations (including, without limitation, earnouts, milestone
payments, royalty payments, working capital adjustments and other contingent
payment obligations) of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than ninety (90) days after the date on
which such trade account was created);

 

(e)       indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)       all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;

 

(g)       all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

(h)       all Guarantees of such Person in respect of any of the foregoing.

 



For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 



19

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Intellectual Property” has the meaning set forth in the Security Agreement.

 

“Intercompany Debt” has the meaning specified in Section 7.02.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan or Swingline Loan, the last Business Day of each March,
June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Borrower in its Loan Notice, or such other period that is twelve (12)
months or less requested by the Borrower and consented to by all of the
Appropriate Lenders; provided that:

 

(a)       any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)       any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)       no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guarantees Indebtedness of such other
Person), or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 



20

 

 

“Investment Policy” means the Investment Policy of the Borrower and its
Subsidiaries, dated August 30, 2016, as amended, restated, supplemented or
otherwise modified as of the date hereof, with further changes as approved by
the Borrower with the consent of the Administrative Agent, which consent shall
not be unreasonably withheld.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary thereof.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D executed and delivered in accordance with the provisions of Section
6.13.

 

“Landlord Waiver” means a landlord or warehouse waiver substantially in the form
of Exhibit M.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 



21

 

 

“L/C Issuer” means Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (including all L/C Borrowings). For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lender.

 

“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$10,000,000 and (b) the Revolving Facility. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or a Swingline Loan.

 



22

 

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document, (g) each Joinder Agreement, (h) any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.14, (i) each
Compliance Certificate, and (j) any other certificates, agreements, documents
and instruments now or hereafter executed, acknowledged and/or delivered by or
on behalf of any Loan Party pursuant to the foregoing (but specifically
excluding any Secured Hedge Agreement or any Secured Cash Management Agreement);
provided, however, that for purposes of Section 11.01, “Loan Documents” shall
mean this Agreement, the Guaranty and the Collateral Documents.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit E or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

 

“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Massachusetts Security Corporation” means a Person that qualifies as a
Massachusetts “security corporation” under Mass. Gen. L. c. 63, §38B, but only
to the extent, and during the time period, it so qualifies. As of the Closing
Date, Anika Securities, Inc. is a Massachusetts Security Corporation.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Loan Parties
and their Subsidiaries taken as a whole; (b) a material impairment of the rights
and remedies of the Administrative Agent or any Lender under any Loan Document,
or of the ability of the Loan Parties, taken as a whole, to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

 

“Material Contract” means, with respect to any Person, each contract or
agreement of the Borrower and its Subsidiaries as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, all Material Contracts are set
forth on Schedule 1.01(d).

 

“Material Indebtedness” means any Indebtedness in an aggregate principal amount
in excess of the Threshold Amount.

 



23

 

 

“Material Intellectual Property” means, as of any date of determination,
Intellectual Property of the Loan Parties and their Subsidiaries that as of such
date is considered to have a material financial value to the operation or
business of the Loan Parties and their Subsidiaries as conducted as of the date
of determination, taken as a whole; provided, however, that any Intellectual
Property that would otherwise be considered Material Intellectual Property,
which is developed or acquired by the Borrower or its Subsidiaries after the
Closing Date, shall be considered to be Material Intellectual Property as of the
date of determination described above.

 

“Maturity Date” means October 24, 2022; provided, however, that, in each case,
if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

 

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrower (or, for purposes of
determining Pro Forma Compliance, the most recently completed four (4) fiscal
quarters of the Borrower for which financial statements have been delivered
pursuant to Section 6.01).

 

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.

 

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at Section
1395, et seq. of Title 42 of the United States Code.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 100% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to 103% of the Outstanding Amount of all
L/C Obligations, and (c) otherwise, an amount determined by the Administrative
Agent and the L/C Issuer in their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the fee mortgages, deeds of trust and deeds executed by a Loan
Party that purport to grant a Lien to the Administrative Agent (or a trustee for
the benefit of the Administrative Agent) for the benefit of the Secured Parties
in any Mortgaged Properties, in form and substance reasonably satisfactory to
the Administrative Agent.

 

“Mortgaged Property” means any owned property of a Loan Party listed on Schedule
5.21(g)(i) and any other owned real property of a Loan Party that is subject to
a Mortgage in favor of the Administrative Agent in accordance with the terms of
this Agreement.

 



24

 

 

“Mortgaged Property Support Documents” means with respect to any owned real
property subject to a Mortgage, the following, each of which shall be in form
and substance reasonably satisfactory to the Administrative Agent: (a) to the
extent requested by the Administrative Agent, a favorable opinion of counsel to
the Loan Parties covering such matters as to the applicable Mortgage as the
Administrative Agent may reasonably request, (b) a mortgagee title policy (or
binder therefor) covering the Administrative Agent’s interest under the
Mortgage, in a form and amount and by an insurer reasonably acceptable to the
Administrative Agent, which must be fully paid on such effective date of the
Mortgage, (c) such assignments of leases, rents, estoppel letters, attornment
agreements, consents, waivers and releases as the Administrative Agent may
require with respect to other Persons having an interest in the real property,
(d) to the extent requested by the Administrative Agent, a current, as-built
survey of the real property, containing a metes and bounds property description
and flood plain certification, and certified by a licensed surveyor reasonably
acceptable to the Administrative Agent, (e) to the extent requested by the
Administrative Agent, a current appraisal of the Real Estate of such real
property complying with the requirements of FIRREA by a third party appraiser
reasonably acceptable to the Administrative Agent, (f) to the extent requested
by the Administrative Agent, a Phase I (and to the extent appropriate, Phase II)
environmental assessment report, prepared by an environmental consulting firm
reasonably satisfactory to the Administrative Agent, and accompanied by such
reports, certificates, studies or data as Administrative Agent may reasonably
require, (g) the results of title searches, (h) (x) completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by each Loan
Party relating thereto and (y) flood insurance in an amount, with endorsements
and by an insurer reasonably acceptable to the Administrative Agent, if the real
property is within a flood zone; and (i) such other documents, instruments,
reports, surveys and information as may be reasonably requested by the
Administrative Agent in its reasonable discretion, including, without
limitation, such as may be necessary to comply with FIRREA.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means any employee benefit plan which has two or more
contributing sponsors (including the Borrower or any ERISA Affiliate) at least
two of whom are not under common control, as such a plan is described in Section
4064 of ERISA.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 

“Non-Core Assets” means any line or lines of business, or assets relating
thereto, set forth on Schedule 1.01(e) (it being understood and agreed that such
Schedule 1.01(e) may be updated from time to time upon request of the Borrower
or the Administrative Agent (upon the mutual good faith agreement of the
Borrower and the Administrative Agent and without any further consent or
approval of any Lender other Person) to include therein any line or lines of
business, or assets relating thereto, that are immaterial to the business
operations of the Loan Parties or to remove therefrom any such line or lines of
business, and assets relating thereto, that are material to the business
operations of the Loan Parties, as applicable).

 



25

 

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).

 

“Note” means a Revolving Note, as the context may require.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit O or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) to the extent
provided for in this Agreement and the Loan Documents, all out-of-pocket costs
and expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of outside counsel, in
each case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof pursuant to any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, expenses and fees are allowed
claims in such proceeding; provided that Obligations of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 



26

 

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) Revolving Loans and Swingline Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Loans and Swingline Loans,
as the case may be, occurring on such date; and (b) with respect to any L/C
Obligations on any date, the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Perfection Certificate” means a Perfection and Information Certificate, dated
as of the Closing Date, executed by the Borrower and the other Loan Parties, in
form and substance reasonably satisfactory to the Administrative Agent.

 

“Permitted Acquisition” means an Acquisition by a Loan Party (the Person or
division, line of business or other business unit of the Person to be acquired
in such Acquisition shall be referred to herein as the “Target”), in each case
that is a type of business (or assets used in a type of business) permitted to
be engaged in by the Borrower and its Subsidiaries pursuant to the terms of this
Agreement, in each case so long as:

 



27

 

 

(a)       no Default or Event of Default shall then exist or would exist after
giving effect thereto;

 

(b)       the Loan Parties shall demonstrate to the reasonable satisfaction of
the Administrative Agent that, after giving effect to such Acquisition on a Pro
Forma Basis, the Loan Parties are in Pro Forma Compliance, including, without
limitation, with each financial covenant set forth in Section 7.11; provided,
however, that the Consolidated Leverage Ratio on a Pro Forma Basis shall not
exceed 2.50 to 1.00;

 

(c)       the Administrative Agent, on behalf of the Secured Parties, shall have
received (or shall receive in connection with the closing of such Acquisition) a
first priority perfected security interest (subject to Permitted Liens) in all
property (including, without limitation, Equity Interests) acquired with respect
to the Target to the extent required by the terms of Section 6.14 and the
Target, to the extent such Acquisition results in a Loan Party acquiring the
Equity Interests of the Target or any other Person, shall have executed a
Joinder Agreement to the extent required by the terms of Section 6.13;

 

(d)       in the case of any Acquisition (i) for which the Cost of Acquisition
paid by or on behalf of the Borrower and its Subsidiaries exceeds $30,000,000 or
(ii) which on a Pro Forma Basis results in a decrease in the Consolidated EBITDA
in excess of ten percent (10%) of the Consolidated EBITDA calculated in the
Compliance Certificate most recently delivered to the Administrative Agent
pursuant to Section 6.02, the Administrative Agent shall have received not less
than ten (10) days, or such shorter period as may be approved by the
Administrative Agent in its sole discretion, prior to the consummation of any
such Acquisition a description of any proposed earn-outs, milestone payments,
royalty payments, working capital adjustments and other similar payments or
other deferred or contingent liabilities to be incurred by (including any such
liabilities of the Target to be assumed by) the Borrower and its Subsidiaries in
connection with such Acquisition shall be reasonably acceptable to the
Administrative Agent, and (ii) historical financial statements relating to the
business of the Target and financial projections relating to the Borrower and
its Subsidiaries after giving effect to such Acquisition as reasonably requested
by the Administrative Agent;

 

(e)       prior to the consummation of any Permitted Acquisition (or
simultaneously in connection therewith), a Permitted Acquisition Certificate,
executed by a Responsible Officer of the Borrower certifying that such Permitted
Acquisition complies with the requirements of this Agreement;

 

(f)       [reserved];

 

(g)       such Acquisition shall not be a “hostile” Acquisition and shall have
been approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and the Target; and

 

(h)       the Administrative Agent and the Lenders shall have received such
other information (including, without limitation, drafts of any acquisition
documents) related to such Acquisition as the Administrative Agent may
reasonably request.

 



28

 

 

“Permitted Acquisition Certificate” means a certificate substantially the form
of Exhibit F or any other form reasonably approved by the Administrative Agent.

 

“Permitted Liens” has the meaning set forth in Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

“Pro Forma Basis” and “Pro Forma Effect” means, for any Disposition of all or
substantially all of a division or a line of business, for any Acquisition or
any other transaction specified herein, whether actual or proposed, for purposes
of determining compliance with the financial covenants set forth in Section
7.11, each such transaction or proposed transaction shall be deemed to have
occurred on and as of the first day of the relevant Measurement Period, and the
following pro forma adjustments shall be made:

 

(a)       in the case of an actual or proposed Disposition, all income statement
items (whether positive or negative) attributable to the line of business or the
Person subject to such Disposition shall be excluded from the results of the
Borrower and its Subsidiaries for such Measurement Period;

 

(b)       in the case of an actual or proposed Acquisition, income statement
items (whether positive or negative) attributable to the property, line of
business or the Person subject to such Acquisition shall be included in the
results of the Borrower and its Subsidiaries for such Measurement Period;

 

(c)       interest accrued during the relevant Measurement Period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of the Borrower and its
Subsidiaries for such Measurement Period; and

 

(d)       any Indebtedness actually or proposed to be incurred or assumed in
such transaction shall be deemed to have been incurred as of the first day of
the applicable Measurement Period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Borrower and its Subsidiaries for such
Measurement Period.

 



29

 

 

“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default after giving Pro Forma
Effect, based upon the results of operations for the most recently completed
Measurement Period to (a) such transaction and (b) all other transactions which
are contemplated or required to be given Pro Forma Effect hereunder that have
occurred on or after the first day of the relevant Measurement Period.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Stock” shall mean any Equity Interest that is not Disqualified Stock.

 

“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Administrative Agent,
which agreement is in form and substance reasonably acceptable to the
Administrative Agent and which provides the Administrative Agent with “control”
(as such term is used in Article 9 of the UCC) over the deposit account(s) or
securities account(s) described therein.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, independent contractors, advisors and representatives
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swingline Loan, a Swingline Loan Notice.

 

“Required Lenders” means, at any time, Revolving Lenders having Total Revolving
Credit Exposures representing more than 50% of the Total Revolving Credit
Exposures of all Revolving Lenders, provided, however, that at any time there
shall be two (2) or fewer Revolving Lenders, Required Lenders shall mean all
Non-Defaulting Lenders. The Total Revolving Credit Exposure of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time;
provided that, the amount of any participation in any Swingline Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Revolving Lender that is the Swingline Lender or L/C Issuer, as the case
may be, in making such determination.

 



30

 

 

“Resignation Effective Date” has the meaning set forth in Section 9.06.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party (or by the manager or member of
such Loan Party, as applicable), and solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party (or by the manager or member of such Loan Party, as
applicable) and, solely for purposes of notices given pursuant to Article II,
any other officer or employee of the applicable Loan Party so designated by any
of the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party and any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of each Subsidiary Guarantor and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Subsidiary Guarantor. To
the extent requested by the Administrative Agent, each Responsible Officer will
provide an incumbency certificate and to the extent requested by the
Administrative Agent, appropriate authorization documentation, in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Borrower or any of its
Subsidiaries, now or hereafter outstanding, and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to Section
2.01(b).

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrower pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01(b)
under the caption “Revolving Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The Revolving Commitment of all of the Revolving Lenders on
the Closing Date shall be $50,000,000.

 

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

 



31

 

 

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

 

“Revolving Facility Increase Effective Date” has the meaning specified in
Section 2.16(a)(iv).

 

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swingline Loans at such
time.

 

“Revolving Loan” has the meaning specified in Section 2.01.

 

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans or Swingline Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit G.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party and any of its Subsidiaries and any Cash Management Bank.

 

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract not prohibited under Article VII between any Loan
Party and any of its Subsidiaries and any Hedge Bank.

 

“Secured Obligations” means all Obligations and all Additional Secured
Obligations.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, the Indemnitees and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.

 



32

 

 

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit H.

 

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

 

“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent by each of the Loan
Parties.

 

“Social Security Act” means the Social Security Act of 1965.

 

“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit I.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).

 

“Subordinated Debt” means Indebtedness incurred by any Loan Party which by its
terms (a) is expressly subordinated in right of payment to the prior payment of
the Obligations and (b) contains other terms, including without limitation,
standstill, interest rate, maturity and amortization, and insolvency-related
provisions, in all respects reasonably acceptable to the Administrative Agent,
including, without limitation, Intercompany Debt (but only to the extent
required pursuant to Section 7.02(d)).

 

“Subordinated Debt Documents” means all agreements (including, without
limitation, intercreditor agreements, instruments and other documents) pursuant
to which Subordinated Debt has been issued or otherwise setting forth the terms
of any Subordinated Debt.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Loan Parties.

 



33

 

 

“Subsidiary Guarantors” means, collectively, the Subsidiaries of the Borrower
set forth on Schedule 5.20(a) (other than the Massachusetts Security Corporation
and Anika Therapeutics S.r.l.) and each other Subsidiary of the Borrower that
shall execute and delivery a Joinder Agreement or otherwise become party to this
Agreement from time to time pursuant to the requirements of Section 6.13.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

 

“Swingline Lender” means Bank of America, in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

 

“Swingline Loan” has the meaning specified in Section 2.04(a).

 

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit J or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 



34

 

 

“Swingline Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Revolving Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Target” has the meaning set forth in the definition of “Permitted Acquisition.”

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $7,500,000.

 

“Total Revolving Credit Exposure” means, as to any Revolving Lender at any time,
the unused Commitments and Revolving Exposure of such Revolving Lender at such
time.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 



35

 

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including the Loan Documents and any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, amended and restated, modified, extended,
restated, replaced or supplemented from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified, extended, restated, replaced or supplemented from time to
time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 



36

 

 

(b)               In the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including.”

 

(c)                Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03Accounting Terms.

 

(a)                Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

(b)               Changes in GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding the foregoing if at any time any change in
GAAP would require operating leases or real estate leases to be capitalized, the
GAAP treatment of operating and real estate leases on the Closing Date shall
continue to apply for purposes of this Agreement and the other Loan Documents,
including for purposes of the definitions of “Consolidated EBITDA”,
“Consolidated Interest Charges” and “Consolidated Funded Indebtedness” and the
calculation of the financial covenants under this Agreement.

 

(c)                Pro Forma Treatment. Each Disposition of all or substantially
all of a line of business, and each Acquisition, by the Borrower and its
Subsidiaries that is consummated during any Measurement Period shall, for
purposes of determining compliance with the financial covenants set forth in
Section 7.11 and for purposes of determining the Applicable Rate, be given Pro
Forma Effect as of the first day of such Measurement Period.

 



37

 

 

1.04Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.06Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

1.07UCC Terms.

 

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

 

1.08Rates; Currency Equivalents.

 

(a)                The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.

 

(b)               Any amount specified in this Agreement (other than in Articles
II, IX and X) or any of the other Loan Documents to be in Dollars shall also
include the equivalent of such amount in any currency other than Dollars, such
equivalent amount thereof in the applicable currency to be determined by the
Administrative Agent at such time on the basis of the Spot Rate (as defined
below) for the purchase of such currency with Dollars. For purposes of this
Section 1.08, the “Spot Rate” for a currency means the rate determined by the
Administrative Agent to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two (2) Business Days prior to the date of such
determination; provided that the Administrative Agent may obtain such Spot Rate
from another financial institution designated by the Administrative Agent if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.

 



38

 

 

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

 

2.01Loans. Subject to the terms and conditions set forth herein, each Revolving
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrower, in Dollars from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Revolving Borrowing, (i) the Total Revolving
Outstandings shall not exceed the Revolving Facility, and (ii) the Revolving
Exposure of any Lender shall not exceed such Revolving Lender’s Revolving
Commitment. Within the limits of each Revolving Lender’s Revolving Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
Revolving Loans, prepay under Section 2.05, and reborrow under this Section
2.01(b). Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

 

2.02Borrowings, Conversions and Continuations of Loans.

 

(a)                Notice of Borrowing. Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Administrative Agent,
which may be given by: (A) telephone or (B) a Loan Notice; provided that any
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a Loan Notice. Each such Loan Notice must be received by the
Administrative Agent not later than 12:00 p.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one (1), two (2), three (3) or six (6)
months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
12:00 p.m. four (4) Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 12:00
p.m., three (3) Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders . Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Except as provided
in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $250,000 or a whole multiple of $100,000
in excess thereof. Each Loan Notice and each telephonic notice shall specify (A)
whether the Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Loans, as the case may be, (B) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (C) the principal amount of Loans to be
borrowed, converted or continued, (D) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (E) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month. Notwithstanding
anything to the contrary herein, each Swingline Loan shall be made as a Base
Rate Loan and may not be converted to a Eurodollar Rate Loan.

 



39

 

 

(b)               Advances. Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage of the applicable Loans, and if no timely notice of
a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Appropriate Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(a). In the case of a
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension, Section
4.01), the Administrative Agent shall make all funds so received available to
the Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of the Administrative Agent
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, however, that if, on the date a
Loan Notice with respect to a Revolving Borrowing is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Revolving
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

 

(c)                Eurodollar Rate Loans. Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan. During the existence of an Event
of Default, no Loans may be requested as, converted to or continued as
Eurodollar Rate Loans without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the outstanding Eurodollar Rate
Loans be converted immediately to Base Rate Loans.

 

(d)               Notice of Interest Rates. The Administrative Agent shall
promptly notify the Borrower and the Lenders of the interest rate applicable to
any Interest Period for Eurodollar Rate Loans upon determination of such
interest rate. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 



40

 

 

(e)                Interest Periods. After giving effect to all Revolving
Borrowings, all conversions of Revolving Loans from one Type to the other, and
all continuations of Revolving Loans as the same Type, there shall not be more
than six (6) Interest Periods in effect in respect of the Revolving Facility.

 

(f)                Cashless Settlement Mechanism. Notwithstanding anything to
the contrary in this Agreement, any Lender may exchange, continue or rollover
all or a portion of its Loans in connection with any refinancing, extension,
loan modification or similar transaction permitted by the terms of this
Agreement, pursuant to a cashless settlement mechanism approved by the Borrower,
the Administrative Agent and such Lender.

 

2.03Letters of Credit.

 

(a)                The Letter of Credit Commitment.

 

(i)                 Subject to the terms and conditions set forth herein, (A)
the L/C Issuer agrees, in reliance upon the agreements of the Revolving Lenders
set forth in this Section, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars for the account of the Borrower
or any of its Domestic Subsidiaries or, in the L/C Issuer’s sole and absolute
discretion, any of its Foreign Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or its Subsidiaries and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the Total Revolving Outstandings shall not exceed the Revolving
Facility, (y) the Revolving Exposure of any Revolving Lender shall not exceed
such Lender’s Revolving Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

(ii)               The L/C Issuer shall not issue any Letter of Credit if:

 



41

 

 

(A)             subject to Section 2.03(b)(iv), the expiry date of the requested
Letter of Credit would occur more than twelve (12) months after the date of
issuance or last extension, unless the Administrative Agent and the L/C Issuer
have approved such expiry date; or

 

(B)              the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless the Administrative Agent and
the L/C Issuer have approved such expiry date (it being understood that in the
event the expiry date of any requested Letter of Credit would occur after the
Letter of Credit Expiration Date, from and after the Letter of Credit Expiration
Date, the Borrower shall Cash Collateralize the then Outstanding Amount of all
L/C Obligations in respect of such Letters of Credit in accordance with Section
2.14).

 

(iii)             The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)             any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)              the issuance of the Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)              except as otherwise agreed by the Administrative Agent and the
L/C Issuer, the Letter of Credit is in an initial stated amount less than
$100,000;

 

(D)             except as otherwise agreed by the Administrative Agent and the
L/C Issuer, the Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)              any Revolving Lender is at that time a Defaulting Lender,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
the Borrower or such Revolving Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion;

 



42

 

 

(F)               the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(G)             the L/C Issuer does not as of the issuance date of the requested
Letter of Credit issue Letters of Credit in the requested currency.

 

(iv)             The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

 

(v)               The L/C Issuer shall be under no obligation to amend any
Letter of Credit if (A) the L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or (B)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to the Letter of Credit.

 

(vi)             The L/C Issuer shall act on behalf of the Revolving Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

(b)               Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)                 Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower and/or such Subsidiary, as required by the L/C Issuer. Such Letter of
Credit Application may be sent by fax transmission, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 12:00 p.m. at least five (5) Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (1)
the Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the L/C Issuer may require. Additionally, the Borrower
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.

 



43

 

 

(ii)               Promptly after receipt of any Letter of Credit Application,
the L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one (1) Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Lender’s Applicable Revolving
Percentage times the amount of such Letter of Credit.

 

(iii)             Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(iv)             If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a
standby Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve (12) month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve (12) month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the L/C Issuer, the Borrower shall not be required to make
a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Revolving Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.

 



44

 

 

(c)                Drawings and Reimbursements; Funding of Participations.

 

(i)                 Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit, the L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on
the date of any payment by the L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice). Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

(ii)               Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.

 



45

 

 

(iii)             With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section.

 

(iv)             Until each Revolving Lender funds its Revolving Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of the L/C Issuer.

 

(v)               Each Revolving Lender’s obligation to make Revolving Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower, any Subsidiary thereof or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default; or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Revolving Loans pursuant to this Section 2.03(c) is subject
to the conditions set forth in Section 4.02 (other than delivery by the Borrower
of a Loan Notice). No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)             If any Revolving Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Loan included in the relevant
Revolving Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

 



46

 

 

(d)               Repayment of Participations.

 

(i)                 At any time after the L/C Issuer has made a payment under
any Letter of Credit and has received from any Revolving Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of the L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Revolving Percentage thereof in the
same funds as those received by the Administrative Agent.

 

(ii)               If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Applicable Revolving Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)                Obligations Absolute. The obligation of the Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)                 any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other Loan Document;

 

(ii)               the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement or by such Letter of
Credit, the transactions contemplated hereby or any agreement or instrument
relating thereto, or any unrelated transaction;

 



47

 

 

(iii)             any draft, demand, endorsement, certificate or other document
presented under or in connection with such Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

 

(iv)             waiver by the L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of the Borrower or any waiver by
the L/C Issuer which does not in fact materially prejudice the Borrower;

 

(v)               honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

(vi)             any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

(vii)           any payment by the L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(viii)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any of its Subsidiaries.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 



48

 

 

(f)                Role of L/C Issuer. Each Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves, as determined by a final nonappealable
judgment of a court of competent jurisdiction, were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight or time draft and certificate(s) strictly complying with the terms
and conditions of a Letter of Credit. In furtherance and not in limitation of
the foregoing, the L/C Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring,
endorsing or assigning or purporting to transfer, endorse or assign a Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason. The L/C
Issuer may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.

 

(g)               Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the L/C Issuer and the Borrower when a Letter of
Credit is issued, the rules of the ISP shall apply to each standby Letter of
Credit. Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to the Borrower for, and the L/C Issuer’s rights and remedies against the
Borrower shall not be impaired by, any action or inaction of the L/C Issuer
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(h)               Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance,
subject to Section 2.15, with its Applicable Revolving Percentage, a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit (determined in accordance with Section 1.06). Letter of Credit Fees
shall be (1) due and payable on the first Business Day following each fiscal
quarter end, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (2) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 



49

 

 

(i)                 Fronting Fee and Documentary and Processing Charges Payable
to L/C Issuer. The Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter , computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on or prior to the date that is ten (10) Business
Days following each fiscal quarter end, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

(j)                 Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)               Letters of Credit Issued for Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

2.04Swingline Loans.

 

(a)                The Swingline. Subject to the terms and conditions set forth
herein, the Swingline Lender, in reliance upon the agreements of the other
Lenders set forth in this Section, may in its sole discretion make loans to the
Borrower (each such loan, a “Swingline Loan”). Each such Swingline Loan may be
made, subject to the terms and conditions set forth herein, to the Borrower, in
Dollars, from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swingline Sublimit, notwithstanding the fact that such Swingline Loans, when
aggregated with the Applicable Revolving Percentage of the Outstanding Amount of
Revolving Loans and L/C Obligations of the Lender acting as Swingline Lender,
may exceed the amount of such Lender’s Revolving Commitment; provided, however,
that (i) after giving effect to any Swingline Loan, (A) the Total Revolving
Outstandings shall not exceed the Revolving Facility at such time, and (B) the
Revolving Exposure of any Revolving Lender at such time shall not exceed such
Lender’s Revolving Commitment, (ii) the Borrower shall not use the proceeds of
any Swingline Loan to refinance any outstanding Swingline Loan, and (iii) the
Swingline Lender shall not be under any obligation to make any Swingline Loan if
it shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section, prepay under
Section 2.05, and reborrow under this Section. Each Swingline Loan shall bear
interest only at a rate based on the Base Rate plus the Applicable Rate.
Immediately upon the making of a Swingline Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Revolving Lender’s Applicable Revolving Percentage
times the amount of such Swingline Loan.

 



50

 

 

(b)               Borrowing Procedures.

 

Subject to the terms and conditions hereof, each Swingline Borrowing shall be
made upon the Borrower’s irrevocable notice to the Swingline Lender and the
Administrative Agent, which may be given by: (A) telephone or (B) a Swingline
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swingline Lender and the Administrative Agent of a Swingline
Loan Notice. Each such Swingline Loan Notice must be received by the Swingline
Lender and the Administrative Agent not later than 2:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested date of the Borrowing (which shall
be a Business Day). Promptly after receipt by the Swingline Lender of any
Swingline Loan Notice, the Swingline Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swingline Loan Notice and, if not, the Swingline Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Lender) prior to 3:00 p.m. on the date of the proposed Swingline
Borrowing (A) directing the Swingline Lender not to make such Swingline Loan as
a result of the limitations set forth in the first proviso to the first sentence
of Section 2.04(a), or (B) that one or more of the applicable conditions
specified in Article IV is not then satisfied, then, subject to the terms and
conditions hereof, the Swingline Lender may, make the amount of its Swingline
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swingline Lender in immediately available funds.

 

(c)                Refinancing of Swingline Loans.

 



51

 

 

(i)                 The Swingline Lender at any time in its sole discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Revolving Lender make a
Base Rate Loan in an amount equal to such Lender’s Applicable Revolving
Percentage of the amount of Swingline Loans then outstanding. Such request shall
be made in writing (which written request shall be deemed to be a Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Facility and the conditions set forth in Section 4.02. The Swingline
Lender shall furnish the Borrower with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount equal to its Applicable Revolving
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable
Swingline Loan) for the account of the Swingline Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swingline Lender.

 

(ii)               If for any reason any Swingline Loan cannot be refinanced by
such a Revolving Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the Swingline Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swingline Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

 

(iii)             If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of this Section
2.04(c) by the time specified in Section 2.04(c)(i), the Swingline Lender shall
be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swingline Lender at a rate per annum equal to the greater of
the Federal Funds Rate and a rate determined by the Swingline Lender in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Swingline
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Revolving Borrowing or funded
participation in the relevant Swingline Loan, as the case may be. A certificate
of the Swingline Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

 



52

 

 

(iv)             Each Revolving Lender’s obligation to make Revolving Loans or
to purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrower of a Loan Notice). No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.

 

(d)               Repayment of Participations.

 

(i)                 At any time after any Revolving Lender has purchased and
funded a risk participation in a Swingline Loan, if the Swingline Lender
receives any payment on account of such Swingline Loan, the Swingline Lender
will distribute to such Revolving Lender its Applicable Revolving Percentage
thereof in the same funds as those received by the Swingline Lender.

 

(ii)               If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                Interest for Account of Swingline Lender. The Swingline
Lender shall be responsible for invoicing the Borrower for interest on the
Swingline Loans. Until each Revolving Lender funds its Base Rate Loan or risk
participation pursuant to this Section to refinance such Revolving Lender’s
Applicable Revolving Percentage of any Swingline Loan, interest in respect of
such Applicable Revolving Percentage shall be solely for the account of the
Swingline Lender.

 

(f)                Payments Directly to Swingline Lender. The Borrower shall
make all payments of principal and interest in respect of the Swingline Loans
directly to the Swingline Lender.

 



53

 

 

2.05Prepayments.

 

(a)                Optional.

 

(i)                 The Borrower may, upon notice to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Revolving Loans in whole or
in part without premium or penalty subject to Section 3.05; provided that,
unless otherwise agreed by the Administrative Agent, (A) such notice must be
received by the Administrative Agent not later than 12:00 p.m. (1) three (3)
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (2)
on the date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $250,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage). If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
principal shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.15, such prepayments shall be paid to the Lenders in accordance
with their respective Applicable Percentages.

 

(ii)               The Borrower may, upon notice to the Swingline Lender
pursuant to delivery to the Swingline Lender of a Notice of Loan Prepayment
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swingline Loans in whole or in part without premium or
penalty; provided that, unless otherwise agreed by the Swingline Lender, (A)
such notice must be received by the Swingline Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess hereof (or, if less, the entire principal thereof
then outstanding). Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of principal shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.

 

(b)               Mandatory.

 

(i)                 If for any reason the Total Revolving Outstandings at any
time exceed the Revolving Facility at such time, the Borrower shall promptly
(and, in any event, within one (1) Business Day) prepay Revolving Loans,
Swingline Loans and L/C Borrowings (together with all accrued but unpaid
interest thereon) and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(b)(i) unless, after the prepayment of the Revolving Loans and Swingline
Loans, the Total Revolving Outstandings exceed the Revolving Facility at such
time.

 



54

 

 

(ii)               Except as otherwise provided in Section 2.15, prepayments of
the Revolving Facility made pursuant to this Section 2.05(b), first, shall be
applied ratably to the L/C Borrowings and the Swingline Loans, second, shall be
applied to the outstanding Revolving Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations. Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party or any Defaulting Lender that has provided Cash
Collateral) to reimburse the L/C Issuer or the Revolving Lenders, as applicable.

 

Within the parameters of the applications set forth above in Section 2.05(b),
prepayments pursuant to Section 2.05(b) shall be applied first to Base Rate
Loans and then to Eurodollar Rate Loans in direct order of Interest Period
maturities. All prepayments under Section 2.05(b) shall be subject to Section
3.05, but otherwise without premium or penalty, and shall be accompanied by
interest on the principal amount prepaid through the date of prepayment.

 

2.06Termination or Reduction of Commitments.

 

(a)                Optional. The Borrower may, upon notice to the Administrative
Agent, terminate the Revolving Facility, the Letter of Credit Sublimit or the
Swingline Sublimit, or from time to time permanently reduce the Revolving
Facility, the Letter of Credit Sublimit or the Swingline Sublimit; provided that
(i) any such notice shall be received by the Administrative Agent not later than
12:00 p.m. five (5) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof and (iii) the Borrower shall
not terminate or reduce (A) the Revolving Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Revolving Facility, (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swingline Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swingline
Loans would exceed the Swingline Sublimit.

 

(b)               Mandatory. If after giving effect to any reduction or
termination of Revolving Commitments under this Section 2.06, the Letter of
Credit Sublimit or the Swingline Sublimit exceeds the Revolving Facility at such
time, the Letter of Credit Sublimit or the Swingline Sublimit, as the case may
be, shall be automatically reduced by the amount of such excess.

 



55

 

 

(c)                Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swingline Sublimit or the Revolving
Commitment under this Section 2.06. Upon any reduction of the Revolving
Commitments, the Revolving Commitment of each Revolving Lender shall be reduced
by such Lender’s Applicable Revolving Percentage of such reduction amount. All
fees in respect of the Revolving Facility accrued until the effective date of
any termination of the Revolving Facility shall be paid on the effective date of
such termination.

 

2.07Repayment of Loans.

 

(a)                Revolving Loans. The Borrower shall repay to the Revolving
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Loans outstanding on such date.

 

(b)               Swingline Loans. The Borrower shall repay each Swingline Loan
on the earlier to occur of (i) the date ten (10) Business Days after such Loan
is made and (ii) the Maturity Date.

 

2.08Interest and Default Rate.

 

(a)                Interest. Subject to the provisions of Section 2.08(b), (i)
each Eurodollar Rate Loan under the Revolving Facility shall bear interest on
the outstanding principal amount thereof for each Interest Period from the
applicable borrowing date at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan under
the Revolving Facility shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swingline Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate. To the
extent that any calculation of interest or any fee required to be paid under
this Agreement shall be based on (or result in) a calculation that is less than
zero, such calculation shall be deemed zero for purposes of this Agreement.

 

(b)               Default Rate.

 

(i)                 If any amount of principal of any Loan is not paid when due
(subject to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)               If any amount (other than principal of any Loan) payable by
the Borrower under any Loan Document is not paid when due (subject to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then at the election of the Administrative Agent or upon the request
of the Required Lenders such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 



56

 

 

(iii)             At the election of the Administrative Agent or upon the
request of the Required Lenders, while any Event of Default exists (other than
an Event of Default under Section 8.01(a) and other than events described in
Section 2.08(b)(i) and Section 2.08(b)(ii) above), all outstanding fees
(including Letter of Credit Fees and commitment fees) may accrue at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(iv)             Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)                Interest Payments. Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09Fees.

 

In addition to certain fees described in subsections (h) and (i) of Section
2.03:

 

(a)                Commitment Fee. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage, a commitment fee equal to the Applicable Rate times the
actual daily amount by which the Revolving Facility exceeds the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.15. For the
avoidance of doubt, the Outstanding Amount of Swingline Loans shall not be
counted towards or considered usage of the Revolving Facility for purposes of
determining the commitment fee. The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period for the Revolving Facility. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

 

(b)               Other Fees.

 

(i)                 The Borrower shall pay to the Persons entitled thereto, for
their own account, fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 



57

 

 

(ii)               The Borrower shall pay to the Lenders, such fees as shall
have been separately agreed upon in writing and disclosed to the Administrative
Agent in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

2.10Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

 

(a)                Computation of Interest and Fees. All computations of
interest for Base Rate Loans (including Base Rate Loans determined by reference
to the Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365 day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

(b)               Financial Statement Adjustments or Restatements. If, as a
result of any restatement of or other adjustment to the financial statements of
the Borrower and its Subsidiaries or for any other reason, the Borrower, or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under any provision of this Agreement to payment of any Obligations hereunder at
the Default Rate or under Article VIII. The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

 

2.11Evidence of Debt.

 

(a)                Maintenance of Accounts. The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 



58

 

 

(b)               Maintenance of Records. In addition to the accounts and
records referred to in Section 2.11(a), each Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Letters
of Credit and Swingline Loans. In the event of any conflict between the accounts
and records maintained by the Administrative Agent and the accounts and records
of any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12Payments Generally; Administrative Agent’s Clawback.

 

(a)                General. All payments to be made by the Borrower shall be
made free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Except with respect to the payment of Obligations on the Maturity Date
or as otherwise specifically provided for in this Agreement, if any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(b)               (i) Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case
of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 



59

 

 

(ii)               Payments by Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)               Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Revolving Loans, to fund participations in Letters of Credit
and Swingline Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).

 



60

 

 

(e)                Funding Source. Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)                Pro Rata Treatment. Except to the extent otherwise provided
herein: (i) each Borrowing (other than Swingline Borrowings) shall be made from
the Appropriate Lenders, each payment of fees under Section 2.09 and 2.03(h) and
(i) shall be made for account of the Appropriate Lenders, and each termination
or reduction of the amount of the Commitments shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments; (ii) each Borrowing shall be allocated pro rata among
the Lenders according to the amounts of their respective Commitments (in the
case of the making of Revolving Loans) or their respective Loans that are to be
included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans by the Borrower
shall be made for account of the Appropriate Lenders pro rata in accordance with
the respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans by the Borrower shall be made for account of the
Appropriate Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Appropriate Lenders.

 

2.13Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of the
Revolving Facility due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Revolving Facility due and payable to all Lenders hereunder and under the other
Loan Documents at such time) of payments on account of the Obligations in
respect of the Revolving Facility due and payable to all Lenders hereunder and
under the other Loan Documents at such time obtained by all the Lenders at such
time or (b) Obligations in respect of any of the Revolving Facility owing (but
not due and payable) to such Lender hereunder and under the other Loan Documents
at such time in excess of its ratable share (according to the proportion of (i)
the amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Revolving Facility owing (but not due and payable) to all Lenders hereunder and
under the other Loan Documents at such time) of payments on account of the
Obligations in respect of the Revolving Facility owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time, then, in each case under clauses
(a) and (b) above, the Lender receiving such greater proportion shall (A) notify
the Administrative Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and
Swingline Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Revolving Facility then due and payable to the Lenders or owing
(but not due and payable) to the Lenders, as the case may be, provided that:

 



61

 

 

(1)               if any such participations or subparticipations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(2)               the provisions of this Section shall not be construed to apply
to (x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.14, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Revolving Loans or subparticipations in L/C Obligations or Swingline
Loans to any assignee or participant, other than an assignment to any Loan Party
or any Affiliate thereof (as to which the provisions of this Section shall
apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14Cash Collateral.

 

(a)                Certain Credit Support Events. If (i) the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, (ii) as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, (iii)
the Borrower shall be required to provide Cash Collateral pursuant to Section
2.05 or 8.02(c), or (iv) there shall exist a Defaulting Lender, the Borrower
shall on the same day (in the case of clause (iii) above) or within one (1)
Business Day (in all other cases) following any written request by the
Administrative Agent or the L/C Issuer, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 



62

 

 

(b)               Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.14(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent or the L/C Issuer as herein provided, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon written demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower
shall pay on written demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.

 

(c)                Application. Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under any of this Section
2.14 or Sections 2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall
be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Revolving Lender that is a Defaulting Lender, any interest accrued
on such obligation) and other obligations for which the Cash Collateral was so
provided, prior to any other application of such property as may be provided for
herein.

 

(d)               Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Revolving Lender (or, as
appropriate, its assignee following compliance with Section 11.06(b)(vi))) or
(ii) the determination by the Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided, however, (A) any such release shall be
without prejudice to, and any disbursement or other transfer of Cash Collateral
shall be and remain subject to, any other Lien conferred under the Loan
Documents and the other applicable provisions of the Loan Documents, and (B) the
Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

 

(e)                Release of Lenders’ Obligations. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, in the event that
(i) the L/C Issuer shall have issued, in accordance with Section 2.03(a)(ii)(B),
a Letter of Credit with an expiry date occurring after the Letter of Credit
Expiration Date and (ii) the Borrower shall have Cash Collateralized the
Outstanding Amount of all such L/C Obligations in respect of such Letter of
Credit pursuant to Section 2.14(a) above, then, upon the provision of such Cash
Collateral and without any further action, each Lender hereunder shall be
automatically released from any further obligation to such L/C Issuer in respect
of such Letter of Credit, including, without limitation, any obligation of any
such Lender to reimburse such L/C Issuer for amounts drawn under such Letter of
Credit or to purchase any risk participation therein; provided, however, that
all such obligations of each Lender hereunder to such L/C Issuer in respect of
such Letter of Credit shall be revived if any Cash Collateral provided by the
Borrower in respect of such Letter of Credit is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or the L/C
Issuer) to be repaid to a trustee, receiver or any other party, in connection
with any proceeding under any Debtor Relief Laws or otherwise, all as if such
Cash Collateral had not been provided. The obligations of the Lenders under this
paragraph shall survive the Facility Termination Date.

 



63

 

 

2.15Defaulting Lenders.

 

(a)                Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

 

(i)                 Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 11.01.

 

(ii)               Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 11.08 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (B) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise as may be required under the Loan Documents in connection
with any Lien conferred thereunder or directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.15(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 



64

 

 

(iii)             Certain Fees.

 

(A)             Fees. No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)              Letter of Credit Fees. Each Defaulting Lender shall be entitled
to receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.14.

 

(C)              Defaulting Lender Fees. With respect to any fee payable under
Section 2.09(a) or any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (1)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in L/C Obligations or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the L/C Issuer
and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (3) not
be required to pay the remaining amount of any such fee.

 



65

 

 

(iv)             Reallocation of Applicable Revolving Percentages to Reduce
Fronting Exposure. All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable Revolving
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. Subject to Section 11.20, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)               Cash Collateral, Repayment of Swingline Loans. If the
reallocation described in clause (a)(iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under applicable Law, (A) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure and (B) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

 

(b)               Defaulting Lender Cure. If the Borrower, the Administrative
Agent, Swingline Lender and the L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

2.16Increase in Commitments.

 

(a)                Increase in Revolving Facility.

 

(i)                 Provided there exists no Default or Event of Default, upon
notice to the Administrative Agent (which shall promptly notify the Revolving
Lenders), the Borrower may from time to time after the Closing Date, request an
increase in the Revolving Facility by an aggregate amount (for all such
requests) not to exceed $50,000,000 (any such increase in the Revolving
Facility, an “Incremental Revolving Facility”); provided that (i) any such
request for an Incremental Revolving Facility shall be in a minimum amount of
$10,000,000, and in increments of $5,000,000 in excess thereof, or, if less, the
entire remaining amount available for such Incremental Revolving Facility, (ii)
in no event shall the Revolving Facility (after giving effect to all requested
increases therein) exceed $100,000,000, and (iii) the Borrower may only make a
maximum of five (5) requests for an increase of the Revolving Facility during
the term of this Agreement. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Revolving Lender is requested to respond (which shall in no event be
less than ten (10) Business Days from the date of delivery of such notice to the
Revolving Lenders).

 



66

 

 

(ii)               Revolving Lender Elections to Increase. Each Revolving Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Revolving Commitment and, if so, whether by an amount
equal to, greater than, or less than its Applicable Percentage of such requested
increase. Any Revolving Lender not responding within such time period shall be
deemed to have declined to increase its Revolving Commitment.

 

(iii)             Notification by Administrative Agent; Additional Revolving
Lenders. The Administrative Agent shall notify the Borrower and each Revolving
Lender of the Revolving Lenders’ responses to each request made hereunder. To
achieve the full amount of a requested increase (to the extent the existing
Revolving Lenders do not agree to provide the entire amount of the requested
increase), and subject to the approval of the Administrative Agent, the L/C
Issuer and the Swingline Lender, the Borrower may also invite additional
Eligible Assignees to become Revolving Lenders (together with any existing
Revolving Lender participating in such increase, each, an “Increasing Revolving
Lender”) pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel. Nothing contained
herein shall constitute, or otherwise be deemed to be, a commitment on the part
of any Revolving Lender to participate in any increase in the Revolving
Facility.

 

(iv)             Effective Date and Allocations. If the Revolving Facility is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine (x) the effective date of any such increase (the
“Revolving Facility Increase Effective Date”) and (y) the final allocation of
such increase among the Increasing Revolving Lenders and Schedule 1.01(b)
attached hereto shall be automatically updated to reflect the same. The
Administrative Agent shall promptly notify the Borrower and the Revolving
Lenders of the final allocation of such increase and the Revolving Facility
Increase Effective Date.

 

(b)               Conditions to Effectiveness of Increase. As a condition
precedent to each such increase in the Revolving Facility pursuant to this
Section 2.16:

 



67

 

 

(i)                 as of the Revolving Increase Effective Date, before and
after giving effect to such increase, (A) no Default or Event of Default shall
then exist or would exist after giving effect thereto, (B) the Loan Parties
shall demonstrate to the reasonable satisfaction of the Administrative Agent
that, after giving effect to such increase on a Pro Forma Basis, the Loan
Parties are in Pro Forma Compliance, including without limitation with the
financial covenants set forth in Section 7.11, calculated using the same
Measurement Period used to determine Pro Forma Compliance, and (C) the
representations and warranties contained in Article V and each other Loan
Documents shall be true and correct in all material respects (or in the case of
a representation or warranty that is already subject to a materiality condition,
in all respects), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or in the case of a representation or warranty
that is already subject to a materiality condition, in all respects) as of such
earlier date, and except that for purposes of this Section 2.16, the
representations and warranties contained in clauses (a) and (b) of Section 5.05
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01.

 

(ii)               the Borrower shall have delivered to the Administrative Agent
a certificate of each Loan Party dated as of the Revolving Facility Increase
Effective Date, signed by a Responsible Officer of such Loan Party (x)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (y) certifying (and attaching calculations, as
appropriate, in reasonable detail necessary to demonstrate) that, before and
after giving effect to such increase each, of the conditions set forth in clause
(i) above are satisfied; and

 

(iii)             the Borrower shall have delivered, or cause to be delivered,
any other customary documents (including, without limitation, legal opinions) as
reasonably requested by the Administrative Agent in connection with each such
increase in the Revolving Facility.

 

The Borrower shall prepay any Revolving Loans outstanding on the Revolving
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Applicable Revolving Percentages arising from any
nonratable increase in the Revolving Commitments under this Section 2.16.

 

(c)                Terms of Increase. Any increase in the Revolving Facility
shall be made on the same terms (including, without limitation, interest,
payment, amortization and maturity terms), and shall be subject to the same
conditions as existing Revolving Commitments except customary arrangement or
commitment fees payable to the Arranger or one or more Increasing Revolver
Lenders may be different from those paid with respect to the existing
Commitments of the existing Lenders on or prior to the Closing Date or with
respect to any other Increasing Revolver Lender in connection with any other
increase in the Revolving Facility pursuant to this Section 2.16.

 



68

 

 

(d)               Conflicting Provisions. This Section 2.16 shall supersede any
provisions in Section 2.13 or 11.01 to the contrary.

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01Taxes.

 

(a)                Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)                 Any and all payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

 

(ii)               If any Loan Party or the Administrative Agent shall be
required by the Code to withhold or deduct any Taxes, including both United
States federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(iii)             If any Loan Party or the Administrative Agent shall be
required by any applicable Laws other than the Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 



69

 

 

(b)               Payment of Other Taxes by the Loan Parties. Without limiting
the provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)                Tax Indemnifications.

 

(i)                 Each of the Loan Parties shall, and does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. Each of the
Loan Parties shall also, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within ten (10)
days after demand therefor, for any amount which a Lender or the L/C Issuer for
any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

 

(ii)               Each Lender and the L/C Issuer shall, and does hereby,
severally indemnify and shall make payment in respect thereof within ten (10)
days after demand therefor, (A) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or the L/C Issuer (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (C)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 



70

 

 

(d)               Evidence of Payments. As soon as practicable after any payment
of Taxes by any Loan Party to a Governmental Authority, as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)                Status of Lenders; Tax Documentation.

 

(i)                 Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)               Without limiting the generality of the foregoing, in the
event that the Borrower is a U.S. Person,

 

(A)             any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

71

 

 



(1)               in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(2)               executed originals of IRS Form W-8ECI;

 

(3)               in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit K-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

 

(4)               to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit K-4 on behalf of each such direct and
indirect partner;

 

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies (or originals, as required) of any other
form prescribed by applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 



72

 

 

(D)             if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(iii)             Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(f)                Treatment of Certain Refunds. Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the L/C Issuer, or have any
obligation to pay to any Lender or the L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or the L/C Issuer, as
the case may be. If any Recipient determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified by any Loan Party or with respect to which any Loan Party has
paid additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to such Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its Tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

 



73

 

 

(g)               Survival. Each party’s obligations under this Section 3.01
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

3.02Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Credit Extension or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (a) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (b) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (ii) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 



74

 

 

3.03Inability to Determine Rates.

 

(a)                If in connection with any request for a Eurodollar Rate Loan
or a conversion to or continuation thereof, (i) the Administrative Agent
determines that (A) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

(b)               Notwithstanding the foregoing, if the Administrative Agent has
made the determination described in clause (a)(i) of this Section, the
Administrative Agent, in consultation with the Borrower and the Required
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a)(i) of this Section, (2) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (3) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof.

 

3.04Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                Increased Costs Generally. If any Change in Law shall:

 

(i)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement contemplated by Section 3.04(d))
or the L/C Issuer;

 



75

 

 

(ii)               subject any Recipient to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)             impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)               Capital Requirements. If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by the L/C Issuer, to a
level below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)                Certificates for Reimbursement. A certificate of a Lender or
the L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 



76

 

 

(d)               Reserves on Eurodollar Rate Loans. The Borrower shall pay to
each Lender, (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each Eurodollar Rate Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error), and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Loans, such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least ten (10) days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice ten (10) days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.

 

(e)                Delay in Requests. Failure or delay on the part of any Lender
or the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or the L/C
Issuer’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

 

3.05Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)                any continuation, conversion, payment or prepayment of any
Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)               any failure by the Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan on the date or in the amount notified by
the Borrower ; or

 



77

 

 

(c)                any assignment of a Eurodollar Rate Loan on a day other than
the last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06Mitigation Obligations; Replacement of Lenders.

 

(a)                Designation of a Different Lending Office. If any Lender
requests compensation under Section 3.04, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrower, such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

 

(b)               Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07Survival.

 

All of the Borrower’s obligations under this Article III and the Lenders’
obligations under Section 3.01(c)(ii) shall, in each case, survive termination
of the Aggregate Commitments, repayment of all other Obligations hereunder,
resignation of the Administrative Agent and the Facility Termination Date.

 



78

 

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01Conditions of Initial Credit Extension.

 

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent (in each case, subject to Section 6.19):

 

(a)                Execution of Credit Agreement; Loan Documents. The
Administrative Agent shall have received (i) counterparts of this Agreement,
executed by a Responsible Officer of each Loan Party and a duly authorized
officer of each Lender, (ii) for the account of each Lender requesting a Note, a
Note executed by a Responsible Officer of the Borrower, (iii) counterparts of
the Security Agreement, each Mortgage (if any) and any related Mortgaged
Property Support Document (if any) and each other Collateral Document, executed
by a Responsible Officer of the applicable Loan Parties and a duly authorized
officer of each other Person party thereto, as applicable and (iv) counterparts
of any other Loan Document, executed by a Responsible Officer of the applicable
Loan Party and a duly authorized officer of each other Person party thereto,
each of which shall be in form and substance reasonably satisfactory to the
Administrative Agent, the Arranger and each of the Lenders.

 

(b)               Officer’s Certificate. The Administrative Agent shall have
received a certificate of a Responsible Officer of each Loan Party dated as of
the Closing Date, certifying as to the Organization Documents of such Loan Party
(which, to the extent filed with a Governmental Authority, shall be certified as
of a recent date by such Governmental Authority), the resolutions of the
governing body of such Loan Party, the good standing, existence or its
equivalent of such Loan Party and of the incumbency (including specimen
signatures) of the Responsible Officers of such Loan Party, each in form and
substance reasonably satisfactory to the Administrative Agent.

 

(c)                Legal Opinions of Counsel. The Administrative Agent shall
have received a favorable opinion of K&L Gates LLP, counsel for the Loan
Parties, dated as of the Closing Date and addressed to the Administrative Agent
and the Lenders, in form and substance reasonably acceptable to the
Administrative Agent, covering such matters relating to the Loan Documents and
the transactions contemplated thereby as the Administrative Agent and the
Lenders shall reasonably request.

 

(d)               Financial Statements. The Administrative Agent and the Lenders
shall have received copies of the financial statements referred to in Section
5.05, each in form and substance reasonably satisfactory to each of them.

 

(e)                Personal Property Collateral. The Administrative Agent shall
have received, in form and substance satisfactory to the Administrative Agent:

 

(i)                 (A) searches of UCC filings in the jurisdiction of
incorporation or formation, as applicable, of each Loan Party and each
jurisdiction where any Collateral is located or where a filing would need to be
made in order to perfect the Administrative Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens and (B) tax lien,
judgment and litigation searches;

 



79

 

 

(ii)               [reserved];

 

(iii)             completed UCC financing statements for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s sole discretion, to
perfect the Administrative Agent’s security interest in the Collateral;

 

(iv)             stock or membership certificates, if any, evidencing the
Pledged Equity and undated stock or transfer powers duly executed in blank; in
each case to the extent such Pledged Equity is certificated;

 

(v)               [reserved];

 

(vi)             to the extent required to be delivered, filed, registered or
recorded pursuant to the terms and conditions of the Collateral Documents, all
instruments, documents and chattel paper in the possession of any of the Loan
Parties, together with allonges or assignments as may be necessary or
appropriate to create and perfect the Administrative Agent’s and the Lenders’
security interest in the Collateral;

 

(vii)           Qualifying Control Agreements satisfactory to the Administrative
Agent to the extent required to be delivered pursuant to Section 6.14; and

 

(viii)         evidence satisfactory to the Administrative Agent that (x) all
other actions that the Administrative Agent may deem necessary or desirable in
order to perfect the Liens created under the Security Agreement have been taken
(including receipt of duly executed payoff letters, UCC-3 termination
statements, and bailee waivers and consent agreements) and (y) all filing and
recording fees and taxes shall have been duly paid.

 

(f)                Liability, Casualty, Property, Terrorism and Business
Interruption Insurance. The Administrative Agent shall have received copies of
insurance policies, declaration pages, certificates, and endorsements of
insurance or insurance binders evidencing liability, casualty, property,
terrorism and business interruption insurance meeting the requirements set forth
herein or in the Collateral Documents or as required by the Administrative
Agent. The Loan Parties shall have delivered to the Administrative Agent an
Authorization to Share Insurance Information.

 

(g)               Solvency Certificate. The Administrative Agent shall have
received a Solvency Certificate signed by a Responsible Officer of the Borrower
as to the financial condition, Solvency and related matters of (x) the Borrower,
individually and (y) the Loan Parties and their Subsidiaries, on a consolidated
basis, in each case, after giving effect to the initial borrowings under the
Loan Documents and the other transactions contemplated hereby.

 



80

 

 

(h)               Officer’s Certificate; Compliance Certificate; Perfection
Certificate. The Administrative Agent shall have received (i) a certificate or
certificates executed by a Responsible Officer of the Borrower as of the Closing
Date, certifying as to the matters set forth in clauses (j) and (k) of this
Section 4.01 and the matters set forth in Section 4.02(a) and (b), (ii) a
Compliance Certificate dated as of the Closing Date, setting forth calculations
demonstrating that (on a Pro Forma Basis) after giving effect to the incurrence
of Indebtedness under the Loan Documents, the borrowing of Loans to be made on
the Closing Date and the other transactions occurring on the Closing Date, that
the Borrower is in Pro Forma Compliance with the financial covenants set forth
in Section 7.11, (iii) the Perfection Certificate executed by a Responsible
Officer of the Borrower and (iv) true and complete copies, certified by an
officer of the Borrower as true and complete, of all Material Contracts,
together with all exhibits and schedules.

 

(i)                 Loan Notice. The Administrative Agent shall have received a
Loan Notice with respect to the Loans to be made on the Closing Date.

 

(j)                 Existing Indebtedness of the Loan Parties. All of the
existing Indebtedness for borrowed money of the Borrower and its Subsidiaries
(other than Indebtedness permitted to exist pursuant to Section 7.02) shall be
repaid in full and all security interests related thereto shall be terminated
substantially concurrently with the Closing Date.

 

(k)               Material Adverse Effect. (i) There shall have been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect and (ii) there shall exist no action, suit,
investigation or proceeding pending or, to the actual knowledge of the Loan
Parties, threatened in writing in any court or before any arbitrator or
governmental authority that could reasonably be expected to have a Material
Adverse Effect.

 

(l)                 Consents. The Administrative Agent shall have received a
certificate of a Responsible Officer of each Loan Party either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required, in each case, excluding
the consents of the board of directors (or equivalent governing body) that will
be attached to the Officer’s Certificates referenced in Section 4.01(h).

 

(m)             Fees and Expenses. The Administrative Agent, the Lenders and the
Arranger shall have received all fees and out-of-pocket expenses (including the
reasonable fees and out-of-pocket expenses of outside counsel (including any
local counsel) for the Administrative Agent), if any, owing pursuant to the Fee
Letter, Section 2.09 and the other Loan Documents; provided that in the case of
any such expenses, such expenses shall be invoiced at least two (2) business
days prior to the Closing Date.

 

(n)               Due Diligence. The Lenders and the Administrative Agent shall
have completed a due diligence investigation of the Borrower, the other Loan
Parties and their Subsidiaries and Affiliates, including customary “know your
customer”, PATRIOT Act, sanctions, OFAC, and FCPA diligence, in scope, and with
results, satisfactory to the Administrative Agent. The Loan Parties shall have
provided to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent and the Lenders in order to
comply with applicable law, including without limitation, the PATRIOT Act.

 



81

 

 

(o)               Other Documents. All other documents provided for herein or
which the Administrative Agent or any other Lender may reasonably request or
require.

 

(p)               Additional Information. Such additional information and
materials which the Administrative Agent and/or any Lender shall reasonably
request or require.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02Conditions to all Credit Extensions.

 

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

 

(a)                Representations and Warranties. The representations and
warranties of the Borrower and each other Loan Party contained in Article II,
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall (i)
with respect to representations and warranties that contain a materiality
qualification, be true and correct on and as of the date of such Credit
Extension (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date) and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects on and as of the date of such Credit Extension (except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date), and except that for purposes of this Section
4.02, the representations and warranties contained in Sections 5.05(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively.

 

(b)               Default. No Default or Event of Default shall exist, or would
result from such proposed Credit Extension or from the application of the
proceeds thereof.

 

(c)                Request for Credit Extension. The Administrative Agent and,
if applicable, the L/C Issuer or the Swingline Lender, shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 



82

 

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:

 

5.01Existence, Qualification and Power.

 

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

5.02Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b) result
in the imposition or the creation of any Lien (other than any Liens permitted
pursuant to the terms of this Agreement) on any asset of any Loan Party or any
Subsidiary of a Loan Party, (c) conflict with or result in any breach or
contravention, of or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries, except, in each case, to
the extent that any such conflict, breach, contravention or requirement of
payment could not reasonably be expected to have a Material Adverse Effect or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (d) violate
any Law in any material respect.

 

5.03Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof,
subject only to non-consensual Permitted Liens having priority as a matter of
law) or (d) the exercise by the Administrative Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Collateral Documents, other than (i) authorizations, approvals, actions,
notices and filings which have been duly obtained and which are in full force
and effect and (ii) filings (which filings and other actions have either (x)
been made or taken, as applicable, on or prior to the Closing Date or (y) are
being (or, will be) made in accordance with the terms of the Loan Documents) to
perfect the Liens created by the Collateral Documents.

 



83

 

 

5.04Binding Effect.

 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity.

 

5.05Financial Statements; No Material Adverse Effect.

 

(a)                Audited Financial Statements. The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations, cash flows
and changes in shareholder’s equity for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

 

(b)               Quarterly Financial Statements. The unaudited Consolidated
balance sheet of the Borrower and its Subsidiaries dated March 31, 2017 and June
30, 2017, and the related Consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter, as applicable, ended
on that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations, cash flows
and changes in shareholders’ equity for the period covered thereby, subject, in
the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

 

(c)                Material Adverse Effect. Since the date of the balance sheet
included in the Audited Financial Statements, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

(d)               Forecasted Financials. The Consolidated forecasted balance
sheets, statements of income and cash flows of the Borrower and its Subsidiaries
delivered pursuant to Section 4.01 or Section 6.01 were prepared in good faith
on the basis of the assumptions stated therein, which assumptions were fair in
light of the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Borrower’s reasonable estimate of its
future financial condition and performance (it being understood that such
forecasts are subject to uncertainties and contingencies, and that actual
results during any period or periods covered thereby may materially differ from
the forecasted results).

 



84

 

 

5.06Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, after due and diligent investigation, threatened
in writing or contemplated in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any
Subsidiary of any Loan Party or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document or
any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

 

5.07No Default.

 

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08Ownership of Property.

 

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

5.09Environmental Compliance.

 

(a)                The Loan Parties and their respective Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Loan Parties have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)               Except as set forth on Schedule 5.09(b), (i) None of the
properties currently or, to the knowledge of the Loan Parties, formerly owned or
operated by any Loan Party or any of their respective Subsidiaries is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property; (ii) there are no and,
to the knowledge of the Loan Parties, never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of their respective Subsidiaries or, to the knowledge of the Loan
Parties, on any property formerly owned or operated by any Loan Party or any of
their respective Subsidiaries; (iii) to the knowledge of the Loan Parties, there
is no asbestos or asbestos-containing material on any property currently owned
or operated by any Loan Party or any of their respective Subsidiaries; and (iv)
Hazardous Materials have not been released, discharged or disposed of on any
property currently or, to the knowledge of the Loan Parties, formerly owned or
operated by any Loan Party or any of their respective Subsidiaries, except to
the extent such release, discharge or disposal could not be reasonably be
expected to result in a Material Adverse Effect.

 



85

 

 

(c)                Neither any Loan Party nor any of their respective
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party or
any of their respective Subsidiaries have been disposed of in a manner not
reasonably expected to result in material liability to any Loan Party or any of
their respective Subsidiaries.

 

5.10Insurance.

 

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the applicable Loan Party or the applicable Subsidiary
operates. Such insurance coverage complies with the requirements set forth in
this Agreement and the other Loan Documents.

 

5.11Taxes.

 

Each Loan Party and their respective Subsidiaries have filed all federal, state
and other material tax returns and reports required to be filed, and have paid
all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party or any of their respective Subsidiaries that
could, if made, have a Material Adverse Effect, nor is there any tax sharing
agreement applicable to any Loan Party or any of their respective Subsidiaries.

 



86

 

 

5.12ERISA Compliance.

 

(a)                Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state laws. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter or is subject to a favorable
opinion letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the IRS. To the best knowledge of the Loan Parties, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

 

(b)               There are no pending or, to the knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)                (i) No ERISA Event has occurred, and no Loan Party nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan or Multiemployer Plan; (ii) as of the most recent valuation
date for any Pension Plan, the funding target attainment percentage (as defined
in Section 430(d)(2) of the Code) is 60% or higher and no Loan Party nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iii) no Loan Party nor any
ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (v) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.

 

(d)               Neither the Borrower nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (i) on the Closing Date,
those listed on Schedule 5.12 hereto and (ii) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

 

5.13Margin Regulations; Investment Company Act.

 

(a)                Margin Regulations. The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock. Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than twenty-five percent (25%) of
the value of the assets (either of the Borrower only or of the Borrower and its
Subsidiaries on a Consolidated basis) subject to the provisions of Section 7.01
or Section 7.05 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

 



87

 

 

(b)               Investment Company Act. None of the Borrower, any Person
Controlling the Borrower, or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

5.14Disclosure.

 

The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries or any other Loan Party is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished) contains any
misstatement of fact or omits to state any fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading in any material respect; provided that, with respect to projected
financial information, each Loan Party represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood that such projected financial information is subject
to uncertainties and contingencies, and that actual results during the periods
covered thereby may materially differ from projected financial information).

 

5.15Compliance with Laws.

 

(a)                Each Loan Party and each Subsidiary thereof is in compliance
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

(b)               No director, manager, officer, employee or any agent of (or
any consultant to) any Loan Party or any Subsidiary, or any other person
authorized to act on behalf of any Loan Party or any Subsidiary, has unlawfully
offered, paid or agreed to pay, directly or indirectly, any money or anything of
value to or for the benefit of any individual who is or was an official or
employee or candidate for office of the government of any country or any
political subdivision, agency or instrumentality thereof or any employee or
agent of any customer or supplier of any Loan Party or any Subsidiary.

 

(c)                Each Loan Party and each Subsidiary thereof is in compliance
in all material respects with all applicable Laws, statutes, codes, rules,
regulations or ordinances promulgated or enforced by the United States Food and
Drug Administration (“FDA”) (or analogous foreign, state or local Governmental
Authority), having regulatory authority over any Loan Party’s or any
Subsidiary’s products or operations (the “Business”), including, but not limited
to, the following: (i) the Federal Food, Drug, and Cosmetic Act, as amended
(“FFDCA”), and the regulations promulgated thereunder; (ii) any applicable FDA
premarket approval, or 510(k) premarket notification; (iii) the anti-kickback
provisions of the Social Security Act, 42 U.S.C. § 1320a-7b(b), the Civil
Monetary Penalty Statute (42 U.S.C. § 1320a-7a), the Stark Law (42 U.S.C. §
1395nn), the False Claims Act (31 U.S.C. § 3729 et seq.), or has been excluded
or threatened with exclusion under state or federal statutes or regulations,
including under 42 U.S.C. § 1320a-7 or relevant regulations in 42 C.F.R. Part
1001, or assessed or threatened with assessment of civil money penalties
pursuant to 42 C.F.R. Part 1001; and (iv) applicable state Laws and regulations
governing the distribution of medical devices (collectively, the “Regulatory
Laws”).

 



88

 

 

(d)               Each Loan Party and each Subsidiary holds all permits,
licenses, certificates, consents, product listings, registrations and other
authorizations issued by any Governmental Authority necessary and material to
operate the Business as currently conducted in compliance with the Regulatory
Laws (collectively, the “Permits”) and all such Permits are in full force and
effect, and none of such Permits have been withdrawn, revoked, suspended or
cancelled, and no withdrawal, revocation, suspension or cancellation is pending
or threatened in writing, except for any such withdrawal, revocation, suspension
or cancellation that has not had and could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, and each
Loan Party and each Subsidiary is in compliance in all material respects with
the terms of such Permits and any conditions placed thereon.

 

(e)                No Governmental Authority has issued any written notice,
warning letter, untitled letter, FDA Form 483 or other written communication or
correspondence in the past five (5) years to any Loan Party or any Subsidiary
and/or, to any of such Loan Party’s or such Subsidiary’s suppliers, contract
manufacturers, and/or third-party manufacturers in connection with the Loan
Parties’ and their Subsidiaries’ products alleging that any Loan Party or any
Subsidiary and/or any such Loan Party’s or such Subsidiary’s suppliers, contract
manufacturers, and/or third-party manufacturers in connection with the Loan
Parties’ and their Subsidiaries’ products are or were in violation of any
Regulatory Law applicable to the Business, or alleging that any Loan Party, any
Subsidiary and/or any of such Loan Party’s or Subsidiary’s suppliers, contract
manufacturers, and/or third-party manufacturers in connection with the Loan
Parties’ and their Subsidiaries’ products are or were the subject of any
pending, threatened or anticipated administrative agency or Governmental
Authority investigation, proceeding, review or inquiry, or that there are
circumstances currently existing which might reasonably be expected to lead to
any loss of or refusal to renew any Permits.

 

(f)                No Loan Party, nor any Subsidiary nor any employee nor any
agent of any Loan Party or any Subsidiary acting on any Loan Party’s or any
Subsidiary’s behalf has made a material untrue statement or fraudulent statement
to, or filed a false claim or report with, any Governmental Authority, or failed
to disclose a material fact required to be disclosed to any Governmental
Authority, or, (solely as it relates to any employee or any agent of any Loan
Party or any Subsidiary, limited to the knowledge of each Loan Party), has ever
been investigated by the FDA (or analogous foreign, state or local Governmental
Authority), Office of the Inspector General for the Department of Health and
Human Services, Department of Justice or other comparable federal or foreign
governmental authority for data or healthcare program fraud.

 



89

 

 

(g)               To the knowledge of each Loan Party, no action, suit,
proceeding, hearing, investigation, charge, complaint, claim, demand, data
integrity review, or other review or inquiry relating to the Business has been
filed, or is pending against any Loan Party or any Subsidiary, and no such
action, suit, proceeding, hearing, investigation, charge, complaint, claim or
demand is pending or has been threatened in writing, except, in each case, for
any such action, suit, proceeding, hearing, investigation, charge, compliant,
claim, demand, data integrity review, or other review or inquiry that could not
reasonably be expected to have a Material Adverse Effect.

 

(h)               No Loan Party, nor any Subsidiary nor any of their members,
managers, officers or employees has been convicted of a crime or engaged in any
conduct that has resulted, or would reasonably be expected to result, in
debarment under the FFDCA, including 21 U.S.C. §§ 335a, 335b, or 335c. No Loan
Party and no Subsidiary of the any Loan Party: (i) is employing or contracting
with any person who is currently debarred under the FFDCA; and (ii) is employing
or contracting with any person who is the subject of a proceeding that would
reasonably be expected to lead to becoming debarred under the FFDCA.

 

(i)                 No Loan Party, nor any Subsidiary nor any individual
employed by any Loan Party or any Subsidiary is (i) debarred, disqualified,
suspended or excluded from participation in Medicare, Medicaid or any other
state or federal health care program or is listed on the excluded individuals
list published by the United States Department of Health and Human Services
Office of the Inspector General and the System for Award Management’s excluded
parties data, nor is any such debarment, disqualification, suspension or
exclusion threatened or pending, or (ii) convicted of a criminal offense that
falls within the scope of 42 U.S.C. § 1320a-7b(b) but has not yet been excluded,
debarred, suspended or otherwise declared ineligible to participate in any state
or federal healthcare program.

 

(j)                 There is no pending, proposed or final Medicare national or
local coverage determination that, if finalized, would restrict coverage for any
Loan Party’s or any Subsidiary’s products, except for any such determination
that could not reasonably be expected to result in a Material Adverse Effect.
Neither any Loan Party nor any Subsidiary of any Loan Party has established any
reimbursement support program such that payment for any product is contingent
upon a purchaser’s receipt of payment from a third party payer. No Loan Party or
any Subsidiary of any Loan Party has or does furnish any coverage, coding, or
billing advice to any health care professionals regarding off-label indications
of any of its products.

 



90

 

 

5.16Solvency.

 

The Borrower is, individually and together with its Subsidiaries on a
Consolidated basis, Solvent.

 

5.17Casualty, Etc.

 

Neither the businesses nor the properties of any Loan Party or any of their
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.18Sanctions Concerns and Anti-Corruption Laws.

 

(a)                Sanctions Concerns. No Loan Party, nor any Subsidiary, nor,
to the knowledge of the Loan Parties and their Subsidiaries, any director,
officer, employee, agent, Affiliate or representative thereof, is an individual
or entity that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.

 

(b)               Anti-Corruption Laws. The Loan Parties and their Subsidiaries
have conducted their business in compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

 

5.19Responsible Officers.

 

Set forth on Schedule 1.01(c) are Responsible Officers of each Loan Party,
holding the offices indicated next to their respective names, as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Section 6.02 and such Responsible Officers are duly elected and
qualified officers of such Loan Party and are duly authorized to execute and
deliver, on behalf of the respective Loan Party, this Agreement, the Notes and
the other Loan Documents to which such Loan Party is a party.

 

5.20Subsidiaries; Equity Interests; Loan Parties.

 

(a)                Subsidiaries, Joint Ventures, Partnerships and Equity
Investments. Set forth on Schedule 5.20(a), is the following information which
is true and complete in all respects as of the Closing Date and as of the last
date such Schedule was required to be updated in accordance with Section 6.02:
(i) a complete and accurate list of all Subsidiaries, joint ventures and
partnerships and other equity investments of the Loan Parties as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Section 6.02, (ii) the number of shares of each class of Equity
Interests in each Subsidiary outstanding, (iii) the number and percentage of
outstanding shares of each class of Equity Interests owned by the Loan Parties
and their Subsidiaries and (iv) the class or nature of such Equity Interests
(i.e. voting, non-voting, preferred, etc.). The outstanding Equity Interests in
all Subsidiaries of the Borrower are validly issued, fully paid and
non-assessable and are owned free and clear of all Liens. There are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to the Equity Interests of
any Loan Party or any Subsidiary thereof (other than the Borrower), except as
contemplated in connection with the Loan Documents.

 



91

 

 

(b)               Loan Parties. Set forth on Schedule 5.20(b) is a complete and
accurate list of all Loan Parties, showing as of the Closing Date, or as of the
last date such Schedule was required to be updated in accordance with Section
6.02, (as to each Loan Party) (i) the exact legal name, (ii) any former legal
names of such Loan Party in the four (4) months prior to the Closing Date (or as
of the last date such Schedule was required to be updated in accordance with
Section 6.02), (iii) the jurisdiction of its incorporation or organization, as
applicable, (iv) the type of organization, (v) the jurisdictions in which such
Loan Party is qualified to do business, (vi) the address of its chief executive
office, (vii) the address of its principal place of business, (viii) its U.S.
federal taxpayer identification number, (ix) the organization identification
number, (x) ownership information (e.g. publicly held or if private or
partnership, the owners and partners of each of the Loan Parties) and (xi) the
industry or nature of business of such Loan Party.

 

5.21Collateral Representations.

 

(a)                Collateral Documents. The provisions of the Collateral
Documents are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties a legal, valid and enforceable first priority
Lien (subject to Permitted Liens) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.

 

(b)               [Reserved].

 

(c)                Documents, Instrument, and Tangible Chattel Paper. Set forth
on Schedule 5.21(c), as of the Closing Date and as of the last date such
Schedule was required to be updated in accordance with Section 6.02, is a
description of all Documents, Instruments, and Tangible Chattel Paper of the
Loan Parties (including the Loan Party owning such Document, Instrument and
Tangible Chattel Paper and such other information as reasonably requested by the
Administrative Agent).

 

(d)               Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit
Rights, and Securities Accounts.

 

(i)                 Set forth on Schedule 5.21(d)(i), as of the Closing Date and
as of the last date such Schedule was required to be updated in accordance with
Section 6.02, is a description of all Deposit Accounts and Securities Accounts
of the Loan Parties, including the name of (A) the applicable Loan Party, (B) in
the case of a Deposit Account, the depository institution and whether such
account is a zero balance account or a payroll account, and (C) in the case of a
Securities Account, the Securities Intermediary or issuer.

 



92

 

 

(ii)               Set forth on Schedule 5.21(d)(ii), as of the Closing Date and
as of the last date such Schedule was required to be updated in accordance with
Section 6.02, is a description of all Electronic Chattel Paper (as defined in
the UCC) and Letter-of-Credit Rights (as defined in the UCC) of the Loan
Parties, including the name of (A) the applicable Loan Party, (B) in the case of
Electronic Chattel Paper (as defined in the UCC), the account debtor and (C) in
the case of Letter-of-Credit Rights (as defined in the UCC), the issuer or
nominated person, as applicable.

 

(e)                Commercial Tort Claims. Set forth on Schedule 5.21(e), as of
the Closing Date and as of the last date such Schedule was required to be
updated in accordance with Section 6.02, is a description of all Commercial Tort
Claims of the Loan Parties (detailing such Commercial Tort Claim in such detail
as reasonably requested by the Administrative Agent).

 

(f)                Pledged Equity Interests. Set forth on Schedule 5.21(f), as
of the Closing Date and as of the last date such Schedule was required to be
updated in accordance with Section 6.02, is a list of (i) all Pledged Equity and
(ii) all other Equity Interests required to be pledged to the Administrative
Agent pursuant to the Collateral Documents (in each case, detailing the Loan
Party pledging such Equity Interests, the Person whose Equity Interests are
pledged, the number of shares of each class of Equity Interests, the certificate
number and percentage ownership of outstanding shares of each class of Equity
Interests and the class or nature of such Equity Interests (i.e. voting,
non-voting, preferred, etc.).

 

(g)               Properties. Set forth on Schedule 5.21(g)(i), as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Section 6.02, is a list of all Mortgaged Properties (including
(i) the name of the Loan Party owning such Mortgaged Property, (ii) the number
of buildings located on such Mortgaged Property, (iii) the property address, and
(iv) the city, county, state and zip code which such Mortgaged Property is
located. Set forth on Schedule 5.21(g)(ii), as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with Section
6.02, is a list of (A) each headquarter location of the Loan Parties, (B) each
other location where any significant administrative functions are performed, (C)
each other location where the Loan Parties maintain any books or records
(electronic or otherwise) and (D) each location where any material personal
property Collateral is located at any premises owned or leased by a Loan Party
(in each case, including (1) an indication if such location is leased or owned,
(2), if leased, the name of the lessor, and if owned, the name of the Loan Party
owning such property, (3) the address of such property (including, the city,
county, state and zip code) and (4) to the extent owned, the approximate fair
market value of such property).

 



93

 

 

5.22Compliance with Material Contracts.

 

Each Loan Party (a) has performed and observed all the terms and provisions of
each Material Contract to be performed or observed by it, subject to any waiver
of, or immaterial deviation from, any term or provision of such Material
Contract to the extent such waiver or other deviation is commercially reasonable
under the circumstances and in the ordinary course of business consistent with
past practices or otherwise consistent with a commercially reasonable course of
dealing between such Loan Party and the counterparty to such Material Contract,
and (b) has maintained each such Material Contract in full force and effect.

 

5.23Intellectual Property; Licenses, Etc.

 

(a)       Each Loan Party and each of its Subsidiaries own, or possess the right
to use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person, except for any failure to
do so that does not have a material impact on the fair market value of the
Intellectual Property as a whole. To the knowledge of the Borrower, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party or
any of their Subsidiaries infringes upon any rights held by any other Person,
except for any such infringement that does not have a material impact on the
fair market value of the Intellectual Property as a whole. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Loan Parties, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

(b)       Each Loan Party owns or has the right to use all Material Intellectual
Property used in the operation of their respective businesses and all material
economic rights derived therefrom.

 

5.24Warning Letters.

 

Neither the Borrower, nor any of its Subsidiaries has received any so called
“Warning Letters”, “Untitled Letter”, FDA Form 483 or similar notifications,
from the FDA (or any analogous foreign, state or local Governmental Authority)
for which such Borrower or such Subsidiary has not provided a response to or
which has not otherwise been satisfied.

 

5.25EEA Financial Institutions.

 

No Loan Party is an EEA Financial Institution.

 

5.26Regulation H.

 

No Mortgaged Property is a Flood Hazard Property unless the Administrative Agent
shall have received the following: (a) the applicable Loan Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(i) as to the fact that such Mortgaged Property is a Flood Hazard Property, (ii)
as to whether the community in which each such Flood Hazard Property is located
is participating in the National Flood Insurance Program and (iii) such other
flood hazard determination forms, notices and confirmations thereof as requested
by the Administrative Agent and (b) copies of insurance policies or certificates
of insurance of the applicable Loan Party evidencing flood insurance reasonably
satisfactory to the Administrative Agent and naming the Administrative Agent as
loss payee on behalf of the Lenders. All flood hazard insurance policies
required hereunder have been obtained and remain in full force and effect, and
the premiums thereon have been paid in full.

 



94

 

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:

 

6.01Financial Statements.

 

Deliver to the Administrative Agent (for distribution to each Lender), in form
and detail reasonably satisfactory to the Administrative Agent and the Required
Lenders:

 

(a)                Audited Financial Statements. As soon as available, but in
any event within ninety (90) days after the end of each fiscal year of the
Borrower a Consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related Consolidated statements of income
or operations, changes in shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.

 

(b)               Quarterly Financial Statements. As soon as available, but in
any event within fifty (50) days after the end of each of the first three (3)
fiscal quarters of each fiscal year of the Borrower (commencing with the fiscal
quarter ended September 30, 2017), a Consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal quarter, and the related
Consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, such Consolidated statements to be certified
by the chief executive officer, chief financial officer or treasurer who is a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries, subject only to normal year-end audit adjustments
and the absence of footnotes.

 

(c)                Business Plan and Budget. As soon as available, but in any
event within sixty (60) days after the end of each fiscal year of the Borrower,
an annual business plan and budget of the Borrower and its Subsidiaries on a
Consolidated basis, including forecasts prepared by management of the Borrower,
in form satisfactory to the Administrative Agent and the Required Lenders, of
Consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the
immediately following fiscal year.

 



95

 

 

As to any information contained in materials furnished pursuant to Section
6.02(g), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

6.02Certificates; Other Information.

 

Deliver to the Administrative Agent (for distribution to each Lender), in form
and detail reasonably satisfactory to the Administrative Agent and the Required
Lenders:

 

(a)                [Reserved].

 

(b)               Compliance Certificate. Concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer or treasurer which is a Responsible Officer of the Borrower, and in the
event of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Borrower shall also provide, if
necessary for the determination of compliance with Section 7.11, a statement of
reconciliation conforming such financial statements to GAAP. Unless the
Administrative Agent requests executed originals, delivery of the Compliance
Certificate may be by electronic communication including fax or email and shall
be deemed to be an original and authentic counterpart thereof for all purposes.

 

(c)                Updated Schedules. Within fifteen (15) days of the
Administrative Agent’s request therefor, the following updated Schedules to this
Agreement (which may be attached to the Compliance Certificate) to the extent
required to make the representation related to such Schedule true and correct in
all material respects as of the date of such update is provided: 5.10, 5.20(a),
5.20(b), 5.21(b), 5.21(c), 5.21(d)(i), 5.21(d)(ii), 5.21(e), 5.21(f),
5.21(g)(i), and 5.21(g)(ii).

 

(d)               [Reserved].

 

(e)                Changes in Entity Structure. Within twenty (20) days prior to
any merger, consolidation, dissolution or other change in entity structure of
any Loan Party or any of its Subsidiaries permitted pursuant to the terms
hereof, provide notice of such change in entity structure to the Administrative
Agent, along with such other information as reasonably requested by the
Administrative Agent. Provide notice to the Administrative Agent, not less than
twenty (20) days prior (or such extended period of time as agreed to by the
Administrative Agent) of any change in any Loan Party’s legal name, state of
organization, or organizational existence.

 

(f)                Management Letters; Recommendations. Promptly after any
request by the Administrative Agent or any Lender, copies of any management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party within the preceding five
(5) years by independent accountants in connection with the accounts or books of
any Loan Party or any of its Subsidiaries, or any audit of any of them.

 



96

 

 

(g)               Annual Reports; Etc. Promptly after the same are publicly
available, copies of each annual report, proxy or financial statements sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto.

 

(h)               Debt Securities Statements and Reports. Promptly after the
furnishing thereof, copies of any statement or report furnished to any holder of
debt securities of any Loan Party or of any of its Subsidiaries pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section.

 

(i)                 Regulatory Notices. Promptly, and in any event within three
(3) Business Days after receipt thereof by any Loan Party or any of their
Subsidiaries, copies of (i) each notice or other correspondence of a non-routine
nature received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Loan Party or any Subsidiary thereof or (ii) each notice from the FDA (or
comparable agency in any applicable non-U.S. jurisdiction or state or local
Governmental Authority) concerning any investigation or other material inquiry,
or adverse finding or determination with respect to any product manufactured,
sold or distributed by any Loan Party or any of their Subsidiaries (including
any notification seeking a recall, removal or corrective action affecting the
products manufactured, sold or distributed by such Loan Party or such
Subsidiary), including, without limitation, the receipt by any Loan Party or any
of their Subsidiaries of any so called “warning letter”, “untitled letter”, FDA
Form 483 or similar notification, in each case, from the FDA (or analogous
foreign, state or local Governmental Authority).

 

(j)                 Material Contracts. Promptly after occurrence thereof or
after any Loan Party or any of their Subsidiary’s receipt thereof, as
applicable, copies of any notice of default, notice of termination or
termination under any Material Contract.

 

(k)               Additional Information. Promptly, such additional information
regarding the business, financial, or corporate affairs of any Loan Party or any
of their Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender may from time to time reasonably request.

 



97

 

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(g) (to the extent any such documents are included in materials otherwise
filed with the SEC) shall be deemed to have been furnished if such information,
or one or more annual or quarterly reports containing such information, shall
have been posted by the Administrative Agent on a Platform to which the Lenders
have been granted access or shall be available on the website of the SEC at
http://www.sec.gov, and shall be deemed to have been delivered on the date (a)
on which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet at the website address listed on Schedule
1.01(a), provided that the Borrower shall have notified the Administrative Agent
in writing of the posting thereof or (b) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent), provided
that the Borrower shall have notified the Administrative Agent in writing of the
posting thereof. Notwithstanding the foregoing, the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

The Borrower hereby acknowledges that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”) and (B) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (1) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (2)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, any Affiliate thereof, the Arranger, the
L/C Issuer and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (3) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (4) the Administrative Agent and any Affiliate
thereof and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC”.

 

6.03Notices.

 

Promptly, but in any event within three (3) Business Days, notify the
Administrative Agent (which will promptly furnish such information to each
Lender):

 



98

 

 

(a)                of the occurrence of any Default;

 

(b)               of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect;

 

(c)                of the occurrence of any ERISA Event;

 

(d)               of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b).

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and, to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04Payment of Obligations.

 

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary, and solely to
the extent that (x) such Liens do not (and will not) have priority over the
Liens on the assets of the Loan Parties securing the Secured Obligations and (y)
no enforcement action on account of any such Lien has been taken by (or on
behalf of) the holder of such Lien; and (c) all Indebtedness in excess of
$5,000,000 or all other Indebtedness where the failure to so pay and discharge
could reasonably be expected to have a Material Adverse Effect, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.

 

6.05Preservation of Existence, Etc.

 

(a)                Preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05;

 

(b)               take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

 

(c)                preserve or renew all of the registered patents, trademarks,
trade names and service marks of the Borrower and its respective Subsidiaries,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 



99

 

 

6.06Maintenance of Properties.

 

(a)                Maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted;

 

(b)               make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

 

(c)                use the standard of care typical in the industry in the
operation and maintenance of its facilities.

 

6.07Maintenance of Insurance.

 

(a)                Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons, including, without limitation, (i)
terrorism insurance and (ii) flood hazard insurance on all Mortgaged Properties
that are Flood Hazard Properties, on such terms and in such amounts as required
by the National Flood Insurance Reform Act of 1994 or as otherwise required by
the Administrative Agent.

 

(b)               Evidence of Insurance. Cause the Administrative Agent to be
named as lenders’ loss payable, loss payee or mortgagee, as its interest may
appear, and/or additional insured with respect of any such insurance providing
liability coverage or coverage in respect of any Collateral, and cause, unless
otherwise agreed to by the Administrative Agent, each provider of any such
insurance to agree, by endorsement upon the policy or policies issued by it or
by independent instruments furnished to the Administrative Agent that is
reasonably satisfactory to the Administrative Agent. Upon the written request of
the Administrative Agent on an annual basis with respect to each respective
insurance policy, the Loan Parties shall provide, or cause to be provided, to
the Administrative Agent, such evidence of insurance as reasonably required by
the Administrative Agent, including, but not limited to: (i) copies of such
insurance policies, (ii) evidence of such insurance policies (including, without
limitation and as applicable, ACORD Form 28 certificates (or similar form of
insurance certificate), and ACORD Form 25 certificates (or similar form of
insurance certificate)), (iii) declaration pages for each insurance policy and
(iv) lender’s loss payable endorsement if the Administrative Agent for the
benefit of the Secured Parties is not on the declarations page for such policy.
As requested by the Administrative Agent, the Loan Parties agree to deliver to
the Administrative Agent an Authorization to Share Insurance Information.

 

(c)                Redesignation. Promptly notify the Administrative Agent of
any Mortgaged Property that is, or becomes, a Flood Hazard Property.

 



100

 

 

6.08Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except (to the extent
not constituting a breach of any representation or warranty made pursuant to
Section 5.15) in such instances in which (a) such requirement of Law or order,
writ, injunction or decree is being contested in good faith by appropriate
proceedings diligently conducted; or (b) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.

 

6.09Books and Records.

 

(a)                Maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of such Loan Party or such Subsidiary, as the case may be; and

 

(b)               maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over such Loan Party or such Subsidiary, as the case may
be.

 

6.10Inspection Rights.

 

Permit the Administrative Agent and representatives and independent contractors
of the Administrative Agent to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that (a) absent an Event of Default, the Borrowers
shall only be required to pay for one such visit and/or inspection in any twelve
month period and there shall only be one such visit and/or inspection in any
twelve month period and (b) when an Event of Default exists the Administrative
Agent (or any of its representatives or independent contractors) or any Lender
(who is accompanied by the Administrative Agent) may do any of the foregoing at
the expense of the Borrower at any time during normal business hours and without
advance notice. At any time prior to an Event of Default, any Lender may
accompany the Administrative Agent or its representatives and independent
contractors with any inspection at such Lender’s expense.

 

6.11Use of Proceeds.

 

Use the proceeds of the Credit Extensions for general corporate purposes
(including, without limitation, Permitted Acquisitions) not in contravention of
any Law or of any Loan Document.

 

6.12Material Contracts.

 

(a) Perform and observe all the terms and provisions of each Material Contract
to be performed or observed by it, subject to any waiver of, or other immaterial
deviation from, any term or provision of such Material Contract to the extent
such waiver or other deviation is commercially reasonable under the
circumstances and in the ordinary course of business consistent with past
practices or otherwise consistent with a commercially reasonable course of
dealing between such Loan Party and the counterparty to such Material Contract,
and (b) maintain each such Material Contract in full force and effect.

 



101

 

 

6.13Covenant to Guarantee Obligations.

 

The Loan Parties will cause each of their Subsidiaries (other than any CFC)
whether newly formed, after acquired or otherwise existing to promptly (and in
any event within thirty (30) days after such Subsidiary is formed or acquired
(or such longer period of time as agreed to by the Administrative Agent in its
reasonable discretion)) become a Guarantor hereunder by way of execution of a
Joinder Agreement; provided, however, no Foreign Subsidiary shall be required to
become a Guarantor. In connection therewith, the Loan Parties shall give notice
to the Administrative Agent not less than ten (10) days prior to creating a
Subsidiary (or such shorter period of time as agreed to by the Administrative
Agent in its reasonable discretion), or acquiring the Equity Interests of any
other Person. In connection with the foregoing, the Loan Parties shall deliver
to the Administrative Agent (unless otherwise waived by the Administrative Agent
in its sole discretion in the case of Section 4.01(c)), with respect to each new
Subsidiary Guarantor to the extent applicable, substantially the same
documentation required pursuant to Sections 4.01(b), (c), (e), (f), (n)
(including, “know your customer”, PATRIOT Act, sanctions, OFAC, and FCPA
diligence, in scope, and with results, satisfactory to the Administrative Agent)
and 6.14 and such other documents or agreements as the Administrative Agent may
reasonably request.

 

6.14Covenant to Give Security.

 

Except with respect to Excluded Property:

 

(a)                Equity Interests and Personal Property. Subject to the
provisions of the last sentence of this Section 6.14(a), each Loan Party will
cause the Pledged Equity and all of its tangible and intangible personal
property now owned or hereafter acquired by it to be subject at all times to a
first priority, perfected Lien (subject to Permitted Liens to the extent
permitted by the Loan Documents) in favor of the Administrative Agent for the
benefit of the Secured Parties to secure the Secured Obligations pursuant to the
terms and conditions of the Collateral Documents. At the request of the
Administrative Agent, each Loan Party shall provide opinions of counsel and any
filings and deliveries reasonably necessary in connection therewith to perfect
the security interests therein, all in form and substance reasonably
satisfactory to the Administrative Agent. In the event that solely as a result
of any failure by the Administrative Agent to take action within its control to
maintain the perfected status of its Lien (other than to the extent resulting
from of any action or inaction by any Loan Party not permitted under the Loan
Documents), including without limitation, (A) failure to maintain possession of
any stock certificate, promissory note or other instrument delivered to it under
the Security Agreement or (B) failure to file continuation statements under the
applicable UCC (or similar provisions under applicable law), the Loan Parties
shall, within five (5) Business Days of the occurrence of any such event, take
all such action as may be reasonably necessary to cause all such Collateral to
be subject to a first priority, perfected Lien (subject to Permitted Liens to
the extent permitted by the Loan Documents) in favor of the Administrative Agent
for the benefit of the Secured Parties to secure the Secured Obligations
pursuant to the terms and conditions of the Collateral Documents.

 



102

 

 



(b)               Real Property. Upon the Administrative Agent’s request
therefor after the occurrence of any Event of Default, any Loan Party that owns
or acquires a fee ownership interest in any real property with a fair market
value in excess of $1,000,000 (“Real Estate”) at the time of such request shall
provide to the Administrative Agent, at such Loan Party’s expense, within thirty
(30) days (or such extended period of time as agreed to by the Administrative
Agent) a Mortgage and such Mortgaged Property Support Documents as the
Administrative Agent may request to cause such Real Estate to be subject at all
times to a first priority, perfected Lien (subject in each case to Permitted
Liens) in favor of the Administrative Agent for the benefit of the Secured
Parties to secure the Secured Obligations pursuant to the terms and conditions
of the Collateral Documents.

 

(c)                Landlord Waivers. In the case of (i) each headquarter
location of the Loan Parties, each other location where any significant
administrative functions are performed and each other location where the Loan
Parties maintain any material books or records (electronic or otherwise) and
(ii) any personal property Collateral located at any other premises leased by a
Loan Party containing a material amount of personal property Collateral, the
Loan Parties will provide the Administrative Agent, on or prior to the date that
is 60 days after the Closing Date (or such later date as the Administrative
Agent may agree in its sole discretion), with such consents and waivers from the
landlords on such real property to the extent (A) requested by the
Administrative Agent and (B) the Loan Parties are able to secure such consents
and waivers after using commercially reasonable efforts (such consents and
waivers shall be in form and substance reasonably satisfactory to the
Administrative Agent, it being acknowledged and agreed that any Landlord Waiver
is satisfactory to the Administrative Agent).

 

(d)               Account Control Agreements. From and after 90 days after the
Closing Date (or such later date as the Administrative Agent may agree in its
sole discretion), each of the Loan Parties shall not open, maintain or otherwise
have any deposit or other accounts (including securities accounts) at any bank
or other financial institution, or any other account where money or securities
are or may be deposited or maintained with any Person, other than (a) deposit
accounts that are maintained at all times with Bank of America or a depositary
institutions as to which the Administrative Agent shall have received a
Qualifying Control Agreement, (b) securities accounts that are maintained at all
times with financial institutions as to which the Administrative Agent shall
have received a Qualifying Control Agreement, (c) deposit accounts established
solely as payroll and other zero balance accounts and such accounts are held at
Bank of America and (d) other deposit accounts, so long as at any time (x) the
balance in any one such account does not exceed $500,000 and (y) the aggregate
balance in all such accounts do not exceed $1,000,000.

 

(e)                Further Assurances. At any time upon request of the
Administrative Agent, each Loan Party and each of their respective Subsidiaries
shall promptly execute and deliver any and all further instruments and documents
and take all such other action (including promptly completing any registration
or stamping of documents as may be applicable) as the Administrative Agent may
deem reasonably necessary or desirable to maintain in favor of the
Administrative Agent, for the benefit of the Secured Parties, Liens and
insurance rights on the Collateral that are duly perfected in accordance with
the requirements of, or the obligations of the Loan Parties under, the Loan
Documents and all applicable Laws.

 



103

 

 

Notwithstanding anything to the contrary contain in this Section 6.14, the Loan
Parties and their Subsidiaries shall not be required to grant a Lien in specific
Collateral or perfect a Lien on specific Collateral, if the Administrative Agent
determines in writing, in its reasonable discretion, that the costs and burdens
to the Loan Parties and their Subsidiaries of obtaining or perfecting a Lien in
such Collateral are excessive in relation to value to the Secured Parties
afforded by the grant of a Lien in or perfection of a Lien on such specific
Collateral.

 

6.15Further Assurances.

 

Promptly upon written request by the Administrative Agent, or any Lender through
the Administrative Agent, each Loan Party and each of their respective
Subsidiaries shall (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments (including promptly
completing any registration or stamping of documents as may be applicable) as
the Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out the purposes of
the Loan Documents, (ii) to the fullest extent permitted by applicable Law,
subject any Loan Party’s or any of their respective Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm unto the Secured Parties the rights
granted or now or hereafter intended to be granted to the Secured Parties under
any Loan Document or under any other instrument executed in connection with any
Loan Document to which any Loan Party or any of their respective Subsidiaries is
or is to be a party, and cause each of its Subsidiaries to do so.

 

6.16Reserved.

 

6.17Compliance with Environmental Laws.

 

Comply and take reasonable actions to cause other Persons operating or occupying
its properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits material for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

 



104

 

 

6.18Anti-Corruption Laws.

 

Conduct its business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions and maintain policies
and procedures designed to promote and achieve compliance with such laws.

 

6.19Post-Closing Covenants.

 

(a)                Within thirty (30) days of the Closing Date (or such later
date as the Administrative Agent may agree in its sole discretion), the Borrower
shall deliver to the Administrative Agent copies of insurance policies,
declaration pages, certificates, and endorsements of insurance or insurance
binders evidencing liability, casualty, property, terrorism and business
interruption insurance meeting the requirements set forth herein or in the
Collateral Documents or as required by the Administrative Agent.

 

(b)               Within forty-five (45) days of the Closing Date (or such later
date as the Administrative Agent may agree in its sole discretion), the
Administrative Agent shall have received evidence that all actions that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreement in respect of the stock or membership
interests of the Borrower in Anika Therapeutics S.r.l., if any, shall have been
taken or made.

 

(c)                Within sixty (60) days of the Closing Date (or such later
date as the Administrative Agent may agree in its sole discretion), the Borrower
shall deliver to the Administrative Agent with respect to each headquarters
location of the Loan Parties and each other location required by Section
6.14(c), a landlord waiver and consent (in form and substance reasonably
satisfactory to the Administrative Agent) from the landlords on such real
property to the extent the Loan Parties are able to secure such landlord waiver
and consent after using commercially reasonable efforts.

 

(d)               Within ninety (90) days of the Closing Date (or such later
date as the Administrative Agent may agree in its sole discretion), the Borrower
shall to deliver to the Administrative Agent Qualifying Control Agreements with
respect to each of the deposit accounts and securities accounts of the Loan
Parties, in compliance with Section 6.14(d).

 

ARTICLE VII

NEGATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly:

 



105

 

 

7.01Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (collectively, “Permitted Liens”):

 

(a)                Liens pursuant to any Loan Document;

 

(b)               Liens existing on the Closing Date and listed on Schedule 7.01
and any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.02(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(b);

 

(c)                Liens for Taxes not yet due or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

 

(d)               statutory liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than thirty (30) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

 

(e)                pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)                deposits to secure the performance of bids, trade contracts
and leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)               easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(h)               Liens securing judgments for the payment of money (or appeal
or other surety bonds relating to such judgments) not constituting an Event of
Default under Section 8.01(h);

 

(i)                 Liens securing Indebtedness permitted under Section 7.02(c);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;

 



106

 

 

(j)                 bankers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash and Cash Equivalents on deposit in one or
more accounts maintained by any Loan Party or any Subsidiary thereof, in each
case in the ordinary course of business in favor of the bank or banks with which
such accounts are maintained, securing solely the customary amounts owing to
such bank with respect to cash management and operating account arrangements;
provided, that in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness;

 

(k)               Liens arising out of judgments or awards not resulting in an
Event of Default; provided the applicable Loan Party or Subsidiary shall in good
faith be prosecuting an appeal or proceedings for review;

 

(l)                 any interest or title of a lessor, licensor or sublessor
under any lease, license or sublease entered into by any Loan Party or any
Subsidiary thereof in the ordinary course of business and covering only the
assets so leased, licensed or subleased;

 

(m)             Liens of a collection bank arising under Section 4-210 of the
UCC on items in the course of collection;

 

(n)               any zoning, building or similar laws or rights reserved to or
vested in any Governmental Authority;

 

(o)               Liens arising from precautionary uniform commercial code
financing statements (or equivalent filings or registrations in foreign
jurisdictions) filed under any operating lease not prohibited by this Agreement;

 

(p)               Liens arising out of consignment or similar arrangements for
the sale of goods entered into by any Loan Party or any Subsidiary thereof in
the ordinary course of business;

 

(q)               Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(r)                 Liens solely on any cash earnest money deposits, escrow
arrangements or similar arrangements made by any Loan Party or any Subsidiary
thereof in connection with any letter of intent or purchase agreement for a
Permitted Acquisition or other Investment permitted under Section 7.03;

 

(s)                Liens on property of a Person acquired in connection with a
Permitted Acquisition existing at the time such Person merged into or
consolidated with any Loan Party or any Subsidiary thereof or becomes a
Subsidiary of any Loan Party; provided (i) such Liens were not created in
contemplation of such merger, consolidation, Investment or acquisition, (ii)
such Liens do not encumber any property other than the property encumbered at
the time of such merger, consolidation, Investment or acquisition, and the
proceeds and products thereof, and (iii) such Liens do not extend to any assets
other than those assets initially subject to such Liens of the Person merged
into or consolidated with any Loan Party or any Subsidiary thereof or acquired
by any Loan Party; and

 



107

 

 

(t)                 other Liens securing Indebtedness outstanding in an
aggregate principal amount not to exceed $2,000,000.

 

Notwithstanding the foregoing to the contrary, no Loan Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly create, incur, assume
or suffer to exist any Lien upon any of its Intellectual Property to secure any
Indebtedness.

 

7.02Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)                Indebtedness under the Loan Documents;

 

(b)               Indebtedness outstanding on the date hereof and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and, still
further, that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination, standstill and related terms (if any),
and other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;

 

(c)                Indebtedness in respect of Capitalized Leases, Synthetic
Lease Obligations and purchase money obligations for fixed or capital assets
within the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $6,000,000;

 

(d)               Unsecured Indebtedness of a Subsidiary of the Borrower owed to
the Borrower or a wholly-owned Subsidiary of the Borrower, (i) such Indebtedness
shall be evidenced by promissory notes (which may be in the form of a single
global intercompany note) and shall be pledged to the Administrative Agent as
Collateral for the Secured Obligations in accordance with the terms of the
Security Agreement, (ii) such Indebtedness shall be on terms and conditions
reasonably acceptable to the Administrative Agent, including, without
limitation, being subordinated to the Obligations on terms and conditions
reasonably acceptable to the Administrative Agent and (iii) which Indebtedness
shall be otherwise permitted under the provisions of Section 7.03 (“Intercompany
Debt”);

 

(e)                (i) Guarantees of the Borrower or any Subsidiary Guarantor in
respect of Indebtedness otherwise permitted hereunder of the Borrower or any
other Subsidiary Guarantor and (ii) Guarantees of any Loan Party in respect of
Indebtedness otherwise permitted hereunder of any non-Loan Party (provided that
any such Guarantee shall also be an Investment permitted under Section 7.03(c));

 



108

 

 

(f)                obligations (contingent or otherwise) existing or arising
under any Swap Contract, provided that (i) such obligations are (or were)
entered into by such Person in the ordinary course of business for the purpose
of directly mitigating risks associated with fluctuations in interest rates or
foreign exchange rates or other non-speculative purposes and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

 

(g)               contingent obligations arising with respect to customary
indemnification obligations in favor of in connection with Dispositions
permitted under Section 7.05;

 

(h)               Indebtedness relating to premium financing arrangements for
property and casualty insurance plans and health and welfare benefit plans
(including health and workers compensation insurance, employment practices
liability insurance and directors and officers insurance), if incurred in the
ordinary course of business;

 

(i)                 Indebtedness incurred and owed in respect of any overdrafts
or similar protections and related liabilities arising from treasury, depository
and cash management services and related obligations or in connection with any
automated clearing-house transfers of funds, in each case, in connection with
deposit accounts in the ordinary course of business;

 

(j)                 Indebtedness in respect of surety and appeal bonds,
performance and reclamation bonds and obligations of a like nature in respect of
contracts entered into by the Borrower or any Subsidiary in the ordinary course
of business consistent with past practice, including, without limitation,
performance guarantees by the Borrower or any Subsidiary in the ordinary course
of business consistent with past practice;

 

(k)               Subordinated Debt (other than Intercompany Debt) in an
aggregate principal amount not to exceed $10,000,000; and

 

(l)                 other unsecured Indebtedness of one or more Loan Parties not
contemplated by the above provisions in an aggregate principal amount not to
exceed $20,000,000 at any time outstanding; provided that (x) no Default shall
exist or would result therefrom, (y) the Loan Parties are in Pro Forma
Compliance with each of the financial covenants set forth in Section 7.11, and
(z) the terms and conditions of such Indebtedness shall be reasonably acceptable
to the Administrative Agent.

 

7.03Investments.

 

Make or hold any Investments, except:

 

(a)                Investments held by the Borrower and its Subsidiaries in the
form of cash or Cash Equivalents or other Investments permitted by the
Borrower’s Investment Policy;

 



109

 

 

(b)               loans and advances to officers, directors and employees of the
Borrower and its Subsidiaries in an aggregate amount not to exceed $1,000,000 at
any time outstanding, for travel, entertainment, relocation and analogous
ordinary business purposes;

 

(c)                (i) Investments by the Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by the Borrower and its Subsidiaries in Loan Parties, (iii)
additional Investments by Subsidiaries of the Borrower that are not Loan Parties
in other Subsidiaries that are not Loan Parties and (iv) so long as no Event of
Default has occurred and is continuing or would result from such Investment,
additional Investments by the Loan Parties in wholly-owned Subsidiaries of the
Borrower that are not Loan Parties in an aggregate amount invested from the date
hereof not to exceed $20,000,000;

 

(d)               Investments consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

 

(e)                Guarantees permitted by Section 7.02;

 

(f)                Investments existing on the Closing Date (other than those
referred to in Section 7.03(c)(i)) and set forth on Schedule 7.03;

 

(g)               Permitted Acquisitions (other than of (x) CFCs and
Subsidiaries held directly or indirectly by a CFC or (y) Foreign Subsidiaries
that would not be required to be a Subsidiary Guarantor pursuant to Section
6.13, which Investments are covered by Section 7.03(c)(iv)));

 

(h)               Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business;

 

(i)                 bank deposits in the ordinary course of business;

 

(j)                 Investments consisting of non-cash loans made by the
Borrower to directors, officers, employees or consultants of any Loan Party
which are used by such Persons to simultaneously purchase Equity Interests of
the Borrower in an aggregate outstanding amount not to exceed $3,000,000;

 

(k)               to the extent constituting Investments, Capital Expenditures
permitted hereunder;

 

(l)                 Swap Contracts permitted by this Agreement; and

 



110

 

 

(m)             other Investments of the Borrower and its Subsidiaries not
contemplated by the above provisions not exceeding $5,000,000 at any time
outstanding; provided that no Event of Default shall exist or would result
therefrom.

 

7.04Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:

 

(a)                any Subsidiary of the Borrower may merge with (i) the
Borrower; provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries, provided that (x) when any
Loan Party is merging with another Subsidiary, a Loan Party shall be the
continuing or surviving Person and (y) no such merger shall cause any then
existing Loan Party to become a CFC or Foreign Subsidiary that would not be
required to be a Subsidiary Guarantor pursuant to Section 6.13;

 

(b)               any Loan Party (other than the Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Loan Party;

 

(c)                any Subsidiary of the Borrower that is not a Loan Party may
dispose of all or substantially all its assets (including any Disposition that
is in the nature of a liquidation) to (i) another Subsidiary of the Borrower
that is not a Loan Party or (ii) to a Loan Party;

 

(d)               so long as no Default or Event of Default exists or would
result therefrom, in connection with any Permitted Acquisition, any Subsidiary
of the Borrower may merge into or consolidate with any other Person or permit
any other Person to merge into or consolidate with it; provided that (i) the
Person surviving such merger shall be a wholly-owned Subsidiary of the Borrower,
(ii) in the case of any such merger to which any Loan Party (other than the
Borrower) is a party, such Loan Party is the surviving Person and (iii) no such
merger shall cause any then existing Loan Party to become a CFC or Foreign
Subsidiary that would not be required to be a Subsidiary Guarantor pursuant to
Section 6.13; and

 

(e)                so long as no Default or Event of Default exists or would
result therefrom, each of the Borrower and any of its Subsidiaries may merge
into or consolidate with any other Person or permit any other Person to merge
into or consolidate with it; provided, however, that in each case, immediately
after giving effect thereto (i) in the case of any such merger to which the
Borrower is a party, the Borrower is the surviving Person and (ii) in the case
of any such merger to which any Loan Party (other than the Borrower) is a party,
such Loan Party is the surviving Person.

 

7.05Dispositions.

 

Make any Disposition or enter into any agreement to make any Disposition,
except:

 

(a)                Dispositions of inventory in the ordinary course of business;

 



111

 

 

(b)               Dispositions of surplus, obsolete or worn out property,
whether now owned or hereafter acquired;

 

(c)                Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)               Dispositions permitted by Section 7.04;

 

(e)                Dispositions of property by any Subsidiary of the Borrower to
the Borrower or to a wholly-owned Subsidiary of the Borrower; provided that if
the transferor of such property is a Subsidiary Guarantor, the transferee
thereof must either be the Borrower or a Subsidiary Guarantor;

 

(f)                the non-exclusive licensing or sublicensing (except for
exclusivity as to specific fields and/or jurisdictions in the ordinary course of
business consistent with past practices) of rights in any Intellectual Property
pursuant to licensing, joint marketing, distribution, or development
arrangements in the ordinary course of business in the life science industry and
substantially consistent with past practice (provided that none of the foregoing
(either individually or in the aggregate) (x) could reasonably be expected to
result in a Material Adverse Effect or (y) materially interfere with the
business of the Loan Parties and their Subsidiaries, taken as a whole);

 

(g)               sales, forgiveness or discounting, on a non-recourse basis and
in the ordinary course of business, of past due accounts or other Contractual
Obligations in connection with the collection or compromise thereof or the
settlement of delinquent accounts or in connection with the bankruptcy or
reorganization of suppliers or customers;

 

(h)               Dispositions in the ordinary course of business consisting of
the abandonment or allowing to lapse of Intellectual Property (other than
Material Intellectual Property), which in the reasonable good faith
determination of the Borrower are uneconomical to maintain, non-strategic,
negligible, obsolete or otherwise not material in the conduct of its business;

 

(i)                 Dispositions by the Borrower and its Subsidiaries of any
Non-Core Assets so long as the proceeds of any such Disposition either retained
by the Borrower or are reasonably promptly reinvested by the Borrower in its
reasonable business judgment; and

 

(j)                 Dispositions by the Borrower and its Subsidiaries not
otherwise permitted under this Section 7.05 (other than any Intellectual
Property); provided that (i) at the time of such Disposition, no Default shall
exist or would result from such Disposition, (ii) the aggregate book value of
all property Disposed of in reliance on this clause (f) in any fiscal year shall
not exceed $2,500,000 and (iii) the purchase price for such asset shall be paid
to the Borrower or such Subsidiary solely in cash;

 

provided, however, that any Disposition pursuant to this Section 7.05 (other
than Section 7.05(d) and (e)) shall be for fair market value.

 



112

 

 

7.06Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, or issue or sell any Equity
Interests or accept any capital contributions, except that:

 

(a)                so long as no Default shall exist or would result therefrom,
each Subsidiary of the Borrower may make Restricted Payments to any Person that
owns Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

 

(b)               the Borrower may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of the Borrower;

 

(c)                the Borrower may issue and sell its common Equity Interests
or any warrants or options with respect thereto pursuant to any executive
compensation or stock option plan;

 

(d)               the Borrower may issue and sell its Equity Interests solely to
the extent constituting Qualified Stock;

 

(e)                the Borrower may declare and make Restricted Payments,
provided that (i) (i) at the time of such Restricted Payment, no Default shall
exist or would result from such Restricted Payment, (ii) immediately after
giving effect to any such Restricted Payment (and the incurrence of any Credit
Extensions to fund such Restricted Payment), on a Pro Forma Basis (x) the
Consolidated Leverage Ratio shall not be greater than 2.75 to 1.00 and (y) the
Borrower shall be in Pro Forma Compliance with each other financial covenant set
forth in Section 7.11, in each case, determined on the basis of the financial
information most recently delivered to the Administrative Agent pursuant to
Section 6.01(a) or (b) as though such Restricted Payment had been made as of the
first day of the Measurement Period covered thereby and (iii) the Administrative
Agent shall have received a certificate of a Responsible Officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, certifying compliance with, and/or attaching calculations demonstrating
compliance, as applicable, with each of the requirements of set forth above;

 

(f)                the Borrower may make cash payments (i) to satisfy an
employee’s withholding tax obligations incurred in connection with the exercise,
vesting or acquisition of warrants, options or other securities convertible into
or exchangeable for Equity Interests in the Borrower and (ii) in lieu of the
issuance of fractional shares representing insignificant interests in the
Borrower in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests in the
Borrower, in an aggregate amount in respect of this clause (ii) not to exceed
$500,000 during the term of this Agreement; and

 

(g)               the Borrower may acquire on a cashless basis, Equity Interests
of the Borrower (i) upon the exercise of stock options for its Equity Interests
to the extent representing a portion of the exercise price therof or (ii) in
connection with tax withholding obligations arising in connection with the
exercise of options by, or the vesting of restricted Equity Interests held by,
any current or former director, officer or employee of the Borrower or its
Subsidiaries.

 



113

 

 

7.07Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto.

 

7.08Transactions with Affiliates.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by this Agreement, (d) and the
making of Restricted Payments permitted by Section 7.06, (e) normal and
reasonable compensation and reimbursement of expenses of officers, directors and
employees, (f) the transactions listed on Schedule 7.08 and (g) except as
otherwise specifically limited in this Agreement, other transactions which are
entered into in the ordinary course of such Person’s business on fair and
reasonable terms and conditions substantially as favorable to such Person as
would be obtainable by it in a comparable arm’s length transaction with a Person
other than an officer, director or Affiliate.

 

7.09Burdensome Agreements.

 

Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement and the other Loan Documents) that (a) encumbers or restricts the
ability of any Loan Party or its Subsidiaries to (i) make Restricted Payments to
any Loan Party, (ii) pay any Indebtedness or other obligation owed to any Loan
Party, (iii) make loans or advances to any Loan Party, or (iv) create any Lien
upon any of their properties or assets, whether now owned or hereafter acquired
or (b) requires the grant of any Lien on property for any obligation if a Lien
on such property is given as security for the Secured Obligations, except (A) in
the case of clause (a)(iv) only, for any document or instrument governing
Indebtedness incurred pursuant to Section 7.02(c), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (B) any negative pledge contained in
Indebtedness incurred in accordance with Section 7.02(k) and (l) so long as such
negative pledge permits Liens on the assets of the Loan Parties securing the
Secured Obligations, (C) customary provisions contained in agreements entered
into in the ordinary course of business restricting the assignment thereof and
(D) Contractual Obligations that are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.03, so long as such Contractual Obligations are applicable only
to such joint venture.

 

7.10Use of Proceeds.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 



114

 

 

7.11Financial Covenants.

 

(a)                Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as of the end of any Measurement Period ending as of the end of any fiscal
quarter of the Borrower to be greater than 3.00 to 1.00.

 

(b)               Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the end of any Measurement Period ending as of the
end of any fiscal quarter of the Borrower to be less than 3.00 to 1.00.

 

7.12Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes.

 

(a)                Amend any Organization Documents of the Borrower or any of
its Subsidiaries, in a manner adverse in any material respect to the Lenders or
the Administrative Agent;

 

(b)               change the fiscal year of the Borrower or any of its
Subsidiaries;

 

(c)                without providing twenty (20) days prior written notice to
the Administrative Agent (or such extended period of time as agreed to by the
Administrative Agent), change the name, state of formation or organization, form
of organization or principal place of business of the Borrower or any of its
Subsidiaries; or

 

(d)               make any other change in accounting policies or reporting
practices of the Borrower or any of its Subsidiaries, except as required by
GAAP.

 

7.13Sale and Leaseback Transactions.

 

Enter into any Sale and Leaseback Transaction.

 

7.14Prepayments, Etc. of Indebtedness.

 

Prepay, redeem, purchase, defease or otherwise satisfy or obligate itself to do
so prior to the scheduled maturity thereof in any manner (including by the
exercise of any right of setoff), or make any payment in violation of any
subordination, standstill or collateral sharing terms of or governing any
Indebtedness in excess of $500,000, except (a) the prepayment of the Credit
Extensions in accordance with the terms of this Agreement, (b) regularly
scheduled or mandatory repayments of Indebtedness (other than Subordinated Debt,
in violation of any subordination, standstill or collateral sharing terms of or
governing any such Indebtedness) permitted under this Agreement and refinancings
and refundings of applicable Indebtedness in compliance with Section 7.02(b) and
Section 7.02(g), and (c) payments of Intercompany Debt, subject to the
applicable subordination terms related thereto (if any).

 

7.15Amendment, Etc. of Indebtedness.

 

Amend, modify or change in any manner any term or condition of any Subordinated
Debt Document in violation of subordination terms applicable thereto.

 



115

 

 

7.16Sanctions.

 

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swingline Lender, or otherwise) of Sanctions.

 

7.17Massachusetts Security Corporation.

 

With regard to any Subsidiary of a Loan Party that is a Massachusetts Security
Corporation, conduct, transact or otherwise engage in any material operating or
business activities other than investment activities that would not reasonably
be expected to result in the loss of the Massachusetts Security Corporation’s
qualification as a Massachusetts security corporation under Mass. Gen. L. c. 63,
§38B.

 

7.18Anti-Corruption Laws.

 

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.01Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)                Non-Payment. The Borrower or any other Loan Party fails to
pay (i) when and as required to be paid herein, any amount of principal of any
Loan or any L/C Obligation or deposit any funds as Cash Collateral in respect of
L/C Obligations, (ii) within three (3) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or (iii) within five (5) days
after the same becomes due, any fee due hereunder, or any other amount payable
hereunder or under any other Loan Document; or

 

(b)               Specific Covenants. (i) Any Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 6.01, 6.02,
6.03, 6.05, 6.07, 6.10, 6.11, 6.13, 6.14, 6.19, Article VII or Section 10.01 or
(ii) any of the Loan Parties fails to perform or observe any term, covenant or
agreement contained in Sections 4 or 7 of the Security Agreement; or

 

(c)                Other Defaults. Any Loan Party fails to perform or observe
any other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after the earlier of (i) delivery of
written notice thereof to such Loan Party by the Administrative Agent or the
Required Lenders or (ii) a Responsible Officer of such Loan Party gains
knowledge thereof; or

 



116

 

 

(d)               Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (except that such materiality qualifier shall
not be applicable to any representations, warranties, certificates or statement
of fact that already are qualified or modified by materiality in the text
thereof) when made or deemed made; or

 

(e)                Cross-Default. (i) Any Loan Party or any Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

 

(f)                Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 



117

 

 

(g)               Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

 

(h)               Judgments. There is entered against any Loan Party or any
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and acknowledges coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten (10) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i)                 ERISA. (i) An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or

 

(j)                 Invalidity of Loan Documents. Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; any Loan Party denies that it has any or further
liability or obligation under any provision of any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document; or it is or
becomes unlawful for a Loan Party to perform (in all material respects) any of
its obligations under the Loan Documents; or

 

(k)               Collateral Documents. Collateral Document after delivery
thereof pursuant to the terms of the Loan Documents shall for any reason cease
to create a valid and perfected first priority Lien (subject to Permitted Liens)
on the Collateral purported to be covered thereby, or any Loan Party shall
assert the invalidity of such Liens, except (i) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) as a result of the release thereof as provided in Section
9.10 or any other Loan Document, or (iii) solely as a result of the
Administrative Agent’s failure to take action within its control (other than to
the extent resulting from of any action or inaction by any Loan Party not
permitted under the Loan Documents) with respect to Collateral with an aggregate
value not in excess of $5,000,000; or

 



118

 

 

(l)                 Change of Control. There occurs any Change of Control; or

 

(m)             Uninsured Loss. Any uninsured damage to or loss, theft or
destruction of any assets of the Loan Parties or any of their Subsidiaries shall
occur that is in excess of the Threshold Amount; or

 

(n)               Subordination. (i) Any of the subordination, standstill,
pay-over and insolvency related provisions of any of the Subordinated Debt
Documents (the “Subordinated Provisions”) shall, in whole or in part, terminate,
cease to be effective or cease to be legally valid, binding and enforceable
against any holder of the applicable Subordinated Debt; or (ii) the Borrower,
any other Loan Party or any holder of such Subordinated Debt shall, directly or
indirectly, disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent and
the Secured Parties or (C) that all payments of principal of or premium and
interest on the applicable Subordinated Debt, or realized from the liquidation
of any property of any Loan Party, shall be subject to any of the Subordination
Provisions.

 

(o)               Product Recall. Any mandatory product recall shall be required
pursuant to any order or directive of any Governmental Authority affecting the
products manufactured, sold or distributed by the Borrower or any of its
Subsidiaries, if the aggregate revenue to the Borrower or any of its
Subsidiaries generated by the products so recalled shall, individually or
together with all other similar recalls of such products during any twelve
consecutive month period, equal or exceed the Threshold Amount.

 

Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Administrative Agent (with
the approval of requisite Appropriate Lenders (in their sole discretion) as
determined in accordance with Section 11.01; and once an Event of Default occurs
under the Loan Documents, then such Event of Default will continue to exist
until it is expressly waived by the requisite Appropriate Lenders or by the
Administrative Agent with the approval of the requisite Appropriate Lenders, as
required hereunder in Section 11.01.

 

8.02Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)                declare the Commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)               declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 



119

 

 

(c)                require that the Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the Minimum Collateral Amount with respect
thereto); and

 

(d)               exercise on behalf of itself, the Lenders and the L/C Issuer
all rights and remedies available to it, the Lenders and the L/C Issuer under
the Loan Documents or applicable Law or equity;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay in full in cash all Secured
Obligations then due hereunder, any amounts received on account of the Secured
Obligations shall, subject to the provisions of Sections 2.14 and 2.15, be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including, to the extent permitted
under this Agreement, fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, and the L/C Issuer (including, to the
extent permitted under this Agreement, fees, charges and disbursements of
counsel to the respective Lenders, and the L/C Issuer arising under the Loan
Documents and amounts payable under Article III, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

 



120

 

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and L/C Borrowings and to the Administrative Agent
for the account of the L/C Issuer, to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized by the Borrower pursuant to
Sections 2.03 and 2.14, in each case ratably among the Administrative Agent, the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Fourth held by them;

 

Fifth, to payment of that portion of the Secured Obligations then owing under
the Secured Hedge Agreements and Secured Cash Management Agreements, in each
case ratably among the Hedge Banks and the Cash Management Banks in proportion
to the respective amounts described in this clause Fifth held by them; and

 

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above. Excluded
Swap Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Secured Obligations otherwise set forth above in this Section.

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX

ADMINISTRATIVE AGENT

 

9.01Appointment and Authority.

 

(a)                Appointment. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints, designates and authorizes Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuer, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions (except, as it relates to the Loan Parties, with
respect to Section 9.06). It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 



121

 

 

(b)               Collateral Agent. The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a potential Hedge Bank and a potential Cash
Management Bank) and the L/C Issuer hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and the L/C Issuer
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

9.02Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

 

9.03Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

 



122

 

 

(a)                shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;

 

(b)               shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty or responsibility to disclose, and shall not
be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02 or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or the L/C Issuer.

 

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 



123

 

 

9.04Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying upon and shall not incur any liability for relying upon,
any notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying thereon and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. For purposes of
determining compliance with the conditions specified in Section 4.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objections.

 

9.05Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided herein as well as activities as Administrative
Agent. The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.06Resignation of Administrative Agent.

 

(a)                Notice. The Administrative Agent may at any time give notice
of its resignation to the Lenders, the L/C Issuer and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that in no event shall any successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 



124

 

 

(b)               Defaulting Lender. If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable Law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

 

(c)                Effect of Resignation or Removal. With effect from the
Resignation Effective Date or the Removal Effective Date (as applicable) (i) the
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring or
removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (ii)
except for any indemnity payments or other amounts then owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including, without
limitation, (A) acting as collateral agent or otherwise holding any collateral
security on behalf of any of the Secured Parties and (B) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

 



125

 

 

(d)               L/C Issuer and Swingline Lender. Any resignation by or removal
of Bank of America as Administrative Agent pursuant to this Section shall also
constitute its resignation as L/C Issuer and Swingline Lender. If Bank of
America resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c). If Bank of America resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.04(c). Upon the appointment by the Borrower of a
successor L/C Issuer or Swingline Lender hereunder (which successor shall in all
cases be a Lender other than a Defaulting Lender), (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swingline Lender, as applicable, (ii) the
retiring L/C Issuer and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

9.07Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Arranger, a Lender or the L/C
Issuer hereunder.

 



126

 

 

9.09Administrative Agent May File Proofs of Claim; Credit Bidding.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Obligations
and all other Secured Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the L/C Issuer and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i), 2.09, 2.10(b) and 11.04)
allowed in such judicial proceeding; and

 

(b)               to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation,
out-of-pocket expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09, 2.10(b) and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the L/C Issuer or in any such proceeding.

 



127

 

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (j) of Section 11.01 of this Agreement, and (iii) to the extent that
Secured Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Secured Obligations assigned to the acquisition
vehicle exceeds the amount of debt credit bid by the acquisition vehicle or
otherwise), such Secured Obligations shall automatically be reassigned to the
Lenders pro rata and the Equity Interests and/or debt instruments issued by any
acquisition vehicle on account of the Secured Obligations that had been assigned
to the acquisition vehicle shall automatically be cancelled, without the need
for any Secured Party or any acquisition vehicle to take any further action.

 

9.10Collateral and Guaranty Matters.

 

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(a)                to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 11.01;

 

(b)               to subordinate any Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 7.01(i); and

 

(c)                to release any Guarantor from its obligations under the
Guaranty if such Person ceases to be a Subsidiary or a Loan Party as a result of
a transaction permitted under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.

 



128

 

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

9.11Secured Cash Management Agreements and Secured Hedge Agreements.

 

Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
provide notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements except to the extent expressly provided
herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Secured Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements in the case of a
Facility Termination Date.

 

ARTICLE X

CONTINUING GUARANTY

 

10.01Guaranty.

 

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Secured Obligations (for each
Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided that (a) the Guaranteed Obligations of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor and (b) the
liability of each Guarantor individually with respect to this Guaranty shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code of the United States or any comparable provisions of any
applicable state law or other applicable Law. Without limiting the generality of
the foregoing, the Guaranteed Obligations shall include any such indebtedness,
obligations, and liabilities, or portion thereof, which may be or hereafter
become unenforceable or compromised or shall be an allowed or disallowed claim
under any proceeding or case commenced by or against any Debtor under any Debtor
Relief Laws. The Administrative Agent’s books and records showing the amount of
the Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor, and conclusive for the purpose of
establishing the amount of the Secured Obligations (absent manifest error). This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Secured Obligations or any instrument or agreement
evidencing any Secured Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Secured Obligations which might
otherwise constitute a defense to the obligations of the Guarantors, or any of
them, under this Guaranty, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.

 



129

 

 

10.02Rights of Lenders.

 

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations; (c)
apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Secured Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

 

10.03Certain Waivers.

 

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Secured Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and (f)
to the fullest extent permitted by law, any and all other defenses or benefits
that may be derived from or afforded by applicable Law limiting the liability of
or exonerating guarantors or sureties. Each Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations.

 



130

 

 

10.04Obligations Independent.

 

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

 

10.05Subrogation.

 

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Revolving Facility are terminated. If any amounts are paid to a
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Secured Parties and shall forthwith be paid
to the Secured Parties to reduce the amount of the Secured Obligations, whether
matured or unmatured.

 

10.06Termination; Reinstatement.

 

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Secured Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.

 

10.07Stay of Acceleration.

 

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.

 



131

 

 

10.08Condition of Borrower.

 

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

 

10.09Appointment of Borrower.

 

Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that (a)
the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, L/C Issuer or a Lender to
the Borrower shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, L/C Issuer or the Lenders may accept, and be permitted to
rely on, any document, authorization, instrument or agreement executed by the
Borrower on behalf of each of the Loan Parties.

 

10.10Right of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

 

10.11Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured Obligations have been indefeasibly paid and performed in full. Each Loan
Party intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

 



132

 

 

ARTICLE XI

MISCELLANEOUS

 

11.01Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(a)                waive any condition set forth in Section 4.01, or, in the
case of the initial Credit Extension, Section 4.02, without the written consent
of each Lender;

 

(b)               without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 without the written consent of the Required
Lenders;

 

(c)                extend or increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 8.02) without the written consent
of such Lender (it being understood and agreed that a waiver of any condition
precedent in Section 4.02 or of any Default or a mandatory reduction in
Commitments is not considered an extension or increase in Commitments of any
Lender);

 

(d)               postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment;

 

(e)                reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second
proviso to this Section 11.01) any fees or other amounts payable hereunder or
under any other Loan Document; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(f)                change Section 8.03, or Section 2.13 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender or (ii) 2.12(f) in a manner that would alter the pro rata
application required thereby without the written consent of each Lender directly
affected thereby;

 

(g)               change (i) any provision of this Section 11.01 or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or thereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender;

 



133

 

 

(h)               release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

 

(i)                 release all or substantially all of the value of the
Guaranty, without the written consent of each Lender, except to the extent the
release of any Subsidiary from the Guaranty is permitted pursuant to Section
9.10 (in which case such release may be made by the Administrative Agent acting
alone); or

 

(j)                 release the Borrower or permit the Borrower to assign or
transfer any of its rights or obligations under this Agreement or the other Loan
Documents without the consent of each Lender;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, (A) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender, or all Lenders or each affected Lender, may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (1) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (2) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender, or
all Lenders or each affected Lender, that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender; (B) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (C) the Required Lenders shall determine whether
or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

 

Notwithstanding anything to the contrary herein (including the other provisions
of this Section 11.01) (a) the Administrative Agent may, with the prior written
consent of the Borrower only, amend, modify or supplement this Agreement or any
of the other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency, and (b) this Agreement may be amended, amended and restated or
otherwise supplemented or modified without the consent of any Lender (but with
the consent of Borrower and the Administrative Agent) if, upon giving effect to
such amendment, amendment and restatement or other supplement or modification,
such Lender shall no longer be a party to this Agreement (as so amended, amended
and restated or otherwise supplemented or modified), the Commitments of such
Lender shall have terminated (but such Lender shall be entitled to the benefits
of the provisions of this Agreement which expressly survive the termination of
such Lender’s Commitments), such Lender shall have no other obligation to
provide additional Credit Extensions to the Borrower under this Agreement and
such Lender shall have been paid in full all Obligations owing to it or accrued
for its account under this Agreement.

 



134

 

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-Consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

11.02Notices; Effectiveness; Electronic Communications.

 

(a)                Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax
transmission or e-mail transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                 if to the Borrower or any other Loan Party, the
Administrative Agent, the L/C Issuer or the Swingline Lender, to the address,
fax number, e-mail address or telephone number specified for such Person on
Schedule 1.01(a); and

 

(ii)               if to any other Lender, to the address, fax number, e-mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)               Electronic Communications. Notices and other communications to
the Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender, the Swingline Lender or the L/C Issuer pursuant
to Article II if such Lender, Swingline Lender or the L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swingline Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 



135

 

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
or other written acknowledgement) indicating that such notice or communication
is available and identifying the website address therefor; provided that for
both clauses (i) and (ii), if such notice or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

 

(c)                The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet.

 

(d)               Change of Address, Etc. Each of the Borrower, the
Administrative Agent, the L/C Issuer and the Swingline Lender may change its
address, fax number or telephone number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, fax number or telephone number or e-mail address
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, the L/C Issuer and the Swingline Lender. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, fax number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one (1) individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.

 



136

 

 

(e)                Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including, without limitation, telephonic or
electronic notices, Loan Notices, Letter of Credit Applications, Notice of Loan
Prepayment and Swingline Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party, except to the extent that such losses, costs, expenses and
liabilities are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Person. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 



137

 

 

11.04Expenses; Indemnity; Damage Waiver.

 

(a)                Costs and Expenses. Notwithstanding any other provision of
this Agreement or the other Loan Documents, the Loan Parties shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and out-of-pocket
disbursements of outside counsel for the Administrative Agent and the Arranger,
limited to one primary outside legal counsel and one outside local counsel in
any relevant jurisdiction taken as a whole), in connection with the syndication
of the credit facilities provided for herein, the preparation, due diligence,
negotiation, execution, delivery, closing and administration of this Agreement
and the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the reasonable fees, charges and
out-of-pocket disbursements of any outside counsel for the Administrative Agent,
any Lender or the L/C Issuer), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 



138

 

 

(b)               Indemnification by the Loan Parties. The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), the Arranger,
each Lender, the Swingline Lender and the L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and out-of-pocket disbursements of outside counsel for any Indemnitee,
provided it shall be limited to one primary outside legal counsel and one
outside local counsel in any relevant jurisdiction taken as a whole and, solely,
in the event of a conflict of interest, one additional primary legal counsel to
each group of similarly situated Indemnitees), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for a breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document at a time
when the Loan Parties and their Subsidiaries have not breached their respective
obligations hereunder or in any other Loan Document in any material respect, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(z) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from a dispute solely among Indemnitees
that does not involve, result from, or relate to, directly or indirectly, any
act or omission by the Loan Parties or their respective Affiliates (other than a
Claim against a party hereto solely in its capacity as the Lead Arranger or
Administrative Agent). Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 





139

 

 

(c)                Reimbursement by Lenders. To the extent that the Loan Parties
for any reason fail to indefeasibly pay any amount required under subsection (a)
or (b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer, the Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the L/C Issuer, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Revolving Credit Exposure at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the L/C Issuer or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), the
L/C Issuer or the Swingline Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 



140

 

 

(d)               Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, no Loan Party shall assert, and each Loan Party
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence of willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                Payments. All amounts due under this Section shall be payable
not later than ten (10) Business Days after written demand therefor.

 

(f)                Survival. The agreements in this Section and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swingline Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Secured Obligations.

 

11.05Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 



141

 

 

11.06Successors and Assigns.

 

(a)                Successors and Assigns Generally. The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except neither the Borrower nor any other Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (e)
of this Section 11.06 (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)               Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swingline Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)                 Minimum Amounts.

 

(A)             in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such Assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)              in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 



142

 

 

(ii)               Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents with respect
to the Loans and/or the Commitment assigned, except that this clause shall not
apply to the Swingline Lender’s rights and obligations in respect of Swingline
Loans.

 

(iii)             Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

 

(A)             the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

 

(B)              the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

 

(C)              the consent of the L/C Issuer and the Swingline Lender shall be
required for any assignment in respect of the Revolving Facility.

 

(iv)             Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 



143

 

 

(v)               No Assignment to Certain Persons. No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person) or (D) any holder of Subordinated Debt.

 

(vi)             Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 



144

 

 

(c)                Register. The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower (and such agency being solely
for tax purposes), shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)               Participations. Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participations.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 



145

 

 

(e)                Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note or Notes, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(f)                Resignation as L/C Issuer or Swingline Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Revolving Commitment and Revolving Loans
pursuant to subsection (b) above, Bank of America may, (i) upon thirty (30)
days’ notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii)
upon thirty (30) days’ notice to the Borrower, resign as Swingline Lender. In
the event of any such resignation as L/C Issuer or Swingline Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swingline Lender, as the case may be. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swingline Lender, (A) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swingline Lender, as the case may be, and (B) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 



146

 

 

(g)               Assignments by MLPF&S. Notwithstanding anything to the
contrary contained herein, the parties hereby agree that Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“MLPF&S”) may, without notice to any Loan Party,
assign its rights and obligations under this Agreement to any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement.

 

11.07Treatment of Certain Information; Confidentiality.

 

(a)                Treatment of Certain Information. Each of the Administrative
Agent, the Lenders and the L/C Issuer agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (i)
to its Affiliates, auditors and to its Related Parties (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and shall only be disclosed on a need-to-know basis), (ii) to the extent
required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto, (v)
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder (but,
to the extent feasible and not otherwise detrimental to the interests of the
Secured Parties, only limited to the Information that is necessary in connection
therewith), (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.16 or Section 11.01 or (B) any actual or prospective party (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (vii) on a confidential basis to (A) any rating
agency in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided hereunder or (B) the provider of any Platform or other
electronic delivery service used by the Administrative Agent, the L/C Issuer
and/or the Swingline Lender to deliver Borrower Materials or notices to the
Lenders or (C) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, or (viii) with the consent
of the Borrower or to the extent such Information (1) becomes publicly available
other than as a result of a breach of this Section or (2) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower
(which source is not known by the Secured Party receiving such Information to be
subject to an obligation of confidentiality to the Borrower). For purposes of
this Section, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents and the
Commitments.

 



147

 

 

(b)               Non-Public Information. Each of the Administrative Agent, the
Lenders and the L/C Issuer acknowledges that (i) the Information may include
material non-public information concerning a Loan Party or a Subsidiary, as the
case may be, (ii) it has developed compliance procedures regarding the use of
material non-public information and (iii) it will handle such material
non-public information in accordance with applicable Law, including United
States federal and state securities Laws.

 

(c)                Press Releases.

 

(i)                 The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of the Administrative Agent or any Lender or their respective Affiliates or
referring to this Agreement or any of the Loan Documents without the prior
written consent of the Administrative Agent, unless (and only to the extent
that) the Loan Parties or such Affiliate is required to do so under law and
then, in any event the Loan Parties or such Affiliate will consult with such
Person before issuing such press release or other public disclosure.

 

(ii)               Subject to the provisions of Section 11.07(d) below, the
Administrative Agent, the Lenders and their respective Affiliates agree that
they will not in the future issue any press releases or other public disclosure
using the name of any Loan Party or any of their respective Affiliates or
referring to this Agreement or any of the Loan Documents without the prior
written consent of the Borrower, unless (and only to the extent that) the
Administrative Agent, such Lender or such Affiliate is required to do so under
law and then, in any event the Administrative Agent, such Lender or such
Affiliate will consult with such Person before issuing such press release or
other public disclosure.

 



148

 

 

(d)               Customary Advertising Material. The Loan Parties consent to
the publication by the Administrative Agent or any Lender of customary
advertising material relating to the transactions contemplated hereby using the
name, product photographs, logo or trademark of the Loan Parties.

 

11.08Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, the L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured, secured or unsecured, or are owed to a branch, office or Affiliate
of such Lender or the L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (a)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application. Notwithstanding
the provisions of this Section 11.08, if at any time any Lender, the L/C Issuer
or any of their respective Affiliates maintains one or more deposit accounts for
the Borrower or any other Loan Party into which Medicare and/or Medicaid
receivables are deposited, such Person shall waive the right of setoff set forth
herein.

 

11.09Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 



149

 

 

11.10Counterparts; Integration; Effectiveness.

 

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.

 

11.11Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 



150

 

 

11.13Replacement of Lenders.

 

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
11.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)                the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b);

 

(b)               such Lender shall have received payment of an amount equal to
100% of the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

 

(c)                in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)               such assignment does not conflict with applicable Laws; and

 

(e)                in the case of an assignment resulting from a Lender becoming
a Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14Governing Law; Jurisdiction; Etc.

 

(a)                GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



151

 

 

(b)               SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)                WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 



152

 

 

(d)               SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16Subordination.

 

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under this Guaranty, to the indefeasible payment in full in cash of all
Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Secured Obligations, but without reducing or
affecting in any manner the liability of the Subordinating Loan Party under this
Agreement. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section, such payment shall be held by such Loan Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to the Administrative Agent.

 



153

 

 

11.17No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent and any Affiliate thereof, the Arranger and the Lenders
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and, as applicable, its Affiliates (including the Arranger) and the
Lenders and their Affiliates (collectively, solely for purposes of this Section,
the “Lenders”), on the other hand, (ii) each of the Borrower and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Administrative Agent and its Affiliates (including the
Arranger) and each Lender each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary, for Borrower, any
other Loan Party or any of their respective Affiliates, or any other Person and
(ii) neither the Administrative Agent, any of its Affiliates (including the
Arranger) nor any Lender has any obligation to the Borrower, any other Loan
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent and its Affiliates
(including the Arranger) and the Lenders may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, any of its Affiliates (including the Arranger) nor any
Lender has any obligation to disclose any of such interests to the Borrower, any
other Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Borrower and each other Loan Party hereby waives
and releases any claims that it may have against the Administrative Agent, any
of its Affiliates (including the Arranger) or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

11.18Electronic Execution.

 

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith (including without limitation Assignment and Assumptions, amendments or
other Loan Notices, Swingline Loan Notices, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided further
without limiting the foregoing, upon the request of the Administrative Agent,
any electronic signature shall be promptly followed by such manually executed
counterpart.

 



154

 

 

11.19USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. The Borrower and the Loan Parties agree to, promptly
following a request by the Administrative Agent or any Lender, provide all such
other documentation and information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

 

11.20Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

 

Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and

 

(d)       the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)        a reduction in full or in part or cancellation of any such liability;

 

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 



155

 

 

11.21ENTIRE AGREEMENT.

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

 

 

 

 



156

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 



BORROWER:   ANIKA THERAPEUTICS, INC.           By:   /s/ Charles H. Sherwood    
Name:   Charles H. Sherwood, Ph.D.     Title: Chief Executive Officer

 



 

 

 

 

 

 

 

 

 



 

 



 



AGENT:   BANK OF AMERICA, N.A.,     as Administrative Agent           By:   /s/
Molly Kropp     Name:   Molly Kropp     Title: Vice President

 

 

 

 




 

 

 

 

 



 

 



 



LENDERS:   BANK OF AMERICA, N.A.,     as a Lender, L/C Issuer and Swingline
Lender           By:   /s/ Molly Kropp     Name:   Molly Kropp     Title: Vice
President

 

 

 

 

 

 

 

 

 

 

 



 

 

 

Schedule 1.01(a)

 

Certain Addresses for Notices

 

Borrower:

 

Anika Therapeutics, Inc.

32 Wiggins Avenue

Bedford, MA 01730

Attn: Sylvia Cheung, Chief Financial Officer

Phone: [omitted]

Email: [omitted]

Fax Number: [omitted]

Website Address: www.anikatherapeutics.com

 

With a Copy to:

 

Anika Therapeutics, Inc.

32 Wiggins Avenue

Bedford, MA 01730

Attn: Charles Sherwood III, Senior Corporate Legal Counsel

Phone: [omitted]

Email: [omitted]

Fax Number: [omitted]

Website Address: www.anikatherapeutics.com

 

Lender:

 

For payments and Requests for Credit Extensions

 

Bank of America, N.A.

901 Main St.

Dallas, TX 75202

Attn: [omitted]

Phone: [omitted]

Email: [omitted]

Fax Number: [omitted]

Account No.: [omitted]

Ref: [omitted]

ABA#: [omitted]

 

 

Other Notices for Lender:

Bank of America, N.A.

100 Federal Street

MA5-100-08-13

Boston, MA 02110

Attn: Molly Kropp

Phone: [omitted]

Email: [omitted]

Fax Number: [omitted]

 

 

 

 

 



 

 



 

Schedule 1.01(b)

 

Commitments and Applicable Percentages

 

Lender

Revolving Commitment

 

Applicable Percentage Bank of America, N.A. $50,000,000.00 100.000000000%      
      TOTAL $50,000,000.00 100.000000000%

 

 

 

 

 

 

 

 

 



 

Schedule 1.01(c)

 

Responsible Officers

 

·Responsible Officers of Anika Therapeutics, Inc.:

 

Name Office Charles H. Sherwood, Ph.D. Chief Executive Officer Joseph G. Darling
President Sylvia Cheung Chief Financial Officer, Secretary, Treasurer

 

 

 

 

 

 

 



 

 

 

Schedule 1.01(d)

 

Material Contracts

 

·Lease, dated January 3, 2007, between Anika Therapeutics, Inc. and Farley White
Wiggins, LLC, relating to 32 Wiggins Avenue, Bedford, Massachusetts, as amended,
restated, supplemented or otherwise modified from time to time.

 

·License Agreement for Orthovisc Product, dated as of December 20, 2003, by and
between Anika Therapeutics, Inc. and Ortho Biotech Products, L.P., as amended,
restated, supplemented or otherwise modified from time to time.

 

·License Agreement for Monovisc Product, dated as of December 21, 2011, by and
between Anika Therapeutics, Inc. and DePuy Mitek, Inc., as amended, restated,
supplemented or otherwise modified from time to time.

 

 

 

 

 

 



 

 

 

Schedule 1.01(e)

 

Non-Core Assets

 

The Borrower’s “Non-Core Assets” shall consist of all assets and lines of
business of the Borrower set forth below:

 

·The Borrower’s ophthalmic franchise as covered by FDA Premarket Approval #
P000046, the current trade names of which are set forth below, and all
Intellectual Property, trade secrets, know-how, clinical data and documentation,
regulatory approvals and other regulatory documentation, and commercial and
other agreements, arrangements, or contracts associated therewith:

oAnikavisc®

oStaarvisc®

oNuvisc®

oOptivisc®

 

·The Borrower’s veterinary franchise, the current trade names of which is
Hyvisc®, and all Intellectual Property, trade secrets, know-how, clinical data
and documentation, regulatory approvals and other regulatory documentation, and
commercial and other agreements, arrangements, or contracts associated
therewith.

 

·The Borrower’s aesthetic dermatology franchise, the current trade names of
which are Elevess®, Hydrelle®, and Firmique®, and all Intellectual Property,
trade secrets, know-how, clinical data and documentation, regulatory approvals
and other regulatory documentation, and commercial and other agreements,
arrangements, or contracts associated therewith.

 

·The Borrower’s anti-adhesion franchise, the current trade name of which is
Incert®-S, and all Intellectual Property, trade secrets, know-how, clinical data
and documentation, regulatory approvals and other regulatory documentation, and
commercial and other agreements, arrangements, or contracts associated
therewith.

 

·The Borrower’s product-in-development for subchondral repair, the trade name of
which has not yet been established, and all Intellectual Property, trade
secrets, know-how, clinical data and documentation, regulatory approvals and
other regulatory documentation, and commercial and other agreements,
arrangements, or contracts associated therewith.

 

 



 

 

 

Schedule 5.09(b)

 

Environmental Matters

 

The following underground and above-ground storage tanks and surface
impoundments, septic tanks, pits, sumps and/or lagoons in which Hazardous
Materials are treated, stored or disposed exist on the 32 Wiggins Avenue,
Bedford, MA property currently operated by the Borrower:

 

1.2 275-gallon HDPE waste water pH neutralization tanks.

 

2.1 4,500 gallon above ground storage tank.

a.Tank contains virgin SDA 3A solvent (ethanol denatured with methanol) to be
used in the Borrower’s manufacturing process.

 

3.1 4,000 gallon above ground solvent waste storage tank.

a.Tank contains flammable solvent waste that is a mixture of ethanol, methanol,
hexane, toluene, acetone and ethyl acetate.

 

4.1 500 gallon waste pit tank

a.Tank contains waste solvents from the Borrower’s manufacturing process that
are gravity fed to this tank prior to being transferred to the tank referenced
in (3) above.

 

5.At a previous location operated by the Borrower (234 West Cummings Park,
Woburn, MA), two underground storage tanks were utilized for the purposes set
forth in (2) and (3) above.

 

 



 

 

 

Schedule 5.12

 

Pension Plans

 

Fidelity CORPORATE Plan for Retirement100 Volume Submitter Defined Contribution
Plan adopted by Anika Therapeutics, Inc. on January 1, 1993, as amended on
November 29, 2004, January 29, 2010, February 15, 2015, and January 18, 2017.

 

 

 

 

 

 

 



 

 

 

Schedule 5.20(a)

 

Subsidiaries, Joint Ventures, Partnerships and other Equity Investments

 

Loan Party Subsidiary, Joint Venture, Partnership Or Other Equity Investment
Number of Shares of Each Class of Equity Interests In Each Subsidiary
Outstanding Number and Percentage of Outstanding Shares of Each Class of Equity
Interests Owned by such Loan Party Class or Nature of Equity Interests Anika
Therapeutics, Inc. Anika Securities, Inc. 1,000 1,000 (100%) Common (Voting)
Shares Anika Therapeutics, Inc. Anika Therapeutics S.r.l. 11 One hundred percent
(100%) Ordinary Quota

 

 

 

 

 

 

 

 _______________

1 NTD: The Equity Interests of Anika Therapeutics S.r.l. are not represented by
shares.



 

 

 

Schedule 5.20(b)

 

Loan Parties

 

·Anika Therapeutics, Inc.:

 

(i)Exact Legal Name: Anika Therapeutics, Inc.

 

(ii)Former Legal Names In Preceding Four (4) Months: None.

 

(iii)Jurisdiction of Incorporation: Massachusetts

 

(iv)Type of Organization: Corporation

 

(v)Other Jurisdictions Where Qualified To Do Business: None.

 

(vi)Address of Chief Executive Office: 32 Wiggins Avenue, Bedford, MA 01730

 

(vii)Address of Principal Place of Business: 32 Wiggins Avenue, Bedford, MA
01730

 

(viii)U.S. Federal Taxpayer Identification Number: 04-3145961

 

(ix)Organizational Number: 000386872

 

(x)Ownership Information: Publicly Held

 

(xi)Industry: Life Sciences, Medical Devices, Pharmaceuticals

 

 

 

 

 

 

 

 



Schedule 5.21(c)

 

Documents, Instruments and Tangible Chattel Paper

 

1.Intercompany Note between Anika Therapeutics, Inc. and Anika Therapeutics
S.r.l. evidencing an intercompany loan with a current outstanding principal of
€6,020,142 plus applicable interest at a rate of 1.6% per annum.

 

 

 

 

 

 

 

 



 

 



 

Schedule 5.21(d)(i)

 

Deposit Accounts and Securities Accounts

 

 



[omitted]



 

 

 

 

 

 

 

 

 



 

 

 

Schedule 5.21(d)(ii)

 

Electronic Chattel Paper and Letter-of-Credit Rights

 

None.

 

 

 

 

 

 

 

 

 



 

 

 

Schedule 5.21(e)

 

Commercial Tort Claims

 

None.

 

 

 

 

 

 

 



 

 

 

Schedule 5.21(f)

 

Pledged Equity Interests

 

(i)Pledged Equity

 

Loan Party Issuer Number of Shares Certificate Number Class Percentage Ownership
of Outstanding Shares Anika Therapeutics, Inc. Anika Therapeutics S.r.l. N/A N/A
N/A 100%2 Anika Therapeutics, Inc. Anika Securities, Inc. 1,000 2 Common 100%

 

(ii)Other Equity Interests Pledged

 



None.

 

 

 

 

 

 

 

 _______________

2 Note: Only sixty-five percent (65%) of the outstanding shares of Anika
Therapeutics S.r.l. constitute Pledged Equity as of the Closing date.

 



 

 

 

Schedule 5.21(g)(i)

 

Mortgaged Properties

 

None.

 

 

 

 

 

 



 

 

 

Schedule 5.21(g)(ii)

 

Other Properties

 

·Headquarters Locations:

 

Loan Party Property Address Leased or Owned Name of Lessor Anika Therapeutics,
Inc. 32 Wiggins Avenue, Bedford, MA 01730 (Middlesex County) Leased Farley White
Wiggins, LLC

 

·Other Administrative Locations:

 

Some documents are maintained by Iron Mountain at a facility located at 175
Bearfoot Road, Northborough, MA 01532.

 

·Other Collateral Locations:

 

Some information technology back-up is located at 21 Terry Avenue, Burlington,
MA 01803.

 

 

 

 

 

 



 

 

 

Schedule 7.01

 

Existing Liens

 

None.

 

 

 

 

 



 

 

 

Schedule 7.02

 

Existing Indebtedness

 

·Anika Therapeutics, Inc. Corporate Guarantee of payment obligations of Anika
Therapeutics S.r.l., dated October 9, 2015, under the Lease Agreement, dated
October 9, 2015, between Anika Therapeutics S.r.l. and Consorzio Zona
Industriale E Porto Fluviale di Padova relating to Land Registry of the
Municipality of Padova, Page 148, cadastral map 516 and 517, as amended,
restated, supplemented or otherwise modified from time to time.

 

 

 

 

 

 

 

 

 



 

 

 

Schedule 7.03

 

Existing Investments

 

None.

 

 

 

 

 

 

 

 

 



 

 

 

Schedule 7.08

 

Transactions with Affiliates

  

1.Contract Manufacturing Agreement between Anika Therapeutics, Inc. and Anika
Therapeutics S.r.l. dated effective as of January 1, 2012, as amended on March
28, 2016 and August 8, 2017.



 

2.Distribution Agreement for Hyalofast Product between Anika Therapeutics, Inc.
and Anika Therapeutics S.r.l. dated effective as of March 30, 2017.

 



3.Intercompany Note between Anika Therapeutics, Inc. and Anika Therapeutics
S.r.l. evidencing an intercompany loan with a current outstanding principal of
€6,020,142 plus applicable interest at a rate of 1.6% per annum.

 



4.Contract for Authorised Representative Services (in accordance with European
regulatory directives for CE mark of medical devices) between Anika
Therapeutics, Inc. and Anika Therapeutics S.r.l. dated effective as of May 12,
2017.

 

 

 

 

 

 



 

 

 

EXHIBIT A

 

[Form of]

Administrative Questionnaire

 

 

On file with Administrative Agent.

 

 

 

 

 

 

 



 

 

 

EXHIBIT B

 

[Form of]

Assignment and Assumption

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other Loan Documents in the amount[s] and equal to the percentage
interest[s] identified below of all the outstanding rights and obligations under
the respective facilities identified below (including, without limitation, the
Letters of Credit and the Swingline Loans included in such facilities) and (b)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other Loan Documents or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (a) and (b) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 



1.   Assignor[s]:                      2. Assignee[s]:                         
    [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]





 



_______________



1        For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2        For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3        Select as appropriate.

4        Include bracketed language if there are either multiple Assignors or
multiple Assignees.



 



 

 



 

3.Borrower: Anika Therapeutics, Inc., a Massachusetts corporation   
4.Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

5.Credit Agreement: Credit Agreement, dated as of October 24, 2017, among the
Borrower, the Subsidiary Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, L/C Issuer, and Swingline Lender    6.Assigned Interest:



 

 

 

 

Assignor[s]5

 

 

 

Assignee[s]6

 

 

Facility

Assigned7

Aggregate

Amount of

Commitment/ Loans

for all Lenders8

Amount of

Commitment/ Loans

Assigned

Percentage

Assigned of

Commitment/

Loans9

 

 

CUSIP

Number

                    $ $ %         $ $ %         $ $ %  

 



7.   Trade Date:    ]10        



 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

_______________



5        List each Assignor, as appropriate.

6        List each Assignee, as appropriate.

7        Fill in the appropriate terminology for the types of facilities under
the Credit Agreement that are being assigned under this Assignment (e.g.
“Revolving Commitment”).

8        Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

9        Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

10       To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.



 



 

 




The terms set forth in this Assignment and Assumption are hereby agreed to:

 



    ASSIGNOR           [NAME OF ASSIGNOR]                 By:                   
Name:                    Title:                          ASSIGNEE          
[NAME OF ASSIGNEE]                 By:                    Name:                 
  Title:       

 

 



 

 

 

 



[Consented to and]11 Accepted:           BANK OF AMERICA, N.A., as    
Administrative Agent           By:        Name:        Title:                   
[Consented to:           Anika Therapeutics, Inc., as     Borrower]12          
By:        Name:        Title:                    [Consented to:           BANK
OF AMERICA, N.A., as L/C Issuer     and Swingline Lender]13           By:       
Name:        Title:       

 



 

 

 _______________



11 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

12 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

13 To be added only if the consent of the LC Issuer and/or Swingline Lender is
required by the terms of the Credit Agreement.



 



 

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

Standard Terms and Conditions for Assignment and Assumption

 

1.Representations and Warranties.

 

1.1.       Assignor. [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.       Assignee. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the terms of the Credit
Agreement (subject to such consents, if any, as may be required under the terms
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement and the other Loan Documents as
a Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to the terms
of the Credit Agreement, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.       Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 



 

 

 

3.       General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.

 

 

 

 

 

 

 

 



 

 

 

EXHIBIT C

 

[Form of]

Compliance Certificate

 

Financial Statement Date: [________, ____]



 

TO:Bank of America, N.A., as Administrative Agent    RE:Credit Agreement, dated
as of October 24, 2017, by and among Anika Therapeutics, Inc., a Massachusetts
corporation (the “Borrower”), the Subsidiary Guarantors party thereto from time
to time, the Lenders party thereto from time to time and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)    DATE:[Date]   





 

The undersigned Responsible Officer1 hereby certifies as of the date hereof that
[he/she] is the [_____________________] of the Borrower, and that, as such,
[he/she] is authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on behalf of the Borrower and the other Loan Parties, and
that:

 

[Use the following paragraph 1 for fiscal year-end financial statements]

 

1.       The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Credit Agreement for the fiscal year of the
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use the following paragraph 1 for fiscal quarter-end financial statements]

 

1.       The Borrower has delivered the unaudited financial statements required
by Section 6.01(b) of the Credit Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such Consolidated financial statements
fairly present the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

2.       The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under [his/her]
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Borrower and its Subsidiaries during the accounting period
covered by such financial statements.

 

3.       A review of the activities of the Borrower and its Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period the Borrower and each of
the other Loan Parties performed and observed all its obligations under the Loan
Documents, and

 

 _______________

1 This certificate should be from the chief executive officer, chief financial
officer, treasurer or controller of the Borrower.



 

 

 

[select one:]

 

[to the actual knowledge of the undersigned, during such fiscal period each of
the Loan Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

--or—

 

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

 

4.       The representations and warranties of the Borrower and each other Loan
Party contained in Article V of the Credit Agreement or any other Loan Document,
or which are contained in any document furnished at any time under or in
connection therewith are (i) with respect to representations and warranties that
contain a materiality qualification, true and correct on and as of the date
hereof and (ii) with respect to representations and warranties that do not
contain a materiality qualification, true and correct in all material respects
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date and except
that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Credit
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.

 

5.       The financial covenant analyses and information set forth on Schedule A
attached hereto are true and accurate in all material respects on and as of the
date of this Compliance Certificate.

 

Delivery of an executed counterpart of a signature page of this Compliance
Certificate by fax transmission or other electronic mail transmission (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Compliance Certificate.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 



 

 

 

IN WITNESS WHEREOF, this Compliance Certificate has been duly executed and
delivered as of the date first set forth above.

 

ANIKA THERAPEUTICS, INC., Borrower

 

 

By:        Name:        Title:       



 

 

 

 

 

 

 



 

 

 

Schedule A

 

Financial Statement Date: [________, ____] (“Statement Date”)

 

All calculations are to be made for the Borrower and its Subsidiaries on a
Consolidated basis in accordance with GAAP

 

I.Section 7.11(a) – Consolidated Leverage Ratio.    A.Consolidated Funded
Indebtedness (each as of the Statement Date):

 



  1.  The outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations under the Credit Agreement)
and all obligations evidenced by bonds, debentures, notes, loan agreements or
other similar instruments: $__________           2. All purchase money
Indebtedness: $__________           3. The maximum amount available to be drawn
under issued and outstanding letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments: $__________           4. All obligations in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business): $__________           5. All Attributable
Indebtedness: $__________           6. All obligations to purchase, redeem,
retire, defease or otherwise make any payment prior to the Maturity Date in
respect of any Equity Interests or any warrant, right or option to acquire such
Equity Interest (valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends): $__________           7. Without duplication, all Guarantees
with respect to outstanding Indebtedness of the types specified in items A.1
through A.6 above of Persons other than the Borrower or any Subsidiary thereof:
$__________           8. All Indebtedness of the types referred to in items A.1
through A.7 above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Borrower or a Subsidiary thereof is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary: $__________      







 

 



 

 

 



  9.  Consolidated Funded Indebtedness (the sum of Lines I.A.1 through I.A.8):
$__________         B.  Consolidated EBITDA for such Measurement Period:        
  1. Consolidated Net Income for the most recently completed Measurement Period:
$__________             To the extent deducted in calculating Consolidated Net
Income (without duplication):             2. Consolidated Interest Charges:
$__________           3. The provision for federal, state, local and foreign
income taxes payable: $__________           4. Depreciation and amortization
expense: $__________           5. Non-cash stock-based compensation expense (net
of any cash payments related to stock-based compensation): $__________          
6. Non-cash charges and losses, including, without limitation, non-cash charges
and losses relating to accounts receivable, inventory and intangibles and other
asset charges and/or write-offs (but excluding any such non-cash charges or
losses to the extent (A) there were cash charges with respect to such charges
and losses in past accounting periods or (B) there is a reasonable expectation
that there will be cash charges with respect to such charges and losses in
future accounting periods): $__________           7. Transaction fees and
expenses incurred on or prior to the Closing Date in connection with the
transactions contemplated under the Credit Agreement and the other Loan
Documents in an aggregate amount not to exceed $500,000: $__________          
8. Transaction fees and expenses incurred in connection with any Permitted
Acquisition, provided that the aggregate amount added back for any Measurement
Period shall not exceed 10% of Consolidated EBITDA for such Measurement Period
(prior to giving effect to this add-back): $__________

 

 

 

 

 



          9. Transaction fees and expenses incurred in connection with any
amendment, modification or waiver in respect of the Credit Agreement or any
other Loan Document: $__________             To the extent reflected as a gain
or otherwise included in the calculation of Consolidated Net Income (without
duplication) and for such Measurement Period:           10. Non-cash gains
(excluding any such non-cash gains to the extent (A) there were cash gains with
respect to such gains in past accounting periods or (B) there is a reasonable
expectation that there will be cash gains with respect to such gains in future
accounting periods): $__________           11. Consolidated EBITDA (the sum of
Lines I.B.1 through I.B.9 minus Line I.B.10): $__________           12.
Consolidated Leverage Ratio (Line I.A.9 divided by Line I.B.11): $__________    
    C. Maximum Consolidated Leverage Ratio: 3.00:1.00            
Compliance       Yes/No           II. Section 7.11(b) – Consolidated Interest
Coverage Ratio.           A. Consolidated EBITDA for such Measurement Period
(Line I.B.11 above): $__________         B. Consolidated Interest Charges for
such Measurement Period: $__________           1. All interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP: $__________           2. The portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period: $__________          
3. Consolidated Interest Charges (sum of Lines II.B.1 and II.B.2): $__________  
   











 



 

 

 



        C. Consolidated Interest Coverage Ratio (Line II.A. divided by Line
II.B.3): $__________       D. Minimum Consolidated Interest Coverage Ratio
permitted for such Measurement Period: 3.00:1.00             Compliance      
Yes/No              

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

EXHIBIT D

 

[Form of]

Joinder Agreement

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [__________, ____], is by
and among [_____________________, a ______________________] (the “New Subsidiary
Guarantor”), Anika Therapeutics, Inc. a Massachusetts corporation (the
“Borrower”), the existing Subsidiary Guarantors party to the Credit Agreement
referred to below as of the date hereof and Bank of America, N.A., in its
capacity as administrative agent (in such capacity, the “Administrative Agent”)
under that certain Credit Agreement, dated as of October 24, 2017, (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”), by and among the Borrower, the Subsidiary Guarantors party
thereto from time to time, the Lenders party thereto from time to time and the
Administrative Agent. Capitalized terms used herein but not otherwise defined
shall have the meanings provided in the Credit Agreement.

 

The New Subsidiary Guarantor is a Subsidiary of the Borrower that is required by
Section 6.13 of the Credit Agreement to become a “Subsidiary Guarantor”
thereunder.

 

Accordingly, the New Subsidiary Guarantor and the Borrower and the other
Subsidiary Guarantors hereby agree as follows with the Administrative Agent, for
the benefit of the Secured Parties:

 

1.       The New Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the New Subsidiary Guarantor will be
deemed to be a party to and a “Subsidiary Guarantor” under the Credit Agreement
and shall have all of the obligations of a Subsidiary Guarantor thereunder as if
it had executed the Credit Agreement and the other Loan Documents as a
Subsidiary Guarantor. The New Subsidiary Guarantor hereby ratifies, as of the
date hereof, and agrees to be bound by, all representations and warranties,
covenants and other terms, conditions and provisions of the Credit Agreement and
the other applicable Loan Documents. Without limiting the generality of the
foregoing terms of this Paragraph 1, the New Subsidiary Guarantor hereby
guarantees, jointly and severally together with the other Guarantors, the prompt
payment of the Secured Obligations in accordance with Article X of the Credit
Agreement.

 

2.       After giving effect to the Supplements to the Disclosure Schedules on
Exhibit A, each of the New Subsidiary Guarantor and the Borrower and the other
Subsidiary Guarantors hereby agree that all of the representations and
warranties contained in Article V of the Credit Agreement and each other Loan
Document, or which are contained in any document furnished at any time under or
in connection therewith, are (i) with respect to representations and warranties
that contain a materiality qualification, true and correct on and as of the date
hereof and (ii) with respect to representations and warranties that do not
contain a materiality qualification, true and correct in all material respects
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date and except
that for purposes of this Joinder Agreement, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement.

 

3.       The New Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the New Subsidiary Guarantor will be
deemed to be a party to the Security Agreement, and shall have all the rights
and obligations of an “Grantor” (as such term is defined in the Security
Agreement) thereunder as if it had executed the Security Agreement. The New
Subsidiary Guarantor hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions contained in the Security
Agreement. Without limiting the generality of the foregoing terms of this
Paragraph 3, the New Subsidiary Guarantor hereby grants, pledges and assigns to
the Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in, and a right of set off, to the extent applicable, against
any and all right, title and interest of the New Subsidiary Guarantor in and to
the Collateral (as such term is defined in Section 2 of the Security Agreement)
of the New Subsidiary Guarantor.

 



 

 

 

4.       The New Subsidiary Guarantor acknowledges and confirms that it has
received a copy of the Credit Agreement and the schedules and exhibits thereto
and each Loan Document and Collateral Document and the schedules and exhibits
thereto. The information on the schedules to the Credit Agreement and the
Collateral Documents are hereby supplemented (to the extent permitted under the
Credit Agreement or Collateral Documents) to reflect the information shown on
the attached Schedule A.

 

5.       The Borrower and each other Subsidiary Guarantor confirm that the
Credit Agreement is, and upon the New Subsidiary Guarantor becoming a Subsidiary
Guarantor, shall continue to be, in full force and effect. The parties hereto
confirm and agree that immediately upon the New Subsidiary Guarantor becoming a
Subsidiary Guarantor the term “Obligations,” as used in the Credit Agreement,
shall include all obligations of the New Subsidiary Guarantor under the Credit
Agreement and under each other Loan Document.

 

6.       Each of the Borrower, the Subsidiary Guarantors and the New Subsidiary
Guarantor agrees that at any time and from time to time, upon the written
request of the Administrative Agent, it will execute and deliver such further
documents and do such further acts as the Administrative Agent may reasonably
request in accordance with the terms and conditions of the Credit Agreement and
the other Loan Documents in order to effect the purposes of this Agreement.

 

7.       This Agreement may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

8.       This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The terms of Sections 11.14
and 11.15 of the Credit Agreement are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 



 

 

 

IN WITNESS WHEREOF, each of the Borrower, the Subsidiary Guarantors and the New
Subsidiary Guarantor has caused this Agreement to be duly executed by its
authorized officer, and the Administrative Agent, for the benefit of the Secured
Parties, has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

 



NEW SUBSIDIARY GUARANTOR:   [NEW SUBSIDIARY GUARANTOR],     a [__________]
corporation           By:        Name:        Title:               BORROWER:  
ANIKA THERAPEUTICS, INC., the Borrower           By:        Name:        Title:
        OTHER SUBSIDIARY GUARANTORS:   [__________________________], as
Subsidiary
Guarantor           By:        Name:        Title:        

 

 

 

 



 

 



 

 

 

Acknowledged, accepted and agreed:

 

BANK OF AMERICA, N.A.,

   as Administrative Agent

 

 

By:        Name:        Title:       



 

 

 

 

 

 

 

 



 

 

 

Schedule A

 

Schedules to Credit Agreement and Collateral Documents

 

 

[To be completed and attached by the Borrower and New Subsidiary Guarantor.]

 

 

 

 

 

 

 

 

 



 

 



 

EXHIBIT E

 

[Form of]

Loan Notice

 



TO:  Bank of America, N.A., as Administrative Agent     RE: Credit Agreement,
dated as of October 24, 2017, by and among Anika Therapeutics, Inc., a
Massachusetts corporation (the “Borrower”), the Subsidiary Guarantors party
thereto from time to time, the Lenders party thereto from time to time and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)     DATE:
[Date]             The undersigned hereby requests (select one):           ☐   
A Borrowing of Revolving Loans           ☐    A [conversion] or [continuation]
of Revolving Loans         ---         1.  On ___________________ (the “Credit
Extension Date”).             2. In the amount of $__________.             3.
Comprised of:  ☐  Base Rate Loans       ☐  Eurodollar Rate Loans             4.
For Eurodollar Rate Loans: with an Interest Period of __ months.        





[The Revolving Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01 of the Credit Agreement.]1

 

The Borrower hereby represents and warrants that the conditions specified in
Section 4.02 of the Credit Agreement shall be satisfied on and as of the date of
the Credit Extension Date.

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

_______________

1        Include this sentence in the case of a Revolving Borrowing.

 



 

 

 

Duly executed and delivered as of the date first written above.

 



        ANIKA THERAPEUTICS, INC., the Borrower           By:        Name:       
Title:        

 

 



 

 

 

 

 

 



 

 

 

EXHIBIT F

 

Form of

Permitted Acquisition Certificate

 



TO:  Bank of America, N.A., as Administrative Agent     RE: Credit Agreement,
dated as of October 24, 2017, by and among Anika Therapeutics, Inc., a
Massachusetts corporation (the “Borrower”), the Subsidiary Guarantors party
thereto from time to time, the Lenders party thereto from time to time and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)     DATE:
[Date]             [Loan Party] intends to make an Acquisition (the “Proposed
Acquisition”) of [______] (the “Target”). The undersigned Responsible Officer of
the Borrower, hereby certifies that:       



(a)       The Proposed Acquisition is an acquisition of a type of business (or
assets used in a type of business) permitted to be engaged in by the Borrower
and its Subsidiaries pursuant to the terms of the Credit Agreement.

 

(b)       No Default or Event of Default exists now or would exist after giving
effect to the Proposed Acquisition.

 



(c)       After giving effect to the Proposed Acquisition, on a Pro Forma Basis,
the Loan Parties are in Pro Forma Compliance, including, without limitation,
with each of the financial covenants set forth in Section 7.11 of the Credit
Agreement (in each case, as demonstrated on Schedule A attached hereto).

 

(d)       The Loan Parties [have complied][shall comply] with Sections 6.13 and
6.14 of the Credit Agreement, to the extent required to do so thereby.

 

(e)       [The Target has earnings before interest, taxes, depreciation and
amortization for the twelve (12) fiscal month period prior to the acquisition
date, and after giving effect to any pro forma adjustments (which shall be set
forth in detail on Schedule A) reasonably acceptable to the Administrative
Agent, in an amount greater than $0.]1

 

(f)       The Proposed Acquisition is not a “hostile” acquisition and has been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalents) of the applicable Loan Party and the Target.

 



 _______________

1 Condition may be eliminated to the extent agreed to by the Administrative
Agent.



 

 

 

[(g)       Attached hereto as Schedule B is (i) a description of any proposed
earn-outs, milestone payments, royalty payments, working capital adjustments and
other similar payments or other deferred or contingent liabilities to be
incurred by (including any such liabilities of the “Target” to be assumed by)
the Borrower and its Subsidiaries in connection with such Acquisition, and (ii)
historical financial statements relating to the business of the Target and
financial projections relating to the Borrower and its Subsidiaries after giving
effect to such Acquisition (as reasonably requested by the Administrative
Agent).]2

  

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

_______________

2 To be included if the Cost of Acquisitions of the Proposed Acquisition is
greater than $10,000,000.



 

 

 

This Permitted Acquisition Certificate has been duly executed and delivered as
of the date first set forth above.

 



        ANIKA THERAPEUTICS, INC., the Borrower           By:        Name:       
Title:        

 



 

 

 

 

 

 

 

 

 



 

 

 

Schedule A

 

Financial Covenant Calculations

 

 

[To be completed and attached by the Borrower.]

 

 

 

 

 

 

 

 

 



 

 

 

[Schedule B

 

Description of Contingent Liabilities and Historical Financial Calculations

 

 

[To be completed by the Borrower.]]1

 

 

 

 

 

 

 

 

 

_______________

1 To be included, if necessary.



 

 

 

EXHIBIT G

 

[Form of]

Revolving Note

 

[___________, ____]

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[_____________________] or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Revolving Loan from time to time made by the Lender to
the Borrower under that certain Credit Agreement, dated as of October 24, 2017,
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Subsidiary Guarantors from
time to time party thereto, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. Except as otherwise provided in Section 2.04(f) of the Credit
Agreement with respect to Swingline Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder (subject to applicable
grace periods), such unpaid amount shall bear interest, to be paid upon demand,
from the due date thereof until the date of actual payment (and before as well
as after judgment) computed at the per annum rate set forth in the Credit
Agreement.

 

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, and the holder is entitled to the benefits thereof. The Obligations
of the Borrower under this Revolving Note are secured by the Collateral under
the Collateral Documents and are entitled to the benefits of the Guaranty.
Revolving Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving Note and endorse thereon
the date, amount and maturity of its Revolving Loans and payments with respect
thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

 

Delivery of an executed counterpart of a signature page of this Revolving Note
by fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Revolving Note.

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



 

 

 

This Revolving Note has been duly executed and delivered as of the date first
set forth above.

 



        ANIKA THERAPEUTICS, INC., a Massachusetts corporation           By:     
  Name:        Title:        



 



 



 

 

 

 

 

 

 



 

 

 

EXHIBIT H

 

[Form of]

Secured Party Designation Notice

 



TO:  Bank of America, N.A., as Administrative Agent     RE: Credit Agreement,
dated as of October 24, 2017, by and among Anika Therapeutics, Inc., a
Massachusetts corporation (the “Borrower”), the Subsidiary Guarantors party
thereto from time to time, the Lenders party thereto from time to time and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)     DATE:
[Date]           



 

[Name of Cash Management Bank/Hedge Bank] (the “Secured Party”) hereby notifies
you, pursuant to the terms of the Credit Agreement, that the Secured Party meets
the requirements of a [Cash Management Bank] [Hedge Bank] under the terms of the
Credit Agreement and is a [Cash Management Bank] [Hedge Bank] under the Credit
Agreement and the other Loan Documents.

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

 

 



    ,     as a [Cash Management Bank] [Hedge Bank]                 By:       
Name:        Title:        





 

 

 

 



 

 

 

EXHIBIT I

 

[Form of]

Solvency Certificate

 



TO:  Bank of America, N.A., as Administrative Agent     RE: Credit Agreement,
dated as of October 24, 2017, by and among Anika Therapeutics, Inc., a
Massachusetts corporation (the “Borrower”), the Subsidiary Guarantors party
thereto from time to time, the Lenders party thereto from time to time and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)     DATE:
[Date]           





The undersigned Responsible Officer of the Borrower is familiar with the
properties, businesses, assets and liabilities of the Loan Parties and is duly
authorized to execute this certificate on behalf of the Borrower and the other
Loan Parties.

 

The undersigned certifies that [he/she] has made such investigation and
inquiries as to the financial condition of the Loan Parties and their
Subsidiaries as the undersigned deems necessary and prudent for the purpose of
providing this Solvency Certificate. The undersigned acknowledges that the
Administrative Agent and the Lenders are relying on the truth and accuracy of
this Solvency Certificate in connection with the making of Credit Extensions and
the other transactions contemplated under the Credit Agreement.

 

The undersigned certifies that the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Solvency Certificate were reasonable when made and were made in good faith
and continue to be reasonable as of the date hereof.

 

BASED ON THE FOREGOING, the undersigned certifies that, both before and after
giving effect to the transactions contemplated by the Credit Agreement:

 

(a)       The fair value of the property of the Borrower, individually, and the
Loan Parties, together with their Subsidiaries on a Consolidated basis, is, in
each case, greater than the total amount of liabilities, including contingent
liabilities, of the Borrower, individually, and the Loan Parties, together with
their Subsidiaries on a Consolidated basis.

 

(b)       The present fair salable value of the assets of the Borrower,
individually, and the Loan Parties, together with their Subsidiaries on a
Consolidated basis, is, in each case, not less than the amount that will be
required to pay the probable liability of the Borrower, individually, and the
Loan Parties, together with their Subsidiaries on a Consolidated basis, on their
respective debts as they become absolute and matured.

 

(c)       None of the Borrower, individually, or the Loan Parties, together with
their Subsidiaries on a Consolidated basis, intends to, or believes that it
will, incur debts or liabilities beyond such respective Person’s ability to pay
such debts and liabilities as they mature.

 



 

 

 

(d)       None of the Borrower, individually, or the Loan Parties, together with
their Subsidiaries on a Consolidated basis, is engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.

 

(e)       The Borrower, individually, and the Loan Parties, together with their
Subsidiaries on a Consolidated basis, is able, individually or on a Consolidated
basis, as applicable, to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.

 

(f)       The amount of contingent liabilities at any time have been computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

Delivery of an executed counterpart of a signature page of this Solvency
Certificate by fax transmission or other electronic mail transmission (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Solvency Certificate.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 



 

 

 

This Solvency Certificate has been duly executed and delivered by the
undersigned as of the date first written above.

 



        ANIKA THERAPEUTICS, INC., a Massachusetts corporation           By:     
  Name:        Title:        

 

 

 

 

 

 

 

 



 

 

 

EXHIBIT J

 

[Form of]

Swingline Loan Notice

 



TO:  Bank of America, N.A., as Administrative Agent and Swingline Lender     RE:
Credit Agreement, dated as of October 24, 2017, by and among Anika Therapeutics,
Inc., a Massachusetts corporation (the “Borrower”), the Subsidiary Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)     DATE:
[Date]           





The undersigned hereby requests a Swingline Loan:

 

1.     On __________________________ (the “Credit Extension Date”)

 

2.     In the amount of $_______________.

 

The Swingline Borrowing requested herein complies with the requirements of the
proviso contained in the second sentence of Section 2.04(a) of the Credit
Agreement.

 

The Borrower hereby represents and warrants that the conditions specified in
Section 4.02 shall be satisfied on and as of the date of the Credit Extension
Date.

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 



 

 

 

Duly executed and delivered as of the date first written above.

 



        ANIKA THERAPEUTICS, INC., the Borrower           By:        Name:       
TITLE:        

 



 

 

 

 

 

 

 

 



 

 

 

EXHIBIT K-1

 

[Form of]

U.S. Tax Compliance Certificate

 

(For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of October 24, 2017,
by and among Anika Therapeutics, Inc., a Massachusetts corporation (the
“Borrower”), the Subsidiary Guarantors from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement). Pursuant to the provisions of
Section 3.01 of the Credit Agreement, the undersigned hereby certifies that (a)
it is the sole record and beneficial owner of the Loan(s) (as well as any
Revolving Note(s) evidencing such Loan(s)) in respect of which it is providing
this certificate, (b) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (c) it is not a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (d) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (b) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

 

[NAME OF FOREIGN LENDER]

 

 

By:        Name:        Title:                Date: ________ __, ___    







 





 

 

 

 



EXHIBIT K-2

 

[Form of]

U.S. Tax Compliance Certificate

 

(For Foreign Participants That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of October 24, 2017,
by and among Anika Therapeutics, Inc., a Massachusetts corporation (the
“Borrower”), the Subsidiary Guarantors from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement). Pursuant to the provisions of
Section 3.01 of the Credit Agreement, the undersigned hereby certifies that (a)
it is the sole record and beneficial owner of the participation in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (d) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(b) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 



By:        Name:        Title:                Date: ________ __, ___    

 



 



 

 

 

EXHIBIT K-3

 

[Form of]

U.S. Tax Compliance Certificate

 

(For Foreign Participants That Are Partnerships

For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of October 24, 2017,
by and among Anika Therapeutics, Inc., a Massachusetts corporation (the
“Borrower”), the Subsidiary Guarantors from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement). Pursuant to the provisions of
Section 3.01 of the Credit Agreement, the undersigned hereby certifies that (a)
it is the sole record owner of the participation in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such participation, (c) with respect such
participation, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, and (e) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or (b) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (ii) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

By:        Name:        Title:                Date: ________ __, ___    

 

 



 

 

 

EXHIBIT K-4

 

[Form of]

U.S. Tax Compliance Certificate

 

(For Foreign Lenders That Are Partnerships

For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of October 24, 2017,
by and among Anika Therapeutics, Inc., a Massachusetts corporation (the
“Borrower”), the Subsidiary Guarantors from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement). Pursuant to the provisions of
Section 3.01 of the Credit Agreement, the undersigned hereby certifies that (a)
it is the sole record owner of the Loan(s) (as well as any Revolving Note(s)
evidencing such Loan(s)) in respect of which it is providing this certificate,
(b) its direct or indirect partners/members are the sole beneficial owners of
such Loan(s) (as well as any Revolving Note(s) evidencing such Loan(s)), (c)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (e) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

[NAME OF LENDER]

 

 

By:        Name:        Title:                Date: ________ __, ___    





 

 

 

 



 

EXHIBIT L

 

Intentionally Omitted.

 

 

 

 

 

 

 

 

 

 

 



 

 

 

EXHIBIT M-1

 

[Form of]

Landlord Waiver (Books and Records Location)

 

 

This LANDLORD WAIVER AND CONSENT (this “Waiver and Consent”) is entered into as
of this ___ day of _______________, 20___, by ________________, a
_____________________ (the “Landlord”), the sole owner of the Premises (as
defined below) in favor of BANK OF AMERICA, N.A., in its capacity as
administrative agent (the “Agent”) for itself and certain other secured parties
(the “Secured Parties”) providing the financing arrangements referenced below.

 

______________________, a _______________ (including any of its successors and
assigns, the “Company”) is the lessee under a lease attached hereto as Exhibit A
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Lease”) between the Company and the Landlord covering a portion of
the premises located at ______________________ (the “Premises”) of which the
Landlord is the sole owner. Anika Therapeutics, Inc., a Massachusetts
corporation (the “Borrower”) and certain of its affiliates (including, without
limitation, the Company) are entering into, or have entered into, certain
financing arrangements with the Agent and the Secured Parties which require,
among other things, that the Borrower, the Company and such affiliates grant a
security interest in favor of the Agent, for the benefit of the Secured Parties,
in substantially all of the goods, documents, books and records and any other
personal property of the Borrower, the Company and such affiliates, whether now
owned or hereafter acquired, at any time located on the Premises (collectively,
the “Collateral”).

 

To induce the Secured Parties to extend credit to the Company, the Landlord
agrees that: (a) none of the Collateral located on the Premises shall be deemed
to be fixtures, and all of the Collateral shall remain the personal property of
the Company and its affiliates; (b) the Landlord will notify the Agent if the
Company defaults under the Lease and allow the Agent at least 45 days from its
receipt of such notice in which to cure or cause the Company to cure any such
default; (c) if the Landlord intends to take possession of the Premises during
the term of the Lease, it will notify the Agent at least 45 days before taking
such action; (d) the Landlord will not assert against any of the Collateral any
security interest, landlord’s lien, claim or any other statutory or possessory
lien or right, including, without limitation, any right of levy or distraint for
rent; and (e) if the Company defaults on its obligations to the Secured Parties
(a “Default”) and, as a result, the Agent or the Secured Parties undertake to
enforce its security interest in the Collateral, the Landlord will permit the
Agent for a period of up to 60 days after the Agent notifies the Landlord of
such Default, to enter onto the Premises to preserve and remove any Collateral
from the Premises, the Agent, on behalf of the Secured Parties, agreeing (i) to
repair, at Agent’s expense, or reimburse Landlord for any physical damage to the
Premises actually caused by the conduct of any removal of Collateral by or
through the Agent (ordinary wear and tear excluded) and (ii) to pay to the
Landlord the per diem “Base Rent” that the Company is obligated to pay under the
lease for the period the Agent, for purposes of such removal, occupies the
Premises. Landlord and Company represent and warrant that the Lease, together
with all assignments, modifications, supplementations and amendments thereto set
forth in Exhibit A, represents, as of the date hereof, the entire agreement
between the parties with respect to the lease of the Premises.

 

Any notices under this Waiver and Consent shall be sent by certified mail,
addressed to the Agent or the Landlord, as applicable, at its address set forth
below. The Landlord will notify all successor claimants to an interest in the
Premises of this Waiver and Consent which shall be binding upon the Landlord’s
successors and assigns. Upon any permitted transfer or assignment of the Lease
by the Company to a successor or assign, the term “Company” shall automatically
be deemed to refer to any such successor or assignee.

 





 

 

 

Delivery of an executed counterpart of this Waiver and Consent by facsimile or
electronic mail in portable document format (.pdf) shall be equally effective as
delivery of an original executed counterpart of this Waiver and Consent. This
Waiver and Consent may be executed in any number of several counterparts. This
Waiver and Consent shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York. This Waiver and Consent may
not be amended, modified or waived except by a written amendment or instrument
signed by each of the Landlord, the Company and the Agent. The effectiveness of
this Waiver and Consent and the Agent’s rights hereunder shall not be affected
by and shall extend to any amendment or modification of the documents governing
the financing arrangements. This Waiver and Consent shall terminate upon the
earlier of (i) such time as all the obligations owing from the Borrower, the
Company and their affiliates to Agent have been paid in full and the financing
arrangements have been terminated and (ii) the Landlord’s receipt of written
notice from the Agent terminating this Waiver and Consent.

 

THE LANDLORD WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT THE
LANDLORD MAY HAVE TO CLAIM OR RECOVER FROM THE AGENT IN ANY LEGAL ACTION OR
PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES. THE
LANDLORD AND THE AGENT HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE BETWEEN THE LANDLORD AND THE AGENT IN ANY WAY RELATED TO THIS WAIVER AND
CONSENT.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 

 



 

 

 

IN WITNESS WHEREOF, the Landlord and Agent have each caused this Waiver and
Consent to be duly executed by their respective authorized representatives as of
the date first set forth above.

 

LANDLORD:

 



                        By:        Name:        Its:                Address for
Notices:                            

 

 



 

 

 

 

 

 

 



 

 



 

COMPANY:

 



                        By:        Name:        Its:                Address for
Notices:                            

 



 

 

 

 

 



 

 

 

AGENT:

 

BANK OF AMERICA, N.A., as Agent

 



        By:        Name:        Title:                Address for Notices:      
    Bank of America, N.A.     [___________]     Attn:    



 



 







 

 



 

 

 

Exhibit A

 

Lease

 

 

Please see attached.

 

 

 

 

 

 

 

 



 

 

 

EXHIBIT M-2

 

[Form of]

Landlord Waiver (Inventory Location)

 

 

LANDLORD WAIVER

 

 

THIS LANDLORD WAIVER (this “Agreement”) is entered into as of this [____] day of
[___________], 2017 by [______________________], a [_________________]
(“Landlord”), the owner of certain real property, buildings and improvements
located at [_______________], and Bank of America, N.A., as administrative agent
(the “Administrative Agent”) for itself and the other Lenders from time to time
party to that certain Credit Agreement, dated as of October 24, 2017 (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement) by and among
Anika Therapeutics, Inc., a Massachusetts corporation (the “Borrower”), the
guarantors from time to time party thereto (the “Subsidiary Guarantors” and
together with the Borrower, the “Loan Parties”), the Lenders from time to time
party thereto (the “Lenders”) and the Administrative Agent.

 

Recitals:

 

A.       The Lenders have agreed to provide the Borrower with certain financial
accommodations (the “Loans”) under the terms and conditions of the Credit
Agreement. The Loan Parties have secured the repayment of the Loans and certain
other obligations (collectively, the “Obligations”) by granting the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in substantially all of the Loan Parties’ personal property, whether
now owned or hereafter acquired, including all proceeds of any of the foregoing
(collectively, the “Collateral”).

 

B.       Whereas Landlord is the lessor under the lease attached hereto as
Exhibit A (the “Lease”) with [_________________] (the “Tenant”) as lessee
pursuant to which Landlord has leased certain premises to Tenant located at
[____________________] (the “Premises”).

 

C.       As a condition to extending the Loans, the Administrative Agent has
requested that the Loan Parties obtain, and cause the Landlord to provide, a
waiver and subordination, pursuant to the terms of this Agreement, of all of its
rights against any of the Collateral until the Facility Termination Date.

 

NOW, THEREFORE, in consideration of the foregoing, and the mutual benefits
accruing to the Administrative Agent and Landlord as a result of the Loans
provided by the Lenders pursuant to the Credit Agreement, the sufficiency and
receipt of such consideration being hereby acknowledged, the parties hereto
agree as follows:

 

1.       Landlord hereby subordinates in favor of the Administrative Agent, for
the benefit of the Secured Parties, any and all rights or interests that
Landlord, or its successors and assigns, may now or hereafter have in or to the
Collateral, including, without limitation, any lien, claim, charge or
encumbrance of any kind or nature, arising by statute, contract, common law or
otherwise.

 

2.       Landlord hereby agrees that the liens and security interests existing
in favor of the Administrative Agent, for the benefit of the Secured Parties,
shall be prior and superior to (a) any and all rights of distraint, levy, and
execution which Landlord may now or hereafter have against the Collateral,
(b) any and all liens and security interests which Landlord may now or hereafter
have on and in the Collateral, and (c) any and all other rights, demands and
claims of every nature whatsoever which Landlord may now or hereafter have on or
against the Collateral for any reason whatsoever, including, without limitation,
rent, storage charge, or similar expense, cost or sum due or to become due
Landlord by Tenant under the provisions of any lease, storage agreement or
otherwise, and Landlord hereby subordinates all of its foregoing rights and
interests in the Collateral to the security interest of the Administrative Agent
in the Collateral. Landlord deems the Collateral to be personal property, not
fixtures.

 



 

 

 

3.       Upon written notice from the Administrative Agent that an event of
default has occurred and is continuing under the Credit Agreement, Landlord
agrees that the Administrative Agent or its delegates or assigns may enter upon
the Premises at any time or times, during normal business hours, to inspect or
remove the Collateral, or any part thereof, from the Premises, without charge,
either prior to or subsequent to the termination of the Lease, provided that in
any event such removal shall occur no later than forty-five (45) days after the
termination of the Lease. The Administrative Agent shall repair or pay
reasonable compensation to Landlord for damage, if any, to the Premises caused
by the removal of the Collateral. In addition to the above removal rights, the
Landlord will permit the Administrative Agent to remain on the Premises for
forty-five (45) days after the Administrative Agent gives the Landlord notice of
its intention to do so and to take such action as the Administrative Agent deems
necessary or appropriate in order to liquidate the Collateral, provided that the
Administrative Agent shall pay to the Landlord the basic rent due under the
Lease pro-rated on a per diem basis determined on a 30-day month (provided, that
such rent shall exclude any rent adjustments, indemnity payments or similar
amounts payable under the Lease for default, holdover status or similar
charges).

 

4.       Landlord represents and warrants: (a) that it has not assigned its
claims for payment, if any, nor its right to perfect or assert a lien of any
kind whatsoever against Tenant’s Collateral; (b) that it has the right, power
and authority to execute this Agreement; (c) that it holds legal title to the
Premises; (d) that it is not aware of any breach or default by the Tenant of its
obligations under the Lease with respect to the Premises; and (e) the Lease,
together with all assignments, modifications, supplementations and amendments
set forth in Exhibit A, represents, as of the date hereof, the entire agreement
between the parties with respect to the lease of the Premises. Landlord further
agrees to provide the Administrative Agent with prompt written notice in the
event that Landlord sells the Premises or any portion thereof.

 

5.       The Landlord shall send to the Administrative Agent (in the manner
provided herein) a copy of any notice or statement sent to the Tenant by the
Landlord asserting a default under the Lease. Such copy shall be sent to the
Administrative Agent at the same time such notice or statement is sent to the
Tenant. Notices shall be sent to the Administrative Agent by prepaid, registered
or certified mail, addressed to the Administrative Agent at the address listed
on its signature page hereto, or such other address as the Administrative Agent
shall designate to the Landlord in writing.

 

6.       The Landlord shall not terminate the Lease or pursue any other right or
remedy under the Lease by reason of any default of the Tenant under the Lease,
until the Landlord shall have given a copy of such written notice to the
Administrative Agent as provided above and, in the event any such default is not
cured by the Tenant within any time period provided for under the terms and
conditions of the Lease, the Landlord will allow the Administrative Agent
(a) thirty (30) days from the expiration of the Tenant’s cure period under the
Lease within which the Administrative Agent shall have the right, but shall not
be obligated, to remedy such act, omission or other default and Landlord will
accept such performance by the Administrative Agent and (b) up to an additional
sixty (60) days to occupy the Premises; provided that during such period of
occupation the Administrative Agent shall pay to the Landlord the basic rent due
under the Lease pro-rated on a per diem basis determined on a thirty (30) day
month (provided that such rent shall exclude any rent adjustments, indemnity
payments or similar amounts payable under the Lease for default, holdover or
similar charge). The Administrative Agent shall not (a) be liable to the
Landlord for any diminution in value caused by the absence of any removed
Collateral or for any other matter except as specifically set forth herein or
(b) have any duty or obligation to remove or dispose of any Collateral or other
property left on the Premises by the Tenant.

 



 

 

 

7.       The undersigned will notify all successor owners, transferees,
purchasers and mortgagees of the Premises of the existence of this Agreement.
The agreements contained herein may not be modified or terminated orally and
shall be binding upon the successors, assigns and personal representatives of
the undersigned, upon any successor owner or transferee of the Premises, and
upon any purchasers, including any mortgagee, from the undersigned.

 

8.       This Agreement shall continue in effect until the Facility Termination
Date and any substitutions therefor, shall be binding upon the successors,
assigns and transferees of Landlord, and shall inure to the benefit of the
transferees of Landlord, and shall inure to the benefit of the Administrative
Agent, each Secured Party and their respective successors and assigns. Landlord
hereby waives notice of the Administrative Agent’s acceptance of and reliance on
this Agreement.

 

9.       This Agreement may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

10.       This Agreement shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York. All judicial proceedings
brought by the Landlord, the Administrative Agent or the Tenant with respect to
this Agreement may be brought in any state or federal court of competent
jurisdiction in the State of New York, and, by execution and delivery of this
Agreement, each of the Landlord, Administrative Agent and the Tenant accepts,
for itself and in connection with its properties, generally and unconditionally,
the non-exclusive jurisdiction of the aforesaid courts and irrevocably agrees to
be bound by any final judgment rendered thereby in connection with this
Agreement from which no appeal has been taken or is available.

 

11.       This Agreement represents the agreement of the Landlord,
Administrative Agent and the Tenant with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Landlord, Administrative Agent and the Tenant relative to the subject matter
hereof not expressly set forth or referred to herein.

 

12.       This Agreement may not be amended, modified or waived except by a
written amendment or instrument signed by each of the Landlord, the
Administrative Agent and the Tenant.

 

13.       WAIVER OF SPECIAL DAMAGES. THE LANDLORD WAIVES, TO THE MAXIMUM EXTENT
NOT PROHIBITED BY LAW, ANY RIGHT THE LANDLORD MAY HAVE TO CLAIM OR RECOVER FROM
THE AGENT IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 

14.       JURY WAIVER. THE LANDLORD AND THE ADMINISTRATIVE AGENT HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN THE LANDLORD AND THE
ADMINISTRATIVE AGENT IN ANY WAY RELATED TO THIS WAIVER.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 

 

 

IN WITNESS WHEREOF, Landlord and the Administrative Agent have each caused this
Agreement to be duly executed by their respective authorized representatives as
of the date first above written.

 



    ,     as Landlord           By:        Name:        Title:                  
Address for Notices:



 



 

 



 

 

 

 

 

 



 

Acknowledged and Agreed:

 



  ,     as Tenant             By:        Name:        Title:                   
    Address for Notices:    

 



 

 

 

 

 

 

 



 

 

 

Acknowledged and Agreed:

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 



By:        Name:        Title:                        Address for Notices:    

 



 

 

 

 

 



 

 

 

Exhibit A

 

Lease

 

[TO BE ATTACHED]

 

 

 

 

 

 

 

 



 

 

 

EXHIBIT N1

 

[Form of]

Authorization to Share Insurance Information

 

 



TO:  Insurance Agent     RE: Credit Agreement, dated as of October 24, 2017, by
and among Anika Therapeutics, Inc., a Massachusetts corporation (the
“Borrower”), the Subsidiary Guarantors party thereto from time to time, the
Lenders party thereto from time to time and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)     DATE: __________________
___, _______           



 

Grantor: [Insert Applicable Loan Party Name] (the “Grantor”)     Administrative
Agent: Bank of America, N.A., as Administrative Agent for the Secured Parties,
I.S.A.O.A., A.T.I.M.A.   Attn: MAC Legal, Mail Code:  NC1-001-05-45   101 N
Tryon St   Charlotte, NC, 28255-0001     Policy Number: [Insert Applicable
Policy Number]     Insurance Company/Agent: [Insert Applicable Insurance
Company/Agent] (the “Insurance Agent”)     Insurance Company Address: [Insert
Insurance Company’s Address]     Insurance Company Telephone No.:   [Insert
Insurance Company’s Telephone No.]     Insurance Company Fax No.: [Insert
Insurance Company’s Fax No.]











 

The Grantor hereby authorizes the Insurance Agent to send evidence of all
insurance to the Administrative Agent, as may be requested by the Administrative
Agent, together with requested insurance policies, certificates of insurance,
declarations and endorsements.

 

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

_______________

1 Note to Draft: Delivery is subject to review and discussion.

 



 

 

 

IN WITNESS WHEREOF, this Authorization to Share Insurance Information has been
duly executed and delivered as of the date first set forth above.

 



    [GRANTOR NAME],     a [Jurisdiction and Type of Organization]           By: 
      Name:        Title:              

 





 

 



 

 

 

 

 

 

 



 

 

 

EXHIBIT O

 

[Form of]

Notice of Loan Prepayment

 



TO:  Bank of America, N.A., as [Administrative Agent][Swingline Lender]     RE:
Credit Agreement, dated as of October 24, 2017, by and among Anika Therapeutics,
Inc., a Massachusetts corporation (the “Borrower”), the Subsidiary Guarantors
party thereto from time to time, the Lenders party thereto from time to time and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swingline Lender
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)     DATE:
[Date]           



 

The Borrower hereby notifies the Administrative Agent that on __________ ___,
20___1 pursuant to the terms of Section 2.05 (Prepayments) of the Credit
Agreement, the Borrower intends to prepay/repay the following Loans as more
specifically set forth below:

 

☐     Optional prepayment of Revolving Loans in the following amount(s):

 

☐      Eurodollar Rate Loans: $______________________2

         Applicable Interest Period: ____________________

 

☐      Base Rate Loans: $____________________3

 

☐      Optional prepayment of Swingline Loans in the following amount:
$____________________4

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

_______________



1 Specify date of such prepayment.

2 Any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$[_______] or a whole multiple of $[_______] in excess thereof (or if less, the
entire principal amount thereof outstanding).

3 Any prepayment of Base Rate Loans shall be in a principal amount of $[_______]
or a whole multiple of $[_______] in excess thereof (or if less, the entire
principal amount thereof outstanding).

4 Any prepayment of Swingline Loans shall be in a principal amount of $[_______]
or a whole multiple of $[_______] in excess thereof (or if less, the entire
principal amount thereof outstanding).



 



 

 

 

IN WITNESS WHEREOF, this Notice of Loan Prepayment has been duly executed and
delivered as of the date first set forth above.

 

 

    ANIKA THERAPEUTICS, inc., the Borrower           By:        Name:       
Title:              



 



 

 

 

 

 

 

 

 



 

